


Exhibit 10.1







--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



















LOAN AGREEMENT


between


110 WILLIAM, LLC,
as Borrower


and


UBS REAL ESTATE SECURITIES INC.,
as Lender


Dated as of June 11, 2012





































--------------------------------------------------------------------------------







--------------------------------------------------------------------------------




Table of Contents


 
 
 
Page
 
ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
1


 
Section 1.1.
Definitions
1


 
Section 1.2.
Principles of Construction
27


ARTICLE II
THE LOAN
28


 
Section 2.1.
The Loan
28


 
Section 2.2.
Interest Rate
28


 
Section 2.3.
Loan Payments
29


 
Section 2.4.
Prepayments
30


 
Section 2.5.
Defeasance
31


 
Section 2.6.
Release of Property
34


 
Section 2.7.
Clearing Account/Cash Management Account
36


ARTICLE III
REPRESENTATIONS AND WARRANTIES
39


 
Section 3.1.
Borrower Representations
39


 
Section 3.2.
Survival of Representations
56


ARTICLE IV
BORROWER COVENANTS
56


 
Section 4.1.
Borrower Affirmative Covenants
56


 
Section 4.2.
Borrower Negative Covenants
69


ARTICLE V
INSURANCE, CASUALTY AND CONDEMNATION
73


 
Section 5.1.
Insurance
73


 
Section 5.2.
Casualty and Condemnation
77


 
Section 5.3.
Delivery and Net Proceeds
78


ARTICLE VI
RESERVE FUNDS AND CASH MANAGEMENT
83


 
Section 6.1.
Required Repair Funds
83


 
Section 6.2.
Tax Funds
85


 
Section 6.3.
Insurance Funds
86


 
Section 6.4.
Capital Expenditure Funds
86


 
Section 6.5.
Rollover Funds
89


 
Section 6.6.
Rent Abatement Reserve Funds
92


 
Section 6.7.
Excess Cash Flow Funds
92


 
Section 6.8.
Reserve Funds
92


 
Section 6.9.
Provisions Regarding Letters of Credit
93


ARTICLE VII
PROPERTY MANAGEMENT
94


 
Section 7.1.
Management Agreement
94


 
Section 7.2.
Prohibition Against Termination or Modification
95


 
Section 7.3.
Replacement of Manager
95




i

--------------------------------------------------------------------------------




Table of Contents
(continued)


 
 
 
Page
 
 
Section 7.4.
Matters Concerning Manager
96


ARTICLE VIII
TRANSFERS
 
96


 
Section 8.1.
Transfer or Encumbrance of Property
96


 
Section 8.2.
Permitted Transfers of Interests in Borrower
99


 
Section 8.3.
Insolvency Opinion
100


ARTICLE IX
SALE AND SECURITIZATION OF MORTGAGE
101


 
Section 9.1.
Sale of Mortgage and Securitization
101


 
Section 9.2.
Securitization Indemnification
105


 
Section 9.3.
Limitation on Obligations
108


ARTICLE X
DEFAULTS
109


 
Section 10.1.
Event of Default
109


 
Section 10.2.
Remedies
112


 
Section 10.3.
Right to Cure Defaults
113


 
Section 10.4.
Remedies Cumulative
114


ARTICLE XI
MISCELLANEOUS
114


 
Section 11.1.
Successors and Assigns
114


 
Section 11.2.
Lender's Discretion
114


 
Section 11.3.
Governing Law
115


 
Section 11.4.
Modification, Waiver in Writing
116


 
Section 11.5.
Delay Not a Waiver
116


 
Section 11.6.
Notices
117


 
Section 11.7.
Trial by Jury
118


 
Section 11.8.
Headings
118


 
Section 11.9.
Severability
118


 
Section 11.10.
Preferences
118


 
Section 11.11.
Waiver of Notice
118


 
Section 11.12.
Remedies of Borrower
119


 
Section 11.13.
Expenses; Indemnity
119


 
Section 11.14.
Schedule Incorporated
120


 
Section 11.15.
Offsets, Counterclaims and Defenses
120


 
Section 11.16.
No Joint Venture or Partnership
120


 
Section 11.17.
Publicity
120


 
Section 11.18.
Waiver of Marshalling of Assets
121


 
Section 11.19.
Waiver of Offset/Defenses/Counterclaims
121


 
Section 11.20.
Conflict; Construction of Documents; Reliance
121


 
Section 11.21.
Brokers and Financial Advisors
121


 
Section 11.22.
Exculpation
122


 
Section 11.23
Prior Agreements
125




ii

--------------------------------------------------------------------------------




Table of Contents
(continued)


 
 
 
Page
 
 
Section 11.24.
Servicer
125


 
Section 11.25.
Joint and Several Liability
126


 
Section 11.26.
Creation of Security Interest
126


 
Section 11.27.
Intentionally Omitted
126


 
Section 11.28.
Set-Off
126


 
Section 11.29.
Component Notes
126


 
Section 11.30.
Additional Mezzanine Loan
127


 
Section 11.31.
Approvals; Third Parties; Conditions
128


 
Section 11.32.
Limitation on Liability of Lender's Officers, Employees, etc
129


 
Section 11.33.
Certain Additional Rights of Lender (VCOC)
129




iii

--------------------------------------------------------------------------------




SCHEDULES


Schedule I    -     Rent Roll
Schedule II    -     Required Repairs
Schedule III    -    Organizational Chart
Schedule IV    -    Reserved
Schedule V    -     Updated Information
Schedule VI    -    Material Agreements
Schedule VII    -    NYC Department of Building Violations
Schedule VIII    -    Leasing Exceptions

iv

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT, dated as of June 11, 2012 (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”), between
UBS REAL ESTATE SECURITIES INC., a Delaware corporation, having an address at
1285 Avenue of the Americas, New York, New York 10019 (together with its
successors and assigns, collectively, “Lender”), and 100 WILLIAM, LLC, a
Delaware limited liability company having an address at c/o Swig Equities, LLC,
110 William Street, 1st Floor, New York, New York 10038 (together with its
permitted successors and assigns, collectively, “Borrower”).
All capitalized terms used herein shall have the respective meanings set forth
in Article I hereof.
W I T N E S S E T H :
WHEREAS, Borrower desires to obtain the Loan from Lender; and
WHEREAS, subject to and in accordance with the terms and conditions of this
Agreement and the other Loan Documents and based upon the representations,
warranties, covenants and undertakings of Borrower herein and therein contained,
Lender is willing to make the Loan to Borrower.
NOW, THEREFORE, in consideration of the covenants set forth in this Agreement,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree, represent and warrant
as follows:
ARTICLE I
DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1.    Definitions. For all purposes of this Agreement, except as
otherwise expressly provided:
“Acceptable Accounting Basis” shall mean GAAP, income tax basis or such other
accounting basis selected by Borrower and reasonably acceptable to Lender, in
each case, which accounting basis shall be consistently applied.
“Act” shall have the meaning set forth in Section 3.1.24(s) hereof.
“Additional Mezzanine Borrower” shall have the meaning set forth in Section
11.30 hereof.
“Additional Mezzanine Lender” shall have the meaning set forth in Section 11.30
hereof.
“Additional Mezzanine Loan” shall have the meaning set forth in Section 11.30
hereof.



--------------------------------------------------------------------------------




“Affiliate” shall mean, as to any Person, any other Person that (i) directly or
indirectly, owns ten percent (10%) or more of legal, beneficial or economic
interests in such Person, (ii) is in control of, is controlled by or is under
common ownership or control with such Person, (iii) is a director or officer of
such Person or of an Affiliate of such Person and/or (iv) is the spouse, issue
or parent of such Person or of an Affiliate of such Person. As used in this
definition, the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management, policies or
activities of a Person, whether through ownership of voting securities, by
contract or otherwise and the terms “controlled” and “controlling” shall have
correlative meanings.
“Affiliated Manager” shall mean any Manager that is an Affiliate of Borrower,
Sole Member or Guarantor.
“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.
“ALTA” shall mean American Land Title Association or any successor thereto.
“Alteration Threshold” shall mean $1,450,000.00.
“Annual Budget” shall mean the operating and capital budget for the Property
prepared by Borrower in accordance with Section 4.1.6(h) hereof for the
applicable period or Fiscal Year.
“Appraisal” shall mean an appraisal of the Property in its then “as is”
condition, prepared not more than ninety (90) days prior to the Closing Date (or
other relevant date with respect to an updated Appraisal or an Appraisal) by a
member of the American Institute of Real Estate Appraisers selected by Lender,
which appraisal (i) shall meet the minimum appraisal standards for national
banks promulgated by the Comptroller of the Currency pursuant to Title XI of the
Financial Institutions Reform, Recovery, and Enforcement Act of 1989, as amended
(FIRREA), and (ii) otherwise shall be in form and substance satisfactory to
Lender in its sole and absolute discretion.
“Approved Annual Budget” shall have the meaning set forth in Section 4.1.6(h)
hereof.
“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation.

2

--------------------------------------------------------------------------------




“Bankruptcy Action” shall mean, with respect to any Person, (i) such Person
filing a voluntary petition under the Bankruptcy Law; (ii) the filing of an
involuntary petition against such Person under the Bankruptcy Law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
against such Person; (iii) such Person filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Law; (iv) such Person consenting to
or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of the
Property; or (v) such Person making an assignment for the benefit of creditors,
or admitting, in writing or in any legal proceeding, its insolvency or inability
to pay its debts as they become due.
“Bankruptcy Law” shall mean the U.S. Bankruptcy Code, any other federal, state
or foreign bankruptcy or insolvency law and any comparable foreign laws relating
to bankruptcy, insolvency or creditors’ rights.
“Basic Carrying Costs” shall mean the sum of the following costs associated with
the Property for the applicable period or Fiscal Year: (i) Taxes, (ii) Other
Charges, and (iii) Insurance Premiums.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto.
“Borrower’s Recourse Liabilities” shall have the meaning set forth in Section
11.22 hereof.
“Broker” shall have the meaning set forth in Section 11.21 hereof.
“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday on which national banks are not open for general business in (i) the
State of New York, (ii) the state where the corporate trust office of the
Trustee is located, or (iii) the state where the servicing offices of the
Servicer are located.
“Capital Expenditure Account” shall have the meaning set forth in Section 6.4.1
hereof.
“Capital Expenditure Funds” shall have the meaning set forth in Section 6.4.1
hereof.
“Capital Expenditure Work” shall mean any labor performed or materials provided
or installed in connection with any Capital Expenditures.
“Capital Expenditures” shall mean, for any period, the amounts expended for
items required to be capitalized under an Acceptable Accounting Basis (including
expenditures for replacements, building improvements, major repairs, alterations
to the Property, tenant improvements and leasing commissions).
“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

3

--------------------------------------------------------------------------------






“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, among Lender, Borrower, Manager, and Cash
Management Bank, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Cash Management Bank” shall mean Wells Fargo Bank, N.A. or any successor
Eligible Institution acting as Cash Management Bank under the Cash Management
Agreement.
“Cash Sweep DSCR Trigger Event” shall mean that, as of the last day of any
calendar quarter, Lender determines the Debt Service Coverage Ratio based on the
trailing twelve (12) month period immediately preceding the date of such
determination and is less than 1.05 to 1.0.
“Cash Sweep Event” shall mean the occurrence of:
(i)    an Event of Default;
(ii)    any Bankruptcy Action of Borrower;
(iii)    any Bankruptcy Action of Guarantor;
(iv)    any Bankruptcy Action of Sponsor;
(v)    any Bankruptcy Action of any Affiliated Manager; or
(vi)    a Cash Sweep DSCR Trigger Event.
“Cash Sweep Event Collateral Amount” shall mean an amount as determined by
Lender that, if applied on a pro rata basis to reduce the Outstanding Principal
Balance and the Outstanding Mezzanine Principal Balance, would be sufficient to
cause there to be no Cash Sweep DSCR Trigger Event (calculated based on such
reduced Outstanding Principal Balance and Outstanding Mezzanine Principal
Balance as if such amounts were applicable during the entire testing period).
“Cash Sweep Event Cure” shall mean:
(i)    if the Cash Sweep Event is caused solely by the occurrence of clause (i)
in the definition of “Cash Sweep Event,” a cure of the Event of Default which is
accepted or waived in writing by Lender which gave rise to such Cash Sweep
Event; provided that Lender shall not have exercised any of its rights under
Section 10.2 hereof to accelerate the Loan, move to appoint a receiver or
commence a foreclosure action;
(ii)    if the Cash Sweep Event is caused solely by the occurrence of clause
(ii) in the definition of “Cash Sweep Event,” if such Cash Sweep Event is as a
result of the filing of an involuntary petition against Borrower with respect to
which neither Borrower, Guarantor nor any Affiliate of Borrower or Guarantor
solicited or caused to be solicited petitioning creditors or consented to or

4

--------------------------------------------------------------------------------




otherwise acquiesced in or joined in such involuntary petition, upon the same
being discharged, stayed or dismissed within sixty (60) days of such filing;
provided that (A) in Lender’s reasonable opinion, such filing (after dismissal
or discharge) does not materially increase Borrower’s monetary obligations and
(B) Borrower is not in Default with respect to any of the material provisions
set forth in Section 3.1.24 hereof or in Default of Section 8.1 hereof;
(iii)    if the Cash Sweep Event is caused solely by the occurrence of clause
(iii) in the definition of “Cash Sweep Event,” if such Cash Sweep Event is as a
result of the filing of an involuntary petition against Guarantor with respect
to which neither Guarantor nor any Affiliate of Guarantor solicited or caused to
be solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within sixty (60) days of such filing; provided that, in Lender’s
reasonable opinion, such filing (after dismissal or discharge) does not (A)
materially increase Guarantor’s monetary obligations or (B) materially and
adversely affect Guarantor’s ability to perform its obligations under the Loan
Documents to which it is a party;
(iv)    if the Cash Sweep Event is caused solely by the occurrence of clause
(iv) in the definition of “Cash Sweep Event,” if such Cash Sweep Event is as a
result of the filing of an involuntary petition against Sponsor with respect to
which neither Sponsor nor any Affiliate of Sponsor solicited or caused to be
solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within sixty (60) days of such filing; provided that, in Lender’s
reasonable opinion, such filing (after dismissal or discharge) does not (A)
materially increase Sponsor’s monetary obligations or (B) materially and
adversely affect Sponsor’s ability to perform its obligations under the Loan
Documents to which it is a party;
(v)    if the Cash Sweep Event is caused solely by the occurrence of clause (v)
in the definition of “Cash Sweep Event,” (A) if Borrower replaces such Manager
with a Qualified Manager pursuant to a Replacement Management Agreement, or (B)
if such Cash Sweep Event is as a result of the filing of an involuntary petition
against such Manager to which such Manager did not consent, upon the same being
discharged, stayed or dismissed within one hundred twenty (120) days of such
filing; provided that, in Lender’s reasonable opinion, such filing (after
dismissal or discharge) does not (1) materially increase such Manager’s monetary
obligations or (2) materially and adversely affect such Manager’s ability to
perform its obligations under the Management Agreement; and
(vi)    if the Cash Sweep Event is caused solely by the occurrence of clause
(vi) in the definition of “Cash Sweep Event,” either (A) once the Debt Service
Coverage Ratio based upon the trailing twelve (12) month period immediately
preceding the date of such determination is greater than 1.05 to 1.0 for two (2)
consecutive quarters, or (B) Borrower shall post with Lender to be

5

--------------------------------------------------------------------------------




held as additional collateral for the Loan cash or one or more Letters of Credit
in an amount equal to the Cash Sweep Event Collateral Amount.
provided that each Cash Sweep Event Cure set forth above shall be subject to the
following conditions: (1) after giving effect to such Cash Sweep Event Cure, no
Cash Sweep Event shall have occurred and remain outstanding, (2) except for a
Cash Sweep Event Cure described in clause (vi)(A) above, Borrower shall have
notified Lender in writing of its election to cure the applicable Cash Sweep
Event, and (3) Borrower shall have paid all of Lender’s reasonable out-of-
pocket costs and expenses incurred in connection with such Cash Sweep Event Cure
(including reasonable attorneys’ fees and expenses).
“Cash Sweep Event Period” shall mean any period commencing on the occurrence of
a Cash Sweep Event and continuing until the earlier of (i) the Monthly Payment
Date following the occurrence of the applicable Cash Sweep Event Cure or (ii)
the payment in full of all principal and interest on the Loan and all other
amounts payable under the Loan Documents in accordance with the terms and
provisions of the Loan Documents.
“Casualty” shall mean any casualty, damage or injury, by fire or otherwise, to
the Property or any part thereof.
“Casualty Consultant” shall have the meaning set forth in Section 5.3.2(c)
hereof.
“Casualty Retainage” shall have the meaning set forth in Section 5.3.2(d)
hereof.
“Cause” shall mean, with respect to an Independent Director, (i) any acts or
omissions by such Independent Director that constitute systematic, persistent or
willful disregard of such Independent Director’s duties, or (ii) such
Independent Director has been indicted or convicted for any crime or crimes of
moral turpitude or dishonesty or for any violation of any Legal Requirements.
“Clearing Account” shall have the meaning set forth in Section 2.7.1 hereof.
“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement, dated as of the date hereof, among Lender, Borrower and Clearing
Bank, as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Clearing Bank” shall mean Wells Fargo Bank, National Association, a national
banking association, or any successor Eligible Institution acting as Clearing
Account Bank under the Clearing Account Agreement.
“Closing Date” shall mean the date hereof.
“Code” shall mean the Internal Revenue Code of 1986, as amended and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of

6

--------------------------------------------------------------------------------




condemnation or eminent domain, of all or any part of the Property, or any
interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.
“Debt” shall mean the Outstanding Principal Balance, together with all interest
accrued and unpaid thereon, and all other sums due to Lender in respect of the
Loan under the Note, this Agreement or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time, the
aggregate amount of scheduled principal and interest payments due and payable
under the Note and this Agreement.
“Debt Service Coverage Ratio” shall mean the ratio, as determined by Lender for
the applicable period as and when provided for in this Agreement, in which:
(i)    the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly) for such period as set forth in financial statements required
hereunder, without deduction for (a) actual management fees incurred in
connection with the operation of the Property or (b) actual amounts paid to the
Reserve Funds during such period, less (1) management fees equal to the greater
of (A) assumed management fees of three and one-half percent (3.5%) of Gross
Income from Operations and (B) the actual management fees incurred, (2) Capital
Expenditure Fund contributions for such period based on an assumed annual amount
equal to $0.35 per square foot of gross leasable area at the Property, (3)
tenant improvements and leasing commissions for such period based on an assumed
annual amount equal to $1.72 per square foot of gross leasable area at the
Property and (4) vacancy allowance based on the actual vacancy rate at the
Property as of the last day of such period, reduced for vacancies which have
occurred or are scheduled to occur within thirty (30) days following such
period;
(ii)    the denominator is the aggregate Debt Service and Mezzanine Debt Service
due and payable during such period.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (i) the Maximum Legal Rate or (ii) four percent (4%) above the
Interest Rate.
“Defeasance Collateral” shall mean, in connection with the Defeasance Event,
U.S. Obligations which provide payments (i) on or prior to, but as close as
possible to, the Business Day immediately preceding all scheduled Monthly
Payment Dates and other scheduled payment dates, if any, under the Note after
the Defeasance Date upon which payments are

7

--------------------------------------------------------------------------------




required under the Note and this Agreement, and (ii) in amounts equal to the
scheduled payments due on such Monthly Payment Dates or other scheduled payment
dates under the Note and this Agreement (including, without limitation,
scheduled payments of principal, interest, servicing fees (if any), and any
other amounts due under the Loan Documents on such Monthly Payment Dates or
other scheduled payment dates); provided that the Note shall be deemed, for
purposes of this definition, to be due and payable and shall be prepaid in full
on the Open Prepayment Commencement Date (such scheduled payments, collectively,
the “Scheduled Defeasance Payments”).
“Defeasance Collateral Account” shall have the meaning set forth in Section
2.5.2 hereof.
“Defeasance Date” shall have the meaning set forth in Section 2.5.1(a) hereof.
“Defeasance Event” shall have the meaning set forth in Section 2.5.1 hereof.
“Defeasance Lockout Expiration Date” shall mean the date that is two (2) years
from the “startup day” within the meaning of Section 860G(a)(9) of the Code for
the Securitization Vehicle established in connection with the last
Securitization involving any portion of the Loan.
“Defeasance Security Agreement” shall mean a pledge and security agreement in
form and substance that would be satisfactory to a prudent lender pursuant to
which Borrower grants Lender a perfected, first priority security interest in
the Defeasance Collateral Account and the Defeasance Collateral.
“Disclosure Documents” shall mean, collectively, any written materials used or
provided to any prospective investors and/or NRSROs in connection with any
public offering or private placement in connection with a Securitization
(including, without limitation, a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents, marketing materials or
information provided to prospective investors), in each case in preliminary or
final form and including any amendments, supplements, exhibits, annexes and
other attachments thereto.
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (i) an account or accounts
(or subaccounts thereof) maintained with a federal or state-chartered depository
institution or trust company which complies with the definition of Eligible
Institution or (ii) a segregated trust account or accounts (or subaccounts
thereof) maintained with a federal or state chartered depository institution or
trust company acting in its fiduciary capacity that has a Moody’s rating of at
least “Baa3” and that, in the case of a state chartered depository institution
or trust company, is subject to regulations substantially similar to 12 C.F.R.
§9.10(b), having in either case a combined capital and surplus of at least
$50,000,000 and subject to supervision or examination by federal and state
authority. An Eligible Account shall not be evidenced by a certificate of
deposit, passbook or other instrument.

8

--------------------------------------------------------------------------------




“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation the short term unsecured
debt obligations or commercial paper of which are rated at least “A-1” by S&P,
“P-1” by Moody’s, and “F-1” by Fitch in the case of accounts in which funds are
held for thirty (30) days or less or, in the case of Letters of Credit or
accounts in which funds are held for more than thirty (30) days, the long term
unsecured debt obligations of which are rated at least “A+” by S&P, “A2” by
Moody’s and “AA-” by Fitch.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Law” shall have the meaning set forth in the Environmental
Indemnity.
“ERISA” shall have the meaning set forth in Section 4.2.10 hereof.
“ESA” shall have the meaning set forth in Section 3.1.50(d) hereof.
“Event of Default” shall have the meaning set forth in Section 10.1 hereof.
“Excess Cash Flow” shall mean, as of the applicable date of determination, all
amounts remaining on deposit in the Cash Management Account after application of
funds to all items set forth in clauses (i) through (x) of Section 2.7.2(b).
“Excess Cash Flow Account” shall have the meaning set forth in Section 6.7.1
hereof.
“Excess Cash Flow Funds” shall have the meaning set forth in Section 6.7.1
hereof.
“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a Securitization.
“Executive Order” shall mean an Executive Order of the President of the United
States of America.
“Existing Loan” shall mean the mortgage loan held by U.S. Bank National
Association (as successor in interest to LaSalle Bank National Association), in
its capacity as trustee for the registered holders of LB Commercial Mortgage
Trust 2007-C3, Commercial Mortgage Pass-Through Certificates, Series 2007-C3
outstanding to Borrower pursuant to that certain Mortgage Consolidation and
Modification Agreement, dated as of June, 8, 2007, in the original principal
amount of $156,000,000 made by Borrower in favor of Lehman Brothers Bank, FSB.

9

--------------------------------------------------------------------------------




“Extraordinary Expense” shall have the meaning set forth in Section 4.1.6(h)
hereof.
“Extraordinary Lease Payments” shall have the meaning set forth in Section
6.5.1(b) hereof.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the Term.
“Fitch” shall mean Fitch, Inc.
“Force Majeure” shall mean a delay due to acts of God, governmental
restrictions, stays, judgments, orders, decrees, enemy actions (including acts
of terrorism), civil commotion, Casualty, strikes, work stoppages, shortages of
labor or materials or other causes beyond the reasonable control of Borrower,
but lack of funds shall not be deemed a cause beyond the reasonable control of
Borrower.
“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board (or agencies with similar functions of
comparable stature and authority within the accounting profession), or in such
other statements by such entity as may be in general use by significant segments
of the U.S. accounting profession.
“Government Lists” shall mean, collectively, (i) the Specially Designated
Nationals and Blocked Persons Lists maintained by OFAC, (ii) any other list of
terrorists, terrorist organizations or narcotics traffickers maintained pursuant
to any of the Rules and Regulations of OFAC, and (iii) any similar lists
maintained by the United States Department of State, the United States
Department of Commerce or any other Governmental Authority or pursuant to any
Executive Order.
“Governmental Authority” shall mean any court, agency, board, bureau,
commission, department, office or other authority of any nature whatsoever of
any governmental unit (foreign, federal, state, county, district, municipal,
city or otherwise) whether now or hereafter in existence.
“Grantor Trust” shall mean a grantor trust under Subpart E of Part 1 of
Subchapter J of the Code.
“Gross Income from Operations” shall mean, for any period, all sustainable
income, computed in accordance with an Acceptable Accounting Basis, derived from
the ownership and operation of the Property from whatever source during such
period, including, but not limited to, Rents, utility charges, escalations,
forfeited security deposits, interest on credit accounts, service fees or
charges, license fees, parking fees, rent concessions or credits, and other
pass-through or reimbursements paid by tenants under the Leases of any nature,
but excluding Rents from month-to-month tenants, tenants who have exercised or
given notice of intent to exercise a termination option with respect to its
Lease, tenants that are included in any Bankruptcy Action or tenants whose lease
guarantors are included in any Bankruptcy Action,

10

--------------------------------------------------------------------------------




Extraordinary Lease Payments, sales, use and occupancy or other taxes on
receipts required to be accounted for by Borrower to any Governmental Authority,
refunds and uncollectible accounts, sales of furniture, fixtures and equipment,
Net Proceeds (other than business or rental interruption or other loss of income
insurance), unforfeited security deposits, utility and other similar deposits
and any disbursements to Borrower from the Reserve Funds, if any.
“Guarantor” shall mean Kent M. Swig.
“Guaranty” shall mean, collectively, the Longwing Guaranty and the Swig
Guaranty.
“Hazardous Substances” shall have the meaning set forth in the Environmental
Indemnity.
“Immediate Family Member” shall have the meaning set forth in Section 8.2
hereof.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” shall mean, for any Person, without duplication: (i) all
indebtedness or liability of such Person (including, without limitation, for
borrowed money, for amounts drawn under a letter of credit, or for deferred
purchase price of property or services (including trade obligations) for which
such Person or its assets is liable), (ii) all unfunded amounts under a loan
agreement, letter of credit, or other credit facility for which such Person
would be liable if such amounts were advanced thereunder, (iii) all amounts
required to be paid by such Person pursuant to any agreement to purchase, to
provide funds for payment, to supply funds, or to invest in any Person, (iv) all
indebtedness or liabilities guaranteed by such Person, directly or indirectly,
(v) all obligations under leases that constitute capital leases for which such
Person is liable, and (vi) all obligations of such Person under interest rate
swaps, caps, floors, collars and other interest hedge agreements, in each case
whether such Person is liable contingently or otherwise, as obligor, guarantor
or otherwise, or in respect of which obligations such Person otherwise assures
any other Person against loss.
“Indemnified Liabilities” shall have the meaning set forth in Section 11.13(b)
hereof.
“Independent Director” shall have the meaning set forth in Section 3.1.24(o)
hereof.
“Initial Rollover Reserve Deposit Amount” shall mean an amount equal to Four
Million Six Hundred Thirty-Six Thousand Six Hundred and 00/100 Dollars
($4,636,600.00).
“Insolvency Opinion” shall mean, as the context may require, (i) that certain
bankruptcy non-consolidation opinion letter, dated the date hereof, rendered by
Edwards Wildman Palmer LLP in connection with the Loan or (ii) any other
bankruptcy nonconsolidation opinion delivered to Lender in connection with the
Loan (including any

11

--------------------------------------------------------------------------------




bankruptcy non-consolidation opinion delivered to Lender subsequent to the
closing of the Loan in accordance with the Loan Documents).
“Insurance Account” shall have the meaning set forth in Section 6.3.1 hereof.
“Insurance Funds” shall have the meaning set forth in Section 6.3.1 hereof.
“Insurance Premiums” shall have the meaning set forth in Section 5.1.1(b)
hereof.
“Insurance Proceeds” shall mean the amount of all insurance proceeds paid under
the Policies.
“Intercreditor Agreement” shall mean that certain intercreditor agreement, dated
as of the date hereof, among Lender and Mezzanine Lender, as such agreement may
be amended, modified, replaced and/or otherwise changed from time to time, and
which agreement (as the same may be modified, replaced, restated and/or
otherwise changed from time to time) may be on such terms as Lender and
Mezzanine Lender agree in their respective sole discretion.
“Interest Period” shall mean, with respect to any Monthly Payment Date, the
period commencing on the seventh (7th) day of the preceding calendar month and
terminating on the sixth (6th) day of the calendar month in which such Monthly
Payment Date occurs; provided, however, that the initial Interest Period shall
begin on the Closing Date and shall end on the immediately following sixth (6th)
day of a calendar month.
“Interest Rate” shall mean a rate per annum equal to 4.783%.
“JV Agreement” shall mean that certain Amended and Restated Limited Liability
Company Agreement of 110 William Mezz Parent, LLC, dated March 31, 2005, as
amended by that certain First Amendment to Amended and Restated Limited
Liability Company Agreement, dated _______, 2005, and as further amended by that
certain Second Amendment to the Amended and Restated Limited Liability Company
Agreement, dated as of the date hereof.
“Land” shall have the meaning set forth in the granting clause of the Security
Instrument.
“Lease” shall mean any lease, sublease or subsublease (in each case, to the
extent of Borrower’s rights with respect thereto), letting, license, concession
or other agreement (whether written or oral and whether now or hereafter in
effect) pursuant to which any Person is granted a possessory interest in, or
right to use or occupy all or any portion of any space in the Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease, letting, license, concession or other agreement and every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.
“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees, demands and injunctions of Governmental Authorities affecting the Loan,
any Secondary Market Transactions with respect to the Loan, Borrower, Guarantor
or the Property or any part thereof or

12

--------------------------------------------------------------------------------




the ownership, construction, alteration, use, management or operation of the
Property or any part thereof, whether now or hereafter enacted and in force,
including, without limitation, the Securities Act, the Exchange Act, Regulation
AB, the rules and regulations promulgated pursuant to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, zoning and land use laws and the Americans
with Disabilities Act of 1990, and all permits, licenses and authorizations and
regulations relating thereto, and all landmark preservation requirements,
covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting Borrower, Guarantor or the Property or any part thereof, including,
without limitation, any which may (i) require repairs, modifications or
alterations in or to the Property or any part thereof or (ii) in any way limit
the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto.
“Lender Indemnitees” shall mean (i) Lender and any designee of Lender, (ii) any
Affiliate of Lender that has filed any registration statement relating to a
Securitization or has acted as the sponsor or depositor in connection with such
Securitization, (iii) any Affiliate of Lender that acts as an underwriter,
placement agent or initial purchaser in connection with a Securitization, (iv)
any other co-underwriters, co-placement agents or co-initial purchasers in
connection with a Securitization, (v) each Person who controls (within the
meaning of Section 15 of the Exchange Act) any Person described in any of the
foregoing clauses, (vi) any Person who is directly participating or will have
directly participated in the origination of the Loan, (vii) any Person who is
directly participating or will have directly participated in the servicing of
the Loan, (viii) any Person in whose name the Lien created by the Security
Instrument and the other Loan Documents are or will be recorded or filed, (ix)
any Person who may hold or acquire or will have held a full or partial interest
in the Loan (including, but not limited to, investors or prospective investors
in the Securities, as well as custodians, trustees and other fiduciaries who
hold or have held a full or partial interest in the Loan evidenced for the
benefit of third parties), (x) any Person who holds or acquires or will have
held a participation or other full or partial interest in the Loan, whether
during the term of the Loan or as a part of or following a foreclosure of the
Loan, (xi) any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business, and (xii) the respective
officers, directors, shareholders, partners, members, employees, agents,
representatives, contractors, subcontractors, Affiliates, participants,
successors and assigns of any Person described in any of the foregoing clauses.
“Letter of Credit” shall mean an irrevocable, unconditional, transferable
(without payment of any transfer fee), clean sight draft letter of credit
acceptable to Lender and the Rating Agencies (either an evergreen letter of
credit or one which does not expire until at least thirty (30) days after (i)
the Stated Maturity Date or (ii) such earlier date as such Letter of Credit is
no longer required pursuant to the terms of this Agreement and the other Loan
Documents) in favor of Lender and entitling Lender to draw thereon in New York,
New York based solely on a statement purportedly executed by an officer of
Lender stating that it has the right to draw thereon, issued by a domestic
Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution. If at any time the bank issuing any such Letter of Credit shall
cease to be an Eligible Institution, Lender shall have the right immediately to
draw down the same in full and hold the proceeds of such draw in accordance with
the applicable provisions of this Agreement.

13

--------------------------------------------------------------------------------




“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, assignment,
security interest, easement, restrictive covenant, preference, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing affecting (i) all or any portion of the Property or any
interest therein or (ii) any direct or indirect interest in Borrower or Sole
Member, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialman’s and other similar liens and encumbrances.
“Liquid Assets” shall mean any of the following, but only to the extent owned
individually, free of all security interests, liens, pledges, charges or any
other encumbrance: (a) cash, (b) certificates of deposit (with a maturity of two
years or less) issued by, or savings account with, any bank or other financial
institution reasonably acceptable to Lender or (c) marketable securities listed
on a national or international exchange reasonably acceptable to Lender, marked
to market.
“Loan” shall mean the loan in the original principal amount of One Hundred
Forty-One Million Five Hundred Thousand and No/100 Dollars ($141,500,000.00)
made by Lender to Borrower pursuant to this Agreement.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Guaranty, the Environmental
Indemnity, the O&M Agreement, the Assignment of Management Agreement, the Cash
Management Agreement, the Clearing Account Agreement, the Post-Closing
Obligations Agreement and all other documents, agreements, certificates and
instruments now or hereafter executed and/or delivered in connection with the
Loan.
“Loan-to-Value Ratio” shall mean a ratio, as determined by Lender as of a
particular date, in which: (i) the numerator is equal to the sum of the
Outstanding Principal Balance and the Outstanding Mezzanine Principal Balance
and (ii) the denominator is equal to the appraised value of the Property based
on an Appraisal.
“Longwing Guarantor” shall mean Longwing Incorporated.
“Longwing Guaranty” shall mean that certain Guaranty of Recourse Obligations,
dated as of the date hereof, executed by Longwing Guarantor in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.
“Major Lease” shall mean any Lease which (i) either individually or when taken
together with any other Lease with the same Tenant or any Affiliate of such
Tenant, and assuming the exercise of all expansion rights and preferential
rights to lease additional space contained in such Lease or Leases, covers or is
expected to cover more than 25,000 square feet at the Property, (ii) contains an
option or preferential right to purchase all or any portion of the Property,
(iii) is with an Affiliate of Borrower as Tenant, or (iv) is entered into during
the continuation of an Event of Default.

14

--------------------------------------------------------------------------------




“Management Agreement” shall mean that certain Management Agreement, dated as of
March 31, 2005, between Borrower and Swig Burris Equities, LLC, as assigned to
Manager pursuant to an Assignment and Assumption Agreement, dated as of May 1,
2005, pursuant to which Manager is to provide management and other services with
respect to the Property, as the same has been or may be amended, supplemented or
otherwise modified from time to time in accordance with the terms and provisions
of this Agreement, or, if the context requires, the Replacement Management
Agreement executed in accordance with the terms and provisions of this
Agreement.
“Manager” shall mean Swig Equities, LLC, or, if the context requires, a
Qualified Manager that manages the Property in accordance with the terms and
provisions of this Agreement and the other Loan Documents pursuant to a
Replacement Management Agreement.
“Material Adverse Effect” shall mean any material adverse effect upon (i) the
business operations, economic performance, assets, condition (financial or
otherwise), equity, contingent liabilities, prospects, material agreements or
results of operations of Borrower, Guarantor or the Property, (ii) the ability
of Borrower or Guarantor to perform its obligations under any Loan Document to
which it is a party, (iii) the enforceability or validity of any Loan Document,
the perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document, or (iv) the
value, use or operation of the Property or the cash flows from the Property.
“Material Agreements” shall mean (i) each management, brokerage or leasing
agreement (other than the Management Agreement) and (ii) any cleaning,
maintenance, service or other contract or agreement of any kind (other than the
Leases) (A) under which there is an obligation of Borrower to pay $350,000.00 or
more per annum, or (B) that is not cancelable on thirty (30) days’ or less
notice without the payment of any termination fee or payments of any kind, in
either case relating to the ownership, development, leasing, management, use,
operation, maintenance, repair, improvement or restoration of the Property,
whether written or oral.
“Maturity Date” shall mean the date on which the final payment of principal of
the Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date, by declaration of acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such Governmental
Authorities whose laws are held by any court of competent jurisdiction to govern
the interest rate provisions of the Loan.
“Mezzanine Borrower” shall mean 110 William Mezz, LLC, a Delaware limited
liability company.
“Mezzanine Cash Sweep Event Period” shall have the meaning ascribed to the term
“Mezzanine Loan Cash Sweep Event Period” in the Mezzanine Loan Agreement.
“Mezzanine Debt” shall have the meaning ascribed to the term “Debt” in the
Mezzanine Loan Agreement.

15

--------------------------------------------------------------------------------




“Mezzanine Debt Service” shall have the meaning ascribed to the term “Debt
Service” in the Mezzanine Loan Agreement.
“Mezzanine Event of Default” shall have the meaning ascribed to the term “Event
of Default” in the Mezzanine Loan Agreement.
“Mezzanine Lender” shall mean, collectively, Pearlmark Mezzanine Realty Partners
III, L.L.C., a Delaware limited liability company, and TMRP III Co-Investment,
L.L.C., a Delaware limited liability company, in their capacity as lender under
the Mezzanine Loan Agreement, together with their successors and assigns in such
capacity.
“Mezzanine Loan” shall mean that certain mezzanine loan made as of the Closing
Date by Mezzanine Lender to Mezzanine Borrower in the original principal amount
of Twenty Million and 00/100 Dollars ($20,000,000.00), and evidenced by the
Mezzanine Note and evidenced and secured by the other Mezzanine Loan Documents.
“Mezzanine Loan Agreement” shall mean that certain Mezzanine Loan Agreement,
dated as of the Closing Date, between Mezzanine Borrower and Mezzanine Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified, from time to time.
“Mezzanine Loan Documents” shall have the meaning ascribed to the term “Loan
Documents” in the Mezzanine Loan Agreement.
“Mezzanine Note” shall have the meaning ascribed to the term “Note” in the
Mezzanine Loan Agreement.
“Mezzanine Option” shall have the meaning set forth in Section 11.30 hereof.
“Minimum Disbursement Amount” shall mean Ten Thousand and 00/100 Dollars
($10,000.00).
“Monthly Capital Expenditure Deposit” shall have the meaning set forth in
Section 6.4.1 hereof.
“Monthly Debt Service Payment Amount” shall mean (i) with respect to each
Monthly Payment Date occurring on or prior to the Monthly Payment Date in July,
2014, an amount equal to interest which is scheduled to accrue on the Loan
through the end of the Interest Period in which such Monthly Payment Date occurs
and (ii) with respect to each Monthly Payment Date thereafter, a constant
monthly payment amount of Seven Hundred Forty Thousand Nine Hundred Forty-Eight
and 16/100 Dollars ($740,948.16).
“Monthly Insurance Deposit” shall have the meaning set forth in Section 6.3.1
hereof.
“Monthly Payment Date” shall mean the sixth (6th) day of every calendar month
occurring during the Term commencing with August 6, 2012; provided, however,
that Lender shall have the right to change the Monthly Payment Date to any other
day of a calendar month

16

--------------------------------------------------------------------------------




selected by Lender, in its sole and absolute discretion (including in connection
with a Securitization) upon notice to Borrower (in which event such change shall
then be deemed effective) and, if requested by Lender, Borrower shall promptly
execute an amendment to this Agreement to evidence such change; provided that if
Lender shall have elected to change the Monthly Payment Date as aforesaid,
Lender shall have the option, but not the obligation, to adjust the Interest
Period accordingly.
“Monthly Rollover Deposit” shall have the meaning set forth in Section 6.5.1
hereof.
“Monthly Tax Deposit” shall have the meaning set forth in Section 6.2.1 hereof.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Mortgage Borrower” shall have the meaning set forth in Section 11.30 hereof.
“Mortgage Loan” shall have the meaning set forth in Section 11.30 hereof.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.
“Net Proceeds” shall mean: (i) the net amount of all Insurance Proceeds, after
deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Insurance Proceeds;
provided that, for purposes of Section 5.3 hereof, “Net Proceeds” shall mean
such net amount of Insurance Proceeds to the extent received by Lender pursuant
to the Policies required under Sections 5.1.1(a)(i), (iv), (vi), (xi) and (xii)
as a result of the applicable Casualty, or (ii) the net amount of the Award,
after deduction of reasonable costs and expenses (including, but not limited to,
reasonable attorneys’ fees), if any, in collecting such Award.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 5.3.2(f)
hereof.
“Net Worth” shall have the meaning given such term in the Guaranty.
“Note” shall mean that certain Promissory Note, dated the date hereof, in the
stated principal amount of One Hundred Forty-One Million Five Hundred Thousand
and No/100 Dollars ($141,500,000.00), made by Borrower in favor of Lender, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.
“Notice” shall have the meaning set forth in Section 11.6 hereof.

17

--------------------------------------------------------------------------------




“NRSRO” shall mean any credit rating agency that has elected to be treated as a
nationally recognized statistical rating organization for purposes of Section
15E of the Exchange Act, without regard to whether or not such credit rating
agency has been engaged by Lender or other Securitization Indemnified Parties in
connection with, or in anticipation of, a Securitization.
“O&M Agreement” shall mean that certain Operations and Maintenance Agreement,
dated as of the date hereof, between Borrower and Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.
“OFAC” shall mean the Office of Foreign Assets Control or, if the context
requires, any successor Governmental Authority.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized signatory of Sole Member.
“Open Prepayment Commencement Date” shall mean the Monthly Payment Date that
occurs four (4) months prior to the Stated Maturity Date.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with an Acceptable Accounting Basis, of whatever kind
during such period relating to the operation, maintenance and management of the
Property that are incurred on a regular monthly or other periodic basis,
including, without limitation, utilities, ordinary repairs and maintenance,
insurance, license fees, property taxes and assessments, advertising expenses,
management fees actually paid during such period, payroll and related taxes,
computer processing charges, operational equipment or other lease payments as
approved by Lender, and other similar costs, but excluding depreciation and
amortization, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.
“Organizational Documents” shall mean, as to any Person, the organizational or
governing documents of such Person, including the certificate of incorporation
and by-laws with respect to a corporation; the certificate of formation or
organization and operating agreement with respect to a limited liability
company; and the certificate of limited partnership and partnership agreement
with respect to a limited partnership.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
(other than Taxes), and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.
“Other Obligations” shall mean: (i) all obligations of Borrower contained in
this Agreement, the Note or any other Loan Document, and (ii) all obligations of
Borrower contained in any renewal, extension, amendment, restatement,
modification, consolidation, change of, or substitution or replacement for all
or any part of this Agreement, the Note or any other Loan Document, excluding,
in each case, Borrower’s obligation for the payment of the Debt.

18

--------------------------------------------------------------------------------




“Outstanding Mezzanine Principal Balance” shall mean, as of any date, the then
aggregate outstanding principal balance of the Mezzanine Loan.
“Outstanding Principal Balance” shall mean, as of any date, the then outstanding
principal balance of the Loan.
“Patriot Act” shall mean, collectively, all laws relating to terrorism or money
laundering, including Executive Order No. 13224 on Terrorist Financing
(effective September 24, 2001) and the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56), as the same may be amended, replaced, supplemented or
otherwise modified from time to time.
“Patriot Act Offense” shall mean (i) any violation of the laws of the United
States of America or of any of the several states, or any act or omission that
would constitute a violation of such laws if committed within the jurisdiction
of the United States of America or any of the several states, relating to
terrorism or money laundering, including any offense under (a) the laws against
terrorism; (b) the laws against money laundering, (c) the Bank Secrecy Act, as
amended, (d) the Money Laundering Control Act of 1986, as amended, or (e) the
Patriot Act, or (ii) the conspiracy to commit, or aiding and abetting another to
commit, any violation of any such laws.
“Permitted Encumbrances” shall mean, collectively, (i) the Liens and security
interests created by the Loan Documents, (ii) all Liens, encumbrances and other
matters expressly set forth on Schedule A or Schedule B of the Title Insurance
Policy, (iii) Liens, if any, for Taxes imposed by any Governmental Authority not
yet due or delinquent, (iv) the Liens granted pursuant to the Mezzanine Loan
Documents, (v) such other title and survey exceptions as Lender has approved or
may approve in writing in Lender’s sole discretion or which are otherwise
expressly permitted under the Loan Documents.
“Permitted Investments” shall have the meaning set forth in the Cash Management
Agreement.
“Permitted Release Date” shall mean the earlier to occur of (i) the third (3rd)
anniversary of the first (1st) Monthly Payment Date and (ii) the Defeasance
Lockout Expiration Date.
“Permitted Trade Payables” shall have the meaning set forth in Section 3.1.24(d)
hereof.
“Permitted Transfer” shall mean any of the following: (i) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto,
provided, however, in the case of the death of Kent Swig, the transferee shall
have caused a replacement guarantor reasonably acceptable to Lender to execute
and deliver a new guarantee and environmental indemnity substantially similar to
the Swig Guaranty and Environmental Indemnity executed and delivered on the date
hereof by Kent M. Swig in connection with the Loan, (ii) any transfer, directly
as a result of the legal incapacity of a natural person, of stock, membership
interests, partnership interests or other ownership interests

19

--------------------------------------------------------------------------------




previously held by such natural person to the Person or Persons lawfully
entitled thereto, provided, however, in the case of the legal incapacity of Kent
Swig, the transferee shall have caused a replacement guarantor reasonably
acceptable to Lender to execute and deliver a new guarantee and environmental
indemnity substantially similar to the Swig Guaranty and Environmental Indemnity
executed and delivered on the date hereof by Kent M. Swig in connection with the
Loan, (iii) any Lease of space in the Improvements to Tenants in accordance with
the terms and provisions of Section 4.1.9 hereof, (iv) any Transfer permitted
without Lender’s prior consent in accordance with the terms and provisions of
Section 8.2 hereof, and (v) any pledge by Mezzanine Borrower of the direct
ownership interests in Borrower and other collateral pursuant to the Mezzanine
Loan Agreement, as well as any Transfer made in accordance with all requirements
of the Intercreditor Agreement occurring upon the foreclosure of, or other
remedial action with respect to, any such ownership interests or delivery of an
assignment in lieu of foreclosure in respect of any such ownership interests.
“Person” shall mean any individual, corporation, partnership, limited liability
company, joint venture, estate, trust, unincorporated association, any other
entity, any Governmental Authority and any fiduciary acting in such capacity on
behalf of any of the foregoing.
“Physical Conditions Report” shall mean a structural engineering report prepared
by a company satisfactory to Lender regarding the physical condition of the
Property, satisfactory in form and substance to Lender in its sole discretion.
“Policies” or “Policy” shall have the meaning set forth in Section 5.1.1(b)
hereof.
“Post-Closing Obligations Agreement” shall mean that certain Post-Closing
Obligations Agreement, dated as of the date hereof, between Borrower and Lender,
as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time.
“Prepayment Date” shall mean the date on which the Loan is prepaid in accordance
with the terms hereof.
“Prohibited Lender Entity” shall mean each of SL Green Realty Corp., Square Mile
Capital Management LLC, RCG Longview, LP, or any Affiliate of any of the
foregoing.
“Prohibited Person” shall mean any Person:
(i)    listed in the Annex to, or is otherwise subject to the prohibitions of,
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001,
and relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism or any other similar
prohibitions contained in the rules and regulations of OFAC or in any enabling
legislation or other Executive Orders;
(ii)    that is owned or controlled by, or acting for or on behalf of, any
Person that is listed in the Annex to, or is otherwise subject to the
prohibitions of, Executive Order No. 13224;

20

--------------------------------------------------------------------------------




(iii)    with whom Lender is prohibited from dealing or otherwise engaging in
any transaction by any terrorism or money laundering law, including Executive
Order No. 13224;
(iv)    who commits, threatens, conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;
(v)    that is named as a “specially designated national and blocked person” on
the most current list published by OFAC at its official website or at any
replacement website or other replacement official publication of such list;
(vi)    that is subject to trade restrictions under United States law,
including, without limitation, the Patriot Act, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder;
(vii)    that is listed on any Government List;
(viii)    that has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude or for any Patriot Act Offense;
(ix)    that is currently under investigation by any Governmental Authority for
alleged criminal activity; or
(x)    who is an Affiliate of any Person that is described by or that satisfies
any of clauses (i) through (ix) above.
“Property” shall mean the Real Property, as such term is defined in the Security
Instrument.
“Qualified Manager” shall mean (i) Manager, (ii) CBRE, Inc., Newmark Knight
Frank, Jones Lang LaSalle or Cushman & Wakefield (or any successor by merger of
any of the foregoing), or (iii) a reputable and experienced manager (which may
be an Affiliate of Borrower) which, in the reasonable judgment of Lender,
possesses experience in managing properties similar in location, size, class,
use, operation and value as the Property; provided, that Borrower shall have
obtained (a) a Rating Agency Confirmation from the Rating Agencies and (b) if
such Person is an Affiliate of Borrower, a new bankruptcy non-consolidation
opinion reasonably acceptable to Lender and acceptable the Rating Agencies in
their sole discretion.
“Qualified Transferee” shall mean an investment bank, insurance company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government plan, real estate company, investment fund, real
estate investment trust or a Person substantially similar to any of the
foregoing, provided, in each case, that:
(i)    such Person has total assets (in name or under management) in excess of
$600,000,000.00 (exclusive of any interest in the Property) and
capital/statutory surplus or shareholder equity in excess of $250,000,000.00
(exclusive of any interest in the Property);

21

--------------------------------------------------------------------------------




(ii)    such Person (A) owns or operates office properties similar in size,
class, use and operation as the Property and containing not less than 3,000,000
square feet of leasable space in the aggregate (exclusive of the Property) and
(B) has been engaged in the business of owning or operating commercial
properties for at least five (5) years;
(iii)    neither such Person nor any Controlled Affiliate of such Person (A)(1)
is then the subject of any Bankruptcy Proceeding or investigation by any
Governmental Authority or regulatory agency alleging criminal activity involving
moral turpitude or the defrauding of creditors or investors and (2) has not
been, during the preceding seven (7) years, the subject of any Bankruptcy
Proceeding or investigation by any Governmental Authority or regulatory agency
which resulted in a final, non-appealable conviction for criminal activity
involving moral turpitude or the defrauding of creditors or investors, and (B)
shall cause any breach of the representations and warranties contained in the
Loan Documents relating to ERISA or the Patriot Act (including, without
limitation, those set forth in Sections 3.1.8 and 3.1.41 hereof).
“Rating Agencies” shall mean, prior to the final Securitization of the Loan,
each of S&P, Moody’s, Fitch, Morningstar Credit Ratings, LLC, Kroll Bond Rating
Agency, Inc., and DBRS, Inc. or any other nationally-recognized statistical
rating agency which has been designated by Lender and, after the final
Securitization of the Loan, shall mean any of the foregoing that has been
designated by Lender or the issuer or underwriter of any Securities to rate any
of such Securities.
“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Rating Agencies that the rating of the Securities (or any class
thereof) by such Rating Agency immediately prior to the occurrence of the event
with respect to which such Rating Agency Confirmation is sought will not be
qualified, downgraded or withdrawn as a result of the occurrence of such event,
which affirmation may be granted or withheld in such Rating Agency’s sole and
absolute discretion. In the event that any Rating Agency declines to consider
whether to grant or withhold such an affirmation, such Rating Agency shall be
deemed to have granted such an affirmation, provided, however, that if the Loan
is not subject to a Securitization, no Securities are rated by a Rating Agency
or no Rating Agency has elected to consider whether to grant or withhold such an
affirmation, then the term “Rating Agency Confirmation” shall be deemed instead
to require the written approval of Lender, which approval shall not be
unreasonably withheld or delayed; provided, further, that the foregoing shall be
inapplicable in any case in which Lender has an independent approval right in
respect of the matter at issue pursuant to the terms of this Agreement.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such regulation may be amended from time to time.
“Regulation S-K” means Regulation S-K of the Securities Act, as such regulation
may be amended from time to time.
“Regulation S-X” means Regulation S-X of the Securities Act, as such regulation
may be amended from time to time.

22

--------------------------------------------------------------------------------




“Related Loan” shall mean (i) a loan made to an Affiliate of Borrower or
Guarantor or secured by a Related Property that is included in a Securitization
with the Loan or any portion thereof or interest therein or (ii) any loan that
is cross-collateralized or cross-defaulted with the Loan.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of “Significant Obligor” to the Property.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or any interest therein.
“Rent Abatement Reserve Account” shall have the meaning set forth in Section
6.6.1 hereof.
“Rent Abatement Reserve Funds” shall have the meaning set forth in Section 6.6.1
hereof.
“Rents” shall mean, in each case, without duplication of any other item herein,
all rents (including, without limitation, percentage rents), rent equivalents,
moneys payable as damages (including payments by reason of the rejection of a
Lease in a Bankruptcy Action) or in lieu of rent or rent equivalents,
Extraordinary Lease Payments, royalties (including, without limitation, all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, and other payment and consideration of whatever form or nature
received by or paid to or for the account of or the benefit of Borrower, Manager
or any of their respective agents or employees from any and all sources arising
from or attributable to the Property, including all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of the Property
or rendering of services by Borrower, Manager or any of their respective agents
or employees, and the Insurance Proceeds, if any, from business or rental
interruption or other loss of income insurance, but only to the extent Lender
elects to treat such Insurance Proceeds as business or rental interruption
Insurance Proceeds in accordance with Section 5.2.3 hereof.
“Replacement Management Agreement” shall mean, collectively, (i)(a) a management
agreement with a Qualified Manager substantially in the same form and substance
as the Management Agreement, or (b) a management agreement with a Qualified
Manager, which management agreement shall be in form and substance reasonably
acceptable to Lender; provided, that Lender, at its option, may require that
Borrower shall have obtained a Rating Agency Confirmation from the Rating
Agencies, and (ii) an assignment of management agreement and subordination of
management fees substantially in the form then used by Lender (or in such other
form and substance reasonably acceptable to Lender), executed and delivered to
Lender by Borrower and such Qualified Manager.

23

--------------------------------------------------------------------------------




“Required Repair Account” shall have the meaning set forth in Section 6.1.1
hereof.
“Required Repair Funds” shall have the meaning set forth in Section 6.1.1
hereof.
“Required Repairs” shall have the meaning set forth in Section 6.1.1 hereof.
“Reserve Funds” shall mean, collectively, the Required Repair Funds, the Tax
Funds, the Insurance Funds, the Capital Expenditure Funds, the Rollover Funds,
the Excess Cash Flow Funds and any other escrow or reserve fund established by
the Loan Documents.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
“Restoration Threshold” shall mean $1,450,000.00.
“Restricted Party” shall mean, collectively, (i) Borrower, Sole Member, any
Guarantor, any Affiliated Manager and (ii) any shareholder, partner, member,
non-member manager or any other direct or indirect legal or beneficial owner of
Borrower, Sole Member, any Guarantor, any Affiliated Manager or any non-member
manager.
“Rollover Account” shall have the meaning set forth in Section 6.5.1 hereof.
“Rollover Funds” shall have the meaning set forth in Section 6.5.1 hereof.
“S&P” shall mean Standard & Poor’s Ratings Services.
“Scheduled Defeasance Payments” shall have the meaning set forth in the
definition of the term “Defeasance Collateral”.
“Secondary Market Transaction” shall have the meaning set forth in Section
9.1(a) hereof.
“Securities” shall have the meaning set forth in Section 9.1(a) hereof.
“Securities Act” shall have the meaning set forth in Section 9.2(a) hereof.
“Securitization” shall have the meaning set forth in Section 9.1(a) hereof.
“Securitization Indemnification Liabilities” shall have the meaning set forth in
Section 9.2(b) hereof.
“Securitization Indemnified Parties” shall have the meaning set forth in Section
9.2(b) hereof.
“Securitization Vehicle” means each REMIC Trust or Grantor Trust into which all
or a portion of the Loan or an interest therein has been transferred.

24

--------------------------------------------------------------------------------




“Security Instrument” shall mean that certain first priority Consolidated,
Amended and Restated Mortgage and Security Agreement, dated as of the date
hereof, executed and delivered by Borrower as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Servicer” shall have the meaning set forth in Section 11.24(a) hereof.
“Servicing Agreement” shall have the meaning set forth in Section 11.24(a)
hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 10.2(c)
hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.
“Sole Member” shall mean 110 William Mezz, LLC, a Delaware limited liability
company, the sole member of Borrower.
“Special Member” shall have the meaning set forth in Section 3.1.24(q) hereof.
“Sponsor” shall mean, individually and collectively, Swig Equities, LLC, a New
York limited liability company, and Longwing Incorporated, a Delaware
corporation.
“Springing Recourse Event” shall have the meaning set forth in Section 11.22
hereof.
“Stack Exchange Lease” shall mean that certain Lease, dated as of June 11, 2012,
between Borrower, as landlord, and Stack Exchange, Inc., as tenant.
“State” shall mean the State or Commonwealth in which the Property or any part
thereof is located.
“Stated Maturity Date” shall mean July 6, 2017; provided, however, that, in the
event Lender changes the Monthly Payment Date in accordance with this Agreement,
the Stated Maturity Date shall also be deemed to have been changed such that the
Stated Maturity Date shall occur on the Monthly Payment Date in July, 2017, and,
if requested by Lender, Borrower shall promptly execute an amendment to this
Agreement to evidence such change.
“Successor Borrower” shall have the meaning set forth in Section 2.5.3 hereof.
“Survey” shall mean a current land survey for the Property, certified to the
title insurance company and Lender and its successors and assigns, in form and
substance satisfactory to Lender and prepared by a professional and properly
licensed land surveyor satisfactory to Lender in accordance with the most
current Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys
together with the surveyor’s seal affixed to the Survey and a certification from
the surveyor in form and substance acceptable to Lender.

25

--------------------------------------------------------------------------------




“Swig Family Entity” shall have the meaning set forth in Section 8.2 hereof.
“Swig Guaranty” shall mean that certain Guaranty of Recourse Obligations, dated
as of the date hereof, executed by Guarantor in connection with the Loan for the
benefit of Lender, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time.
“Tax Account” shall have the meaning set forth in Section 6.2.1 hereof.
“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or any part thereof, together with all interest and
penalties thereon.
“Tax Funds” shall have the meaning set forth in Section 6.2.1 hereof.
“Tenant” shall mean any Person obligated by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) under any Lease now
or hereafter affecting all or any part of the Property.
“Term” shall mean the term of the Loan.
“Title Insurance Policy” shall mean an ALTA mortgagee title insurance policy in
the form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) issued with respect to the Property and insuring
the Lien of the Security Instrument, together with such endorsements and
affirmative coverages as Lender may require.
“Transfer” shall have the meaning set forth in Section 8.1(a) hereof.
“Transferee” shall have the meaning set forth in Section 8.1(f) hereof.
“Transferee’s SPE Constituent Entity” shall mean, with respect to any
Transferee, the entity that qualifies as a single purpose, bankruptcy remote
entity under criteria established by the Rating Agencies that is (i) the general
partner of such Transferee, if such Transferee is a limited partnership, or (ii)
the managing member of such Transferee, if such Transferee is a multi-member
limited liability company.
“Transferee’s Sponsors” shall mean, with respect to any Transferee, such
Transferee’s shareholders, general partners or managing members that, directly
or indirectly,(i) own fifty-one percent (51%) or more of legal, beneficial and
economic interests in such Transferee and (ii) are in control of such
Transferee. As used in this definition, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise.
“Treasury Note Rate” shall mean, at the time of the prepayment, as applicable,
the rate of interest per annum equal to the yield to maturity (converted by
Lender to the equivalent monthly yield using Lender’s then system of conversion)
of the United States Treasury

26

--------------------------------------------------------------------------------




obligations selected by the holder of the Note having maturity dates closest to,
but not exceeding, the remaining term to the Open Prepayment Commencement Date.
“Trustee” shall mean any trustee of a Securitization Vehicle.
“UBSRESI” shall mean UBS Real Estate Securities Inc., a Delaware corporation,
and its successors in interest.
“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State or, if the context requires, in the State of Delaware or the
State of New York.
“Updated Information” shall have the meaning set forth in Section 9.1(b)(i)
hereof.
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder.
“U.S. Obligations” shall mean (i) direct full faith and credit obligations of
the United States of America that are not subject to prepayment, call or early
redemption or (ii) to the extent acceptable to the Rating Agencies, other
“government securities” within the meaning of Section 2(a)(16) of the Investment
Company Act of 1940, as amended.
“Voluntary Lien” shall mean any Lien which has been placed on the Property
directly by Borrower, Guarantor or any Affiliate of either, or as to which
Borrower, Guarantor or any Affiliate of either has consented or otherwise
acquiesced.
“Yield Maintenance Default Premium” shall mean an amount equal to the greater
of: (i) five percent (5%) of the principal amount of the Loan being prepaid and
(ii) the excess, if any, of (a) the present value (determined using a discount
rate equal to the Treasury Note Rate at such time) of all scheduled payments of
principal and interest payable in respect of the principal amount of the Loan
being prepaid, provided that the Note shall be deemed, for purposes of this
definition, to be due and payable on the Open Prepayment Commencement Date, over
(b) the principal amount of the Loan being prepaid.
“Yield Maintenance Premium” shall mean an amount equal to the greater of: (i)
one percent (1%) of the principal amount of the Loan being prepaid and (ii) the
excess, if any, of (a) the present value (determined using a discount rate equal
to the Treasury Note Rate at such time) of all scheduled payments of principal
and interest payable in respect of the principal amount of the Loan being
prepaid, provided that the Note shall be deemed, for purposes of this
definition, to be due and payable on the Open Prepayment Commencement Date, over
(b) the principal amount of the Loan being prepaid.
Section 1.2.     Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation,” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words

27

--------------------------------------------------------------------------------




of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.
ARTICLE II
THE LOAN
Section 2.1.    The Loan.
2.1.1.     Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender shall make the Loan to Borrower and Borrower
shall accept the Loan from Lender on the Closing Date.
2.1.2.    Single Disbursement to Borrower. Borrower shall receive only one (1)
borrowing hereunder in respect of the Loan and any amount borrowed and repaid
hereunder in respect of the Loan may not be reborrowed.
2.1.3.    The Note. The Loan shall be evidenced by the Note and shall be repaid
in accordance with the terms of this Agreement and the Note.
2.1.4.    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
acquire the Property and/or repay and discharge any existing loans relating to
the Property, (b) pay all past-due Basic Carrying Costs, if any, in respect of
the Property, (c) deposit the Reserve Funds, (d) pay costs and expenses incurred
in connection with the closing of the Loan, as approved by Lender, (e) fund any
working capital requirements of the Property, as approved by Lender, and (f)
distribute the balance of the proceeds, if any, to Borrower.
Section 2.2.    Interest Rate.
2.2.1.    Interest Rate. Interest on the Outstanding Principal Balance shall
accrue and be payable from the Closing Date up to and including the end of the
last Interest Period in which the Maturity Date occurs at the Interest Rate.
2.2.2.    Default Rate. In the event that, and for so long as, any Event of
Default has occurred and remains outstanding, the Outstanding Principal Balance
and, to the extent permitted by law, overdue interest in respect of the Loan,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.
2.2.3.    Interest Calculation. Interest on the Outstanding Principal Balance
shall be calculated by multiplying (a) the actual number of days in the period
for which the calculation is being made by (b) a daily rate based on a three
hundred sixty (360) day year (that is, the Interest Rate or the Default Rate, as
then applicable, expressed as an annual rate divided by 360) by (c) the
Outstanding Principal Balance.

28

--------------------------------------------------------------------------------




2.2.4.    Usury Savings. This Agreement and the other Loan Documents are subject
to the express condition that at no time shall Borrower be required or obligated
to pay interest on the principal balance of the Loan at a rate which could
subject Lender to either civil or criminal liability as a result of being in
excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan shall, to the extent
permitted by the applicable Legal Requirements, be amortized, prorated,
allocated, and spread throughout the full stated term of the Loan until payment
in full so that the rate or amount of interest on account of the Loan does not
exceed the Maximum Legal Rate from time to time in effect and applicable to the
Loan for so long as the Loan is outstanding.
Section 2.3.     Loan Payments.
2.3.1.    Payment Before Maturity Date. Borrower shall make a payment to Lender
of interest only on the Closing Date for the initial Interest Period. Borrower
shall make a payment to Lender equal to the Monthly Debt Service Payment Amount
on the Monthly Payment Date occurring in August, 2012, and on each Monthly
Payment Date thereafter to and including the Maturity Date.
2.3.2.    Intentionally Omitted.
2.3.3.    Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the Outstanding Principal Balance, all interest which has accrued to but
excluding the Maturity Date and all other amounts due hereunder and under the
Note and the other Loan Documents.
2.3.4.    Late Payment Charge. If any principal, interest or any other sum due
under the Loan Documents (excluding the Outstanding Principal Balance due and
payable on the Maturity Date) is not paid by Borrower on the date on which it is
due, Borrower shall pay to Lender upon demand an amount equal to the lesser of
(a) five percent (5%) of such unpaid sum or (b) the maximum amount permitted by
applicable law in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Security
Instrument and the other Loan Documents to the extent permitted by applicable
law.
2.3.5.    Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement, the Note and
the other Loan Documents shall be made to Lender not later than 1:00 P.M., New
York City time, on the date when due and shall be made in lawful money of the
United States of America in immediately available funds at Lender’s office or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.

29

--------------------------------------------------------------------------------




(b)    Whenever any payment to be made hereunder or under any other Loan
Document shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be the first (1st) Business Day that is immediately
succeeding such due date (notwithstanding such adjustment of due dates, Borrower
shall not be entitled to any deduction of interest due under this Agreement, the
Note or any of the other Loan Documents).
(c)    All payments required to be made by Borrower hereunder or under the Note
or the other Loan Documents shall be made irrespective of, and without deduction
for, any setoff, claim or counterclaim and shall be made irrespective of any
defense thereto.
Section 2.4.    Prepayments.
2.4.1.    Voluntary Prepayments. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part. Subject to
Sections 2.4.3 and 2.4.4 hereof, on and after the Open Prepayment Commencement
Date, Borrower may, at its option and upon thirty (30) days’ prior notice to
Lender (which notice shall specify the proposed Prepayment Date and shall be
revocable provided Borrower pays all reasonable out-of-pocket costs and expenses
incurred by Lender in connection with the anticipated prepayment and as a result
of the revocation thereof), prepay the Debt in whole (but not in part), on any
date. Any prepayment received by Lender shall be accompanied by (a) all interest
which would have accrued on the amount of the Loan to be prepaid through and
including the last day of the Interest Period related to the Monthly Payment
Date next occurring following the date of such prepayment (or, if such
prepayment occurs on a Monthly Payment Date, through and including the last day
of the Interest Period related to such Monthly Payment Date) and (b) all other
sums then due and payable under this Agreement, the Note, and the other Loan
Documents. Subject to Borrower’s right of revocation set forth above in this
Section 2.4.1, if a notice of prepayment is given by Borrower to Lender pursuant
to this Section 2.4.1, the amount designated for prepayment and all other sums
required under this Section 2.4 shall be due and payable on the proposed
Prepayment Date.
2.4.2.    Mandatory Prepayments. On each date on which Lender actually receives
any Net Proceeds, and if Lender is not obligated to make such Net Proceeds
available (and otherwise elects not to make available) to Borrower for a
Restoration in accordance with this Agreement, Lender shall apply such Net
Proceeds to prepay all or a portion of the Debt in an amount equal to one
hundred percent (100%) of such Net Proceeds; provided that, if an Event of
Default has occurred and remains outstanding, Lender may apply such Net Proceeds
to the payment of the Debt in any order, proportion and priority as Lender may
determine in its sole and absolute discretion. Any prepayment received by Lender
in accordance with this Section 2.4.2 shall be (a) accompanied by (i) all
interest which would have accrued on the amount of the Loan to be prepaid
through and including the last day of the Interest Period related to the Monthly
Payment Date next occurring following the date of such prepayment (or, if such
prepayment occurs on a Monthly Payment Date, through and including the last day
of the Interest Period related to such Monthly Payment Date) and (ii) all other
sums then due and payable under this Agreement, the Note, and the other Loan
Documents and (b) subject to Sections 2.4.3 and 2.4.4 hereof.

30

--------------------------------------------------------------------------------




2.4.3.    Prepayments After Default. If, during the continuation of any Event of
Default, prepayment (but not defeasance in accordance with the provisions of
Section 2.5 hereof) of all or any part of the Debt is tendered by Borrower
(which tender Lender may reject to the extent permitted by the applicable Legal
Requirements), a purchaser at foreclosure or any other Person, Borrower, such
purchaser at foreclosure or other Person shall pay, in addition to the amount of
the Loan to be prepaid, (a) without duplication of any amounts required pursuant
to clause (b) of this section, an amount equal to the Yield Maintenance Default
Premium, (b) all interest which would have accrued on the amount of the Loan to
be prepaid through and including the last day of the Interest Period related to
the Monthly Payment Date next occurring following the date of such prepayment
(or, if such prepayment occurs on a Monthly Payment Date, through and including
the last day of the Interest Period related to such Monthly Payment Date), and
(c) all other sums due and payable under the Loan Documents.
2.4.4.    Prepayment Prior to Defeasance Lockout Expiration Date. If the
Permitted Release Date has occurred but the Defeasance Lockout Expiration Date
has not occurred, the Debt may be prepaid in whole (but not in part) prior to
the Open Prepayment Commencement Date upon not less than thirty (30) days’ prior
notice to Lender specifying the Monthly Payment Date on which prepayment is to
be made (which notice shall be revocable provided Borrower pays all reasonable
out-of-pocket costs and expenses incurred by Lender in connection with the
anticipated prepayment and as a result of the revocation thereof); provided that
(a) no Event of Default has occurred and remains outstanding and (b) such
prepayment shall be accompanied by (i) the Yield Maintenance Premium, (ii) all
interest which would have accrued on the amount of the Loan to be prepaid
through and including the last day of the Interest Period related to the Monthly
Payment Date next occurring following the date of such prepayment (or, if such
prepayment occurs on a Monthly Payment Date, through and including the last day
of the Interest Period related to such Monthly Payment Date), and (iii) all
other sums due and payable under the Loan Documents. Lender shall notify
Borrower of the amount and the basis of determination of the required prepayment
consideration. Subject to Borrower’s right of revocation set forth above in this
Section 2.4.4, if a notice of prepayment is given by Borrower to Lender pursuant
to this Section 2.4.4, the Debt shall be due and payable on the proposed
Prepayment Date. Lender shall not be obligated to accept any prepayment of the
Debt unless it is accompanied by the prepayment consideration due in connection
therewith.
Section 2.5.    Defeasance.
2.5.1.    Conditions to Defeasance. So long as no Event of Default has occurred
and remains outstanding, Borrower shall have the right at any time after the
Defeasance Lockout Expiration Date and prior to the Open Prepayment Commencement
Date to voluntarily defease the entire Loan and obtain a release of the Lien of
the Security Instrument (a “Defeasance Event”), subject to the satisfaction of
the following conditions precedent:
(a)     Borrower shall provide Lender not less than thirty (30) days’ prior
notice (or such shorter period of time if permitted by Lender in its sole
discretion) specifying a Monthly Payment Date (the “Defeasance Date”) on which
the Defeasance Event is to occur (which notice shall be revocable provided
Borrower pays all reasonable out-of-pocket costs and expenses incurred by Lender
in connection with the anticipated Defeasance Event and as a result of the
revocation thereof);

31

--------------------------------------------------------------------------------




(b)    Borrower shall pay to Lender (i) the Monthly Debt Service Payment Amount
due on the Defeasance Date and (ii) all other sums then due and payable under
this Agreement, the Note and the other Loan Documents;
(c)    Borrower shall deposit the applicable Defeasance Collateral into the
Defeasance Collateral Account and otherwise comply with the provisions of
Sections 2.5.2 and 2.5.3 hereof and, if applicable, Section 2.6.3 hereof;
(d)    the Mezzanine Loan shall be simultaneously prepaid or defeased in
accordance with the terms and conditions of the Mezzanine Loan Agreement;
(e)    Borrower shall execute and deliver to Lender a Defeasance Security
Agreement in respect of the Defeasance Collateral Account and the Defeasance
Collateral;
(f)    Borrower shall deliver to Lender an opinion of counsel that is standard
in commercial lending transactions and subject only to customary qualifications,
assumptions and exceptions opining, among other things, that (i) Borrower has
legally and validly transferred and assigned the Defeasance Collateral and all
rights and obligations under the Note to Successor Borrower, (ii) Lender has a
legal and valid perfected first priority security interest in the Defeasance
Collateral Account and the Defeasance Collateral, (iii) if a Securitization has
occurred, the Securitization Vehicle formed in connection with such
Securitization will not fail to maintain its status as a Securitization Vehicle
as a result of the Defeasance Event, (iv) the Defeasance Event will not result
in a deemed exchange for purposes of the Code and will not adversely affect the
status of the Note as indebtedness for federal income tax purposes, and (v) the
delivery of the Defeasance Collateral and the grant of a security interest in
the Defeasance Collateral Account and the Defeasance Collateral to Lender shall
not constitute an avoidable preference under Section 547 of the U.S. Bankruptcy
Code or any other Bankruptcy Law;
(g)    If required by the Rating Agencies, Borrower shall deliver to Lender a
bankruptcy non-consolidation opinion with respect to Successor Borrower
reasonably acceptable to Lender and acceptable to the Rating Agencies in their
sole discretion;
(h)    Lender shall have obtained (at Borrower’s sole cost and expense) a Rating
Agency Confirmation as to the Defeasance Event;
(i)     Borrower shall deliver a certificate reasonably acceptable to Lender of
a “big four” or other public accounting firm reasonably acceptable to Lender
certifying that the Defeasance Collateral will generate amounts equal to or
greater than the applicable Scheduled Defeasance Payment on or prior to each
corresponding Monthly Payment Date or other scheduled payment date;
(j)    Borrower shall deliver such other certificates, opinions, documents and
instruments as Lender may reasonably request;
(k)    Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5 have been satisfied; and

32

--------------------------------------------------------------------------------




(l)     Borrower shall pay all reasonable out-of-pocket fees, costs and expenses
incurred by Lender in connection with the Defeasance Event or otherwise required
to accomplish the agreements set forth in this Section 2.5 and, if applicable,
Section 2.6.3 hereof, including (i) reasonable attorneys’ fees and expenses,
(ii) the fees, costs and expenses of the Rating Agencies, (iii) any revenue,
documentary stamp or intangible taxes or any other tax or charge due in
connection with the transfer of the Note, and (iv) the fees, costs and expenses
of Servicer and any Trustee. Simultaneously with the notice described in Section
2.5.1(a) above, Borrower shall deliver to Lender an amount reasonably determined
by Lender to be sufficient to pay such fees, costs and expenses, which amount
may be used by Lender to pay such fees, costs and expenses if a proposed
Defeasance Event does not occur.
2.5.2.    Defeasance Collateral Account. On or before the date on which Borrower
delivers the Defeasance Collateral, Borrower shall open at an Eligible
Institution the defeasance collateral account (the “Defeasance Collateral
Account”) which shall at all times be an Eligible Account. Each of the U.S.
Obligations that constitutes a part of the Defeasance Collateral shall be duly
endorsed by the holder thereof as directed by Lender or accompanied by a written
instrument of transfer in form and substance that would be satisfactory to a
prudent lender (including, without limitation, such instruments as may be
required by the Eligible Institution at which the Defeasance Collateral Account
is to be maintained to effectuate book-entry transfers and pledges through the
book-entry facilities of such Eligible Institution) in order to perfect, upon
the delivery of the Defeasance Collateral, a first priority security interest
therein in favor of Lender in conformity with all applicable Legal Requirements
governing the granting of such security interest. The Defeasance Collateral
Account shall contain only (a) the Defeasance Collateral and (b) cash from
principal and interest paid on the Defeasance Collateral or other cash proceeds
thereof. Pursuant to the Defeasance Security Agreement or other appropriate
agreement or instrument, Borrower or Successor Borrower, as applicable, shall
authorize and direct that all payments received from and all proceeds of the
Defeasance Collateral be made or paid directly to the Cash Management Account
(unless otherwise directed by Lender) and applied to satisfy the Debt Service
and, if applicable, other payment obligations of Borrower under the Note.
Borrower or Successor Borrower, as applicable, shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on the
Defeasance Collateral for federal, state and local income tax purposes in its
income tax return. Borrower or Successor Borrower, as applicable, shall prepay
all fees, costs and expenses associated with opening and maintaining the
Defeasance Collateral Account. Lender shall not in any way be liable by reason
of any insufficiency in the Defeasance Collateral Account.
2.5.3.    Successor Borrower. In connection with a Defeasance Event, Borrower
shall establish a successor entity reasonably acceptable to Lender (a “Successor
Borrower”) which (a) shall be a single purpose, bankruptcy remote entity under
criteria established by the Rating Agencies and (b) shall be approved by the
Rating Agencies. Any Successor Borrower may, at Borrower’s option, be an
Affiliate of Borrower unless the Rating Agencies shall require otherwise.
Borrower shall transfer and assign all rights and obligations under and to the
Note and the Defeasance Security Agreement, together with the Defeasance
Collateral, to such Successor Borrower. Such Successor Borrower shall assume the
obligations under the Note and the Defeasance Security Agreement and Borrower
shall be relieved of its obligations under such documents. Borrower shall pay a
minimum of One Thousand and No/100 Dollars ($1,000) to any Successor Borrower as
consideration for assuming the obligations under the Note and the

33

--------------------------------------------------------------------------------




Defeasance Security Agreement. Borrower shall pay all reasonable out-of-pocket
fees, costs and expenses incurred by Lender and the Rating Agencies in
connection therewith.
Section 2.6.    Release of Property.
2.6.1.    Release of Property. Except as set forth in Sections 2.4.4, 2.5 and
this Section 2.6, no repayment, prepayment or defeasance of all or any portion
of the Loan shall cause, give rise to a right to require, or otherwise result
in, the release of the Lien of the Security Instrument on the Property.
(a)    If Borrower has elected to defease the entire Loan and the requirements
of Section 2.5 and this Section 2.6 have been fully satisfied, the Property
shall be released from the Lien of the Security Instrument and the Defeasance
Collateral Account and the Defeasance Collateral, pledged pursuant to the
Defeasance Security Agreement, shall be the sole source of collateral securing
the Note.
(b)    In connection with the release of the Security Instrument, Borrower shall
submit to Lender, concurrently with the notice under Section 2.5.1(a), a release
of Lien (and the related Loan Documents) for the Property for execution by
Lender. Such release shall be in a form appropriate in the jurisdiction in which
the Property is located and that would be satisfactory to a prudent lender and
contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other certificates, documents
and instruments Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all applicable Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement.
2.6.2.    Release on Payment in Full. (a) Upon payment in full of all principal
and interest due on the Loan and all other amounts due and payable under the
Loan Documents in accordance with the terms and provisions of the Loan
Documents, upon the written request and at the sole cost and expense of
Borrower, Lender shall release the Lien of the Security Instrument.
(b)    In connection with the release of the Security Instrument, Borrower shall
submit to Lender, concurrently with the request under Section 2.6.2(a), a
release of Lien (and the related Loan Documents) for the Property for execution
by Lender. Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and that would be satisfactory to a prudent lender
and contains standard provisions, if any, protecting the rights of the releasing
lender. In addition, Borrower shall provide all other certificates, documents
and instruments Lender reasonably requires to be delivered by Borrower in
connection with such release, together with an Officer’s Certificate certifying
that such documentation (i) is in compliance with all applicable Legal
Requirements, and (ii) will effect such release in accordance with the terms of
this Agreement.
2.6.3.    Assignment of Security Instrument.
(a)    If Borrower has specified in the notice delivered pursuant to Section
2.5.1(a) hereof that it desires to effectuate a Defeasance Event in a manner
which will

34

--------------------------------------------------------------------------------




permit the assignment of the Note and the Security Instrument to a new lender
providing a portion of the funds necessary to acquire the Defeasance Collateral
in order to save mortgage recording taxes, Borrower and Lender shall cooperate
to effect such proposed assignment in the following manner:
Lender shall assign the Note and the Security Instrument, each without recourse,
covenant or warranty of any nature, express or implied, to such new lender
designated by Borrower (other than Borrower or a nominee of Borrower), provided
that Borrower (i) has executed and delivered to such new lender a new note to be
secured by the Defeasance Collateral pursuant to the Defeasance Security
Agreement between Borrower and such new lender (such new note to have the same
term, interest rate, unpaid principal balance and all other material terms and
conditions of the Note), which new note, together with the Defeasance Security
Agreement and the rights of such new lender in and to the Defeasance Collateral,
shall be assigned by such new lender to Lender simultaneously with the
assignment of the Note and the Security Instrument by Lender and (ii) has
complied with all other provisions of Section 2.5 and Section 2.6 hereof to the
extent not inconsistent with this Section 2.6.3. In addition, any such
assignment shall be conditioned on the following: (A) payment by Borrower of (1)
Lender’s then customary administrative fee for processing assignments of
mortgage; and (2) the reasonable costs and expenses of Lender incurred in
connection therewith (including attorneys’ fees and expenses for the
preparation, delivery and performance of such an assignment); (B) Borrower shall
have caused the delivery of an executed Statement of Oath under Section 275 of
the New York Real Property Law; (C) such new lender shall materially modify the
Note such that it shall be treated as a new loan for federal tax purposes; (D)
such an assignment is not then prohibited by any federal, state or local law,
rule, regulation or order or by any Governmental Authority; (E) such assignment
and the actions described above do not constitute a prohibited transaction for
any REMIC Trust formed in connection with a Securitization and will not
disqualify such REMIC Trust as a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code as a result of such assignment
and the Defeasance Event, and an opinion of counsel to Borrower to that effect
is delivered to Lender in a form that would be satisfactory to a prudent lender;
and (F) Borrower shall provide such other opinions, documents, items and
information which a prudent lender would require to effectuate such assignment.
Borrower shall be responsible for all mortgage recording taxes, recording fees
and other charges payable in connection with any such assignment. Lender agrees
that the assignment of the Note and the Security Instrument to the new lender
and the assignment of the new note, the Defeasance Collateral and the Defeasance
Security Agreement by the new lender to Lender shall be accomplished by an
escrow closing conducted through an escrow agent satisfactory to Lender and
pursuant to an escrow agreement in form and substance satisfactory to Lender.
(b)    Upon payment in full of all principal and interest due on the Loan and
all other amounts due and payable under the Loan Documents in accordance with
the terms and provisions of the Loan Documents, upon the written request and at
the sole cost and expense of Borrower, Lender shall cooperate with Borrower to
effect an assignment of the Note and the Security Instrument to a new lender in
the following manner:
Lender shall assign the Note and the Security Instrument, each without recourse,
covenant or warranty of any nature, express or implied, to such new lender
designated by Borrower (other than Borrower or a nominee of Borrower). In
addition, any such assignment

35

--------------------------------------------------------------------------------




shall be conditioned on the following: (i) payment by Borrower of (A) Lender’s
then customary administrative fee for processing assignments of mortgage and (B)
the reasonable costs and expenses of Lender incurred in connection therewith
(including attorneys’ fees and expenses for the preparation, delivery and
performance of such an assignment); (ii) Borrower shall have caused the delivery
of an executed Statement of Oath under Section 275 of the New York Real Property
Law; (iii) such an assignment is not then prohibited by any federal, state or
local law, rule, regulation or order or by any Governmental Authority; and (iv)
Borrower shall provide such other opinions, documents, items and information
which a prudent lender would require to effectuate such assignment. Borrower
shall be responsible for all mortgage recording taxes, recording fees and other
charges payable in connection with any such assignment. Lender agrees that the
assignment of the Note and the Security Instrument to the new lender shall be
accomplished by an escrow closing conducted through an escrow agent satisfactory
to Lender and pursuant to an escrow agreement in form and substance satisfactory
to Lender.
Section 2.7.    Clearing Account/Cash Management Account.
2.7.1.    Clearing Account. (a) During the term of the Loan, Borrower shall
establish and maintain an account (the “Clearing Account”) with Clearing Bank in
trust for the benefit of Lender in accordance with the Clearing Account
Agreement. The Clearing Account shall be under the sole dominion and control of
Lender. Lender and Servicer shall have the sole right to make withdrawals from
the Clearing Account. All costs and expenses for establishing and maintaining
the Clearing Account shall be paid by Borrower.
(b)    Borrower shall cause all Rents to be delivered directly to the Clearing
Account. In accordance with the Clearing Account Agreement, Borrower shall, or
shall cause Manager to, deliver irrevocable written instructions to all Tenants
under Leases to deliver all Rents payable thereunder directly to the Clearing
Account. Notwithstanding anything to the contrary contained herein or in any
other Loan Documents, in the event Borrower or Manager shall receive any amounts
constituting Rents, Borrower shall, and shall cause Manager to, deposit all such
amounts received by Borrower or Manager into the Clearing Account within one (1)
Business Day after receipt thereof.
(c)    Borrower shall obtain from Clearing Bank its agreement to transfer to the
Cash Management Account in immediately available funds by federal wire transfer
all amounts on deposit in the Clearing Account once every Business Day
throughout the term of the Loan.
(d)    During the continuation of an Event of Default, Lender may, in addition
to any and all other rights and remedies available to Lender, apply any amounts
then on deposit in the Clearing Account to the payment of the Debt in any order,
proportion and priority as Lender may determine in its sole and absolute
discretion.
(e)    The Clearing Account shall not be commingled with other monies held by
Borrower or Clearing Bank.
(f)    Borrower shall not further pledge, assign or grant any security interest
in the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to

36

--------------------------------------------------------------------------------




attach thereto, or any levy to be made thereon, or any UCC-1 Financing
Statements, except those naming Lender as the secured party, to be filed with
respect thereto.
(g)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Clearing Account and/or
the Clearing Account Agreement or the performance of the obligations for which
the Clearing Account was established, except to the extent that any such
actions, suits, claims, demands, liabilities, losses, damages, obligations or
costs and expenses arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender.
2.7.2.    Cash Management Account. (a) During the term of the Loan, Borrower
shall establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to be held by Cash Management Bank in trust and for the benefit of
Lender in accordance with the Cash Management Agreement. The Cash Management
Account shall be under the sole dominion and control of Lender. Lender and
Servicer shall have the sole right to make withdrawals from the Cash Management
Account. All costs and expenses for establishing and maintaining the Cash
Management Account shall be paid by Borrower.
(b)    Provided that no Event of Default shall have occurred and remain
outstanding, all funds on deposit in the Cash Management Account (or the
applicable Subaccounts (as defined in the Cash Management Agreement)) shall be
applied in the following amounts and order of priority:
(i)    First, funds sufficient to pay the next Monthly Tax Deposit to the Tax
Account in accordance with the terms and conditions of Section 6.2 hereof;
(ii)    Second, funds sufficient to pay the next Monthly Insurance Deposit to
the Insurance Account in accordance with the terms and conditions of Section 6.3
hereof;
(iii)    Third, funds sufficient to pay the fees and expenses of Cash Management
Bank then due and payable to Cash Management Bank in accordance with the Cash
Management Agreement;
(iv)    Fourth, funds sufficient to pay the next Monthly Debt Service Payment
Amount;
(v)    Fifth, funds sufficient to pay the next Monthly Capital Expenditure
Deposit to the Capital Expenditure Account in accordance with the terms and
conditions of Section 6.4 hereof;
(vi)    Sixth, funds sufficient to pay the next Monthly Rollover Deposit to the
Rollover Account in accordance with the terms and conditions of Section 6.5
hereof;
(vii)    Seventh, funds sufficient to pay any interest accruing at the Default
Rate (without duplication with clause (iv) above), late payment charges and any
other amounts then due and payable under the Loan Documents;

37

--------------------------------------------------------------------------------




(viii)    Eighth, funds sufficient to pay for Operating Expenses for the
applicable period incurred in accordance with an Approved Annual Budget (subject
to a five percent (5%) variance for any line item in the Approved Annual
Budget), provided, that during a Cash Sweep Event Period or a Mezzanine Cash
Sweep Event Period, such funds shall only be disbursed up to an amount equal to
the lesser of (A) the actual cost of the individual Operating Expense and (B)
the budgeted amount of such individual Operating Expense as set forth in such
Approved Annual Budget, in the case of each of the foregoing clauses (A) and
(B), as set forth in a request for payment submitted by Borrower to Lender
specifying the individual Operating Expenses in form and substance reasonably
acceptable to Lender;
(ix)    Ninth, funds sufficient to pay for Extraordinary Expenses for the
applicable period approved by Lender (or for which Lender’s approval is not
required in accordance with Section 4.1.6(h) hereof), if any;
(x)    Tenth, subject to Section 2.7.3 below, funds sufficient to pay the next
monthly installment of Mezzanine Debt Service shall be remitted to Mezzanine
Lender;
(xi)    Eleventh, for the period commencing on the Closing Date through the
Monthly Payment Date occurring in July, 2016, the remaining amount shall be
deposited into the Rollover Account (i) until such time that the aggregate
amount so deposited, together with the Initial Rollover Reserve Deposit Amount,
the Monthly Rollover Deposits deposited from time to time after the Closing Date
and the interest accrued on all such Rollover Funds, shall equal or exceed in
the aggregate $18,500,000, or (ii) during a Cash Sweep Event Period (regardless
of the aggregate amounts that have been deposited pursuant to the preceding
clause (i));
(xii)    Twelfth, during a Cash Sweep Event Period, the remaining amount shall
be deposited into the Excess Cash Flow Account and held and applied in
accordance with the terms and conditions of Section 6.7 hereof;
(xiii)    Lastly, subject to Section 2.7.3 below, the remaining amount shall be
(A) in the event a Mezzanine Cash Sweep Event Period shall be continuing,
transferred to the Mezzanine Lender to be applied in accordance with the
Mezzanine Loan Documents, or (B) in the event no Mezzanine Cash Sweep Event
Period shall be continuing, deposited into an account designated by Borrower in
accordance with the Cash Management Agreement.
(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Note or the other Loan Documents, during the continuation of an Event of
Default, Lender may, in addition to any and all other rights and remedies
available to Lender, apply any amounts then on deposit in the Cash Management
Account to the payment of the Debt in any order, proportion and priority as
Lender may determine in its sole and absolute discretion.
(d)    Borrower hereby agrees that Lender may modify the Cash Management
Agreement for the purpose of establishing additional sub-accounts in connection
with any payments otherwise required under this Agreement, the Note and the
other Loan Documents,

38

--------------------------------------------------------------------------------




which sub-accounts shall at all times be Eligible Accounts (and may be ledger or
book entry accounts and not actual accounts). All costs and expenses for
establishing and maintaining such accounts shall be paid by Borrower.
(e)    Borrower acknowledges that Lender shall be entitled to rely, without
further inquiry or investigation, on any notice from Mezzanine Lender regarding
the existence of a Mezzanine Cash Sweep Event Period.
2.7.3.    Borrower Distributions. Any transfer of Borrower’s funds from the Cash
Management Account or other sources to or for the benefit of the Mezzanine
Lender or the Mezzanine Borrower pursuant to this Agreement, the Cash Management
Agreement or any of the other Loan Documents, is intended by the parties to
constitute, and shall constitute, a distribution from the Borrower to the
Mezzanine Borrower and shall be treated as such on the books and records of each
party. All such distributions must comply with the requirements of Section
18-607 of the Delaware Limited Liability Company Act. No provision of any Loan
Document is intended to nor shall create a debtor-creditor relationship between
Borrower and Mezzanine Lender.
2.7.4.    Payments Received Under Cash Management Agreement. The insufficiency
of funds on deposit in the Cash Management Account shall not relieve Borrower
from the obligation to make any payments, as and when due pursuant to this
Agreement, the Note and the other Loan Documents, and such obligation shall be
separate and independent, and not conditioned on any event or circumstance
whatsoever. Notwithstanding anything to the contrary contained in this
Agreement, the Note or the other Loan Documents, and provided that no Event of
Default shall have occurred and remain outstanding, Borrower’s obligations with
respect to the payment of the Monthly Debt Service Payment Amount and amounts
required to be deposited into the Reserve Funds, if any, shall be deemed
satisfied to the extent sufficient amounts are deposited in the Cash Management
Account to satisfy such obligations pursuant to the Cash Management Agreement on
the dates each such payment is required, regardless of whether any of such
amounts are so applied by Lender.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1.    Borrower Representations. Borrower represents and warrants to
Lender that as of the date hereof:
3.1.1.     Organization. (a) Each of Borrower and Sole Member is, and since the
date of its respective formation has been, duly organized, validly existing and
in good standing with full power and authority to own its assets and conduct its
business, and is, and since the date of its respective formation has been, duly
qualified and in good standing in all jurisdictions in which the ownership or
leasing of its property or the conduct of its business requires such
qualification (except where the failure to be so qualified would not have a
Material Adverse Effect) and Borrower has taken all necessary action to
authorize the execution, delivery and performance of this Agreement and the
other Loan Documents by it, and has the power and

39

--------------------------------------------------------------------------------




authority to execute, deliver and perform under this Agreement, the other Loan
Documents and all the transactions contemplated hereby and thereby.
(b)    Borrower’s exact legal name is correctly set forth in the first paragraph
of this Agreement. Borrower is an organization of the type specified in the
first paragraph of this Agreement. Borrower is incorporated or organized under
the laws of the state specified in the first paragraph of this Agreement.
Borrower’s principal place of business and chief executive office, and the place
where Borrower keeps its books and records, including recorded data of any kind
or nature, regardless of the medium of recording, including software, writings,
plans, specifications and schematics, has been for the preceding four (4) months
(or, if less than four (4) months, the entire period of the existence of
Borrower) and will continue to be the address of Borrower set forth in the first
paragraph of this Agreement (unless Borrower notifies Lender in writing at least
thirty (30) days prior to the date of such change). Borrower’s organizational
identification number, if any, assigned by the state of its incorporation or
organization is 3869496. Borrower’s federal tax identification number is
20-1843073.
3.1.2.    Proceedings. This Agreement and the other Loan Documents have been
duly authorized, executed and delivered by or on behalf of Borrower and
constitute legal, valid and binding obligations of Borrower, enforceable against
Borrower in accordance with their respective terms, except as such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether such enforcement is sought in a proceeding in
equity or at law).
3.1.3.    No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any asset or
property of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s assets or properties is subject, nor will such action result in any
violation of the provisions of any Legal Requirements of any Governmental
Authority having jurisdiction over Borrower or any of Borrower’s assets or
properties.
3.1.4.    Litigation. There is no action, suit, proceeding or investigation
pending or, to the best of Borrower’s knowledge, threatened against Borrower,
Sole Member, Longwing Guarantor, Manager, the Property or, except as disclosed
in writing to Lender, Guarantor in any court or by or before any other
Governmental Authority that could have a Material Adverse Effect.
3.1.5.    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which could materially and adversely affect Borrower
or the Property, or Borrower’s business, assets or properties, operations or
condition (financial or otherwise). Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Permitted Encumbrance or any other
agreement or instrument to which it is a party or by which Borrower or the
Property is

40

--------------------------------------------------------------------------------




bound. Borrower has no material financial obligation (contingent or otherwise)
under any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which Borrower is a party or by which Borrower or the Property
is otherwise bound, other than (a) obligations incurred in the ordinary course
of the operation of the Property as permitted under Section 3.1.24(d) hereof and
(b) obligations under the Loan Documents.
3.1.6.    Consents. Each consent, approval, authorization, order, registration
or qualification of or with any court or any other Governmental Authority
required for the execution, delivery and performance by Borrower of this
Agreement and the other Loan Documents has been obtained and is in full force
and effect
3.1.7.    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances. The Security Instrument, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, when properly
recorded in the appropriate records, will create (a) a valid, perfected first
priority lien on the Property, subject only to Permitted Encumbrances, and (b)
perfected security interests in and to, and perfected collateral assignments of,
all personalty (including the Leases), all in accordance with the terms thereof,
in each case subject only to the Permitted Encumbrances. To the best of
Borrower’s knowledge, there are no claims for payment or mechanic’s,
materialman’s or other similar liens or claims which have been filed for work,
labor or materials affecting the Property which are or may become Liens prior
to, or of equal priority with, the Lien of the Security Instrument and the other
Loan Documents. None of the Permitted Encumbrances, individually or in the
aggregate, materially interfere with the benefits of the security intended to be
provided by the Security Instrument and the other Loan Documents, materially and
adversely affect the value of the Property, impair the use or operation of the
Property or impair Borrower’s ability to perform its Obligations in a timely
manner.
3.1.8.    No Plan Assets. As of the date hereof and throughout the Term, (a)
Borrower does not sponsor, is not obligated to contribute to and is not itself
and will not be an “employee benefit plan,” as defined in Section 3(3) of ERISA,
subject to Title I of ERISA or Section 4975 of the Code, (b) none of the assets
of Borrower constitutes or will constitute “plan assets” of one or more such
plans within the meaning of 29 C.F.R. Section 2510.3-101, as modified by Section
3(42) of ERISA, (c) Borrower is not and will not be a “governmental plan” within
the meaning of Section 3(32) of ERISA, and (d) transactions by or with Borrower
are not and will not be subject to any statute, rule or regulation regulating
investments of, or fiduciary obligations with respect to, “governmental plans”
within the meaning of Section 3(32) of ERISA which is similar to the provisions
of Section 406 of ERISA or Section 4975 of the Code and which prohibit or
otherwise restrict the transactions contemplated by this Agreement (including,
but not limited to, the exercise by Lender of any of its rights under the Loan
Documents).
3.1.9.    Compliance. Borrower and the Property and the use thereof comply in
all material respects with all applicable Legal Requirements, including, without
limitation, building and zoning ordinances and codes. Except as disclosed in the
Zoning Analysis Report for the Property, prepared by National Zoning Associates,
LLC, dated June 1, 2012, in the event that all or any part of the Improvements
are destroyed or damaged, said Improvements can be legally reconstructed to
their condition prior to such damage or destruction, and thereafter exist for
the

41

--------------------------------------------------------------------------------




same use without violating any zoning or other ordinances applicable thereto and
without the necessity of obtaining any variances or special permits. No legal
proceedings are pending or, to the best of Borrower’s knowledge, threatened with
respect to the zoning of the Property. Neither the zoning nor any other right to
construct, use or operate the Property is in any way dependent upon or related
to any property other than the Property. Except as disclosed in the title and
departmental searches provided to Lender in connection with the closing of the
Loan, Borrower is not in default or violation of any order, regulation, writ,
injunction, decree or demand of any Governmental Authority, the violation of
which could have a Material Adverse Effect. There has not been committed by
Borrower or, to the best of Borrower’s knowledge, any other Person in occupancy
of or involved with the operation or use of the Property any act or omission
affording the federal government, any state or local government or any other
Governmental Authority the right of forfeiture as against the Property or any
part thereof or any monies paid in performance of Borrower’s Obligations under
any of the Loan Documents.
3.1.10.    Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in respect of the Property or otherwise in
connection with the Loan (i) are true, correct and complete in all material
respects, (ii) accurately represent the financial condition of Borrower and the
Property, as applicable, as of the date of such reports, and (iii) have been
prepared in accordance with an Acceptable Accounting Basis throughout the
periods covered, except as disclosed therein. Borrower does not have any
contingent liabilities, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
that are known to Borrower and that could have a Material Adverse Effect. Since
the date of such financial statements, there has been no material adverse change
in the financial condition, operation or business of Borrower or the Property
from that set forth in said financial statements.
3.1.11.    Condemnation. No Condemnation or other similar proceeding is
currently pending or, to Borrower’s best knowledge, has been threatened or is
currently being contemplated with respect to all or any portion of the Property
or for the relocation of roadways providing access to the Property.
3.1.12.    Easements; Utilities and Public Access. The Property has rights of
access to public ways and is served by water, sewer, sanitary sewer and storm
drain facilities adequate to service the Property for its intended uses. All
public utilities necessary or convenient to the continued use and enjoyment of
the Property are located either in the public right-of-way abutting the Property
(which are connected so as to serve the Property without passing over any other
property) or in recorded easements serving the Property and such easements are
set forth in and insured by the Title Insurance Policy. All roads necessary for
the use of the Property for its current purposes have been completed and
dedicated to public use and accepted by all applicable Governmental Authorities.
3.1.13.    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.

42

--------------------------------------------------------------------------------




3.1.14.    Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.
3.1.15.    Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Sole Member or any
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject only to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and, as to enforceability, to principles of equity), and neither
Borrower, Sole Member nor any Guarantor has asserted any right of rescission,
set-off, counterclaim or defense with respect thereto.
3.1.16.    Assignment of Leases. The Assignment of Leases creates a valid
assignment of, or a valid security interest in, certain rights under the Leases,
subject only to a license granted to Borrower to exercise certain rights and to
perform certain obligations of the lessor under the Leases, as more particularly
set forth therein. No Person other than Lender has any interest in or assignment
of the Leases or any portion of the Rents due and payable or to become due and
payable thereunder.
3.1.17. Insurance. Borrower has obtained and has delivered to Lender original or
certified copies of the Policies, with all premiums prepaid thereunder,
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. No claims have been made under any of the Policies, and no
Person, including Borrower, has done, by act or omission, anything which would
impair the coverage of any of the Policies.
3.1.18. Licenses. All approvals, authorizations, certifications, licenses and
permits, including, without limitation, certificates of completion and
occupancy, required by any Governmental Authority or otherwise necessary for the
legal ownership, use, occupancy and operation of the Property in the manner in
which the Property is currently being owned, used, occupied and operated have
been obtained by or on behalf of Borrower and are in full force and effect.
3.1.19.    Flood Zone. None of the Improvements on the Property is located in an
area identified by the Federal Emergency Management Agency as a special flood
hazard area (or, if so located, the flood insurance required pursuant to Section
5.1.1(a)(i) is in full force and effect with respect to the Property).
3.1.20.    Physical Condition. Except as otherwise expressly disclosed in the
Physical Conditions Report obtained by Lender in connection with the closing of
the Loan, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems, electrical systems,
equipment, elevators, exterior sidings and doors, landscaping, irrigation
systems and all structural components, are in good condition, order and repair
in all material respects; there exists no structural or other material defects
or damages in the Property (including, to Borrower’s knowledge, any latent
defects), and Borrower has not received notice from any insurance company or
bonding company of any defects or inadequacies in the Property,

43

--------------------------------------------------------------------------------




or any part thereof, which would adversely affect the insurability of the same
or cause the imposition of extraordinary premiums or charges thereon or any
termination or threatened termination of any policy of insurance or bond.
3.1.21.    Boundaries. Except as shown on the Survey, all of the improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property. No easements
or other encumbrances affecting the Property encroach upon any of the
Improvements so as to affect the value, marketability, use or operation of the
Property except those which are insured against by the Title Insurance Policy,
each of which, whether or not insured against by the Title Insurance Policy, is
shown on the Survey.
3.1.22.    Leases. Borrower represents and warrants to Lender with respect to
the Leases that, except as set forth on Schedule VIII attached hereto: (a) the
rent roll attached hereto as Schedule I is true, correct and complete in all
material respects and the Property is not subject to any Leases other than the
Leases described in Schedule I, (b) the Leases identified on Schedule I are in
full force and effect and there are no defaults thereunder by any party thereto
and there are no conditions that, with the passage of time or the giving of
notice, or both, would constitute defaults thereunder, (c) the copies of the
Leases delivered to Lender are true, correct and complete, and there are no oral
agreements with respect thereto, (d) no Rent (including security or other
deposits) has been paid more than one (1) month in advance of its due date, (e)
all work to be performed by the landlord under each Lease has been performed as
required and has been accepted by the applicable Tenant, (f) any payments, free
rent, partial rent, rebate of rent or other payments, credits, allowances or
abatements required to be given by the landlord to any Tenant has already been
received by such Tenant, (g) all security or other deposits are being held in
accordance with the applicable Leases and all applicable Legal Requirements, (h)
Borrower has no knowledge of any notice of termination or default with respect
to any Lease; (i) Borrower has not assigned or pledged any of the Leases, the
rents or any interest therein except to Lender; (j) no Tenant or other Person
has an option, right of first refusal or offer or any other preferential right
to purchase all or any portion of or interest in the Property; (k) no Tenant has
any right or option for additional space in the Improvements, (l) to Borrower’s
knowledge, no Tenant has assigned its Lease or sublet all or any portion of the
premises demised thereby, (m) no Tenant has the right to terminate its Lease
prior to expiration of the stated term of such Lease; (n) to Borrower’s
knowledge, no Hazardous Substances have been disposed, stored or treated by any
Tenant on, under or about the Property; (o) Borrower does not have any knowledge
of any Tenant’s intention to use its leased premises for any activity which,
directly or indirectly, involves the use, generation, treatment, storage,
disposal or transportation of any petroleum product or any other Hazardous
Substances, and (p) all existing Leases are subordinate to the Security
Instrument either pursuant to their terms or a recorded subordination agreement.
3.1.23.    Filing, Recording and Other Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid under the applicable Legal Requirements in connection with the transfer of
the Property to Borrower have been paid or are being paid simultaneously
herewith. All mortgage, mortgage recording, stamp, intangible or other similar
taxes required to be paid under the applicable Legal Requirements in

44

--------------------------------------------------------------------------------




connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Security Instrument, have been paid or are being paid
simultaneously herewith. All taxes and governmental assessments due and owing in
respect of the Property have been paid, or an escrow of funds in an amount
sufficient to cover such payments has been established under the Loan Documents.
3.1.24.    Single Purpose. Borrower hereby represents and warrants to, and
covenants with, Lender that since the date of its formation and at all times on
and after the date hereof and until such time as the Debt shall be paid in full:
(a)    Borrower (i) has been, is, and will be organized solely for the purpose
of acquiring, owning, leasing, managing and operating the Property, entering
into and performing its obligations under the Loan Documents, refinancing the
Property in connection with a permitted repayment of the Loan, and transacting
lawful business that is incident, necessary and appropriate to accomplish the
foregoing and (ii) has not owned, does not own and will not own any asset or
property other than (A) the Property and (B) incidental personal property
necessary for the ownership, leasing, management or operation of the Property.
Since its formation and through the date hereof, Borrower has not owned any
property or conducted any business other than activities related to its
ownership of the Property.
(b)    Borrower has not engaged and will not engage in any business or activity
other than the acquisition, ownership, leasing, management and operation of the
Property and Borrower will conduct and operate its business as presently
conducted and operated.
(c)    Except for capital contributions and capital distributions permitted
under the terms and conditions of its limited liability company agreement,
Borrower has not entered and will not enter into any contract or agreement with
any Affiliate of Borrower, any constituent party of Borrower or any Affiliate of
any constituent party, except upon terms and conditions that are intrinsically
fair, commercially reasonable, and substantially similar to those that would be
available on an arm’s-length basis from an unrelated third party.
(d)    Borrower has not incurred and will not incur any Indebtedness other than
(i) the Debt and the Existing Loan (which Existing Loan is being assigned to
Lender or paid off in connection with the Loan) and (ii) unsecured trade
payables and operational debt not evidenced by a note and in an aggregate amount
not exceeding 2% of the original aggregate principal amount of the Loan and the
Mezzanine Loan at any one time; provided that any Indebtedness incurred pursuant
to clause (ii) shall be (A) outstanding not more than sixty (60) days and (B)
incurred in the ordinary course of business (such Indebtedness which satisfies
the conditions of the preceding clauses (ii)(A) and (ii)(B), “Permitted Trade
Payables”). No Indebtedness, other than the Debt, may be secured (senior,
subordinate or pari passu) by the Property.
(e)    Borrower has not made and will not make any loans or advances to any
other Person (including any Affiliate of Borrower, any constituent party of
Borrower or any Affiliate of any constituent party), and has not acquired and
shall not acquire obligations or securities of its Affiliates.

45

--------------------------------------------------------------------------------




(f)    Borrower has been, is, and will endeavor to remain solvent and Borrower
has paid its debt and liabilities (including, as applicable, shared personnel
and overhead expenses) from its assets as the same became due and will pay its
debts and liabilities (including, as applicable, shared personnel and overhead
expenses) from its assets as the same shall become due; provided, however, that
this provision shall not require any direct or indirect equity owner of Borrower
to make any capital contributions to Borrower.
(g)    (i) Borrower has done or caused to be done, and will do and cause to be
done, all things necessary to observe its organizational formalities and
preserve its separate existence, (ii) Borrower has not terminated or failed to
comply with and will not terminate or fail to comply with the provisions of its
Organizational Documents, (iii) Borrower has not amended, modified or otherwise
changed its Organizational Documents other than as reviewed and approved by
Lender on or prior to the Closing Date, and (iv) unless (A) Lender has consented
in writing and (B) following a Securitization of the Loan, the Rating Agencies
have issued a Rating Agency Confirmation in connection therewith, Borrower will
not amend, modify or otherwise change its Organizational Documents.
(h)    Borrower has maintained and will maintain all of its books, records,
financial statements and bank accounts separate from those of its Affiliates and
any other Person. Borrower’s assets have not been listed as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may have been included in a consolidated financial statement of its
Affiliates; provided that (i) if applicable, appropriate notation was made on
such consolidated financial statements to indicate the separateness of Borrower
and such Affiliates and to indicate that Borrower’s assets and credit were not
available to satisfy the debts and other obligations of such Affiliates or any
other Person, and (ii) such assets were listed on Borrower’s own separate
balance sheet. Borrower’s assets will not be listed as assets on the financial
statement of any other Person; provided, however, that Borrower’s assets may be
included in a consolidated financial statement of its Affiliates provided that
(A) appropriate notation shall be made on such consolidated financial statements
to indicate the separateness of Borrower and such Affiliates and to indicate
that Borrower’s assets and credit are not available to satisfy the debts and
other obligations of such Affiliates or any other Person, and (B) such assets
shall be listed on Borrower’s own separate balance sheet. Borrower has filed and
shall file its own tax returns (except to the extent that Borrower is treated as
a “disregarded entity” for tax purposes and is not required to file tax returns
under applicable law) and has not filed and shall not file a consolidated
federal income tax return with any other Person. Borrower has maintained and
shall maintain its books, records, resolutions and agreements as official
records.
(i)    Borrower (i) has been, will be, and at all times has held and will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate of Borrower or any constituent party of
Borrower), (ii) has corrected and shall correct any known misunderstanding
regarding its status as a separate entity, (iii) has conducted and shall conduct
business in its own name, (iv) has not identified and shall not identify itself
or any of its Affiliates as a division or department or part of the other and
(v) has maintained and utilized and shall maintain and utilize separate
stationery, invoices and checks bearing its own name.

46

--------------------------------------------------------------------------------




(j)    Borrower has maintained and will endeavor to maintain adequate capital
for the normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations; provided,
however, that this provision shall not require any direct or indirect equity
owner of Borrower to make any capital contributions to Borrower.
(k)    Neither Borrower nor any constituent party of Borrower has sought or will
seek or effect the liquidation, dissolution, winding up, consolidation or
merger, in whole or in part, of Borrower, any sale or other transfer of all or
substantially all of Borrower’s assets or any sale or other transfer by Borrower
outside the ordinary course of business.
(l)    Borrower has not commingled and will not commingle funds or other assets
of Borrower with those of any Affiliate or constituent party or any other
Person, and has held and will hold all of its assets in its own name.
(m)    Borrower has maintained and will maintain its assets in such a manner
that it will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any Affiliate or constituent party or any other
Person.
(n)    Borrower did not assume, guarantee or become obligated for the debts or
obligations of any other Person and did not hold itself out to be responsible
for or have its credit or assets available to satisfy the debts or obligations
of any other Person. Borrower will not assume, guarantee or become obligated for
the debts or obligations of any other Person and does not and will not hold
itself out to be responsible for or have its credit or assets available to
satisfy the debts or obligations of any other Person.
(o)    The Organizational Documents of Borrower shall provide that the business
and affairs of Borrower shall be managed by or under the direction of the Sole
Member, and at all times there shall be at least two (2) duly appointed
individuals as directors or managers (each, an “Independent Director”) of
Borrower, each of whom (i) has at least three (3) years prior employment
experience and continues to be employed as an independent director, independent
manager or independent member by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors, independent managers and
independent members, another nationally-recognized company that provides such
services and which is reasonably approved by Lender; (ii) is not, and has never
been, on the board of directors or managers of any Affiliate of Borrower; and
(iii) is not, and has never been, and will not, while serving as an Independent
Director be, any of the following: (A) a stockholder, director, manager,
officer, employee, partner, member, attorney or counsel of Borrower, any
Affiliate of Borrower or any direct or indirect equity holder of any of them,
(B) a creditor, customer, supplier, service provider (including provider of
professional services) or other Person who derives any of its purchases or
revenues from its activities with Borrower or any Affiliate of Borrower (other
than a nationally-recognized company that routinely provides professional
independent directors, independent managers or independent members and other
corporate services to Borrower or any Affiliate of Borrower in the ordinary
course of its business), (C) a member of the immediate family of any such
stockholder, director, manager, officer, employee, partner, member, creditor,
customer, supplier, service provider or

47

--------------------------------------------------------------------------------




other Person, or (D) a Person controlling or under common control with any of
subclauses (A), (B) or (C) above. A natural person who satisfies the foregoing
definition other than clause (iii) shall not be disqualified as a result of
clause (iii)(A) by reason of (I) being, having been or becoming an Independent
Director of an Affiliate of Borrower that is not in the direct chain of
ownership of Borrower or Sole Member and that is required by a creditor to be a
“single purpose entity”; provided that such Independent Director is, was or will
be employed by a company that routinely provides professional independent
directors, independent managers or independent members, or (II) being, having
been or becoming a member of Borrower pursuant to an express provision in
Borrower’s operating agreement providing for the appointment of such Independent
Director as a member of Borrower upon the occurrence of any event pursuant to
which Sole Member ceases to be a member of Borrower (including the withdrawal or
dissolution of Sole Member). A natural person who satisfies the foregoing
definition other than clause (iii) shall not be disqualified as a result of
clause (iii)(A) or (iii)(B) by reason of being, having been or becoming an
Independent Director of a “single purpose entity” affiliated with Borrower;
provided that the fees or other compensation that such individual earns by
serving as an Independent Director of one or more Affiliates of Borrower in any
given year constitute, in the aggregate, less than five percent (5%) of such
individual’s income for such year. The Organizational Documents of Borrower
shall provide that no Independent Director of Borrower may be removed or
replaced without Cause, and unless Borrower provides Lender with not less than
three (3) Business Days’ prior notice of (1) any proposed removal of any
Independent Director, together with a statement as to the reasons for such
removal, and (2) the identity of the proposed replacement Independent Director,
together with a certification that such replacement satisfies the requirements
set forth in the Organizational Documents of Borrower relating to an Independent
Director. In addition, the Organizational Documents of Borrower shall provide an
express acknowledgment that Lender is an intended third-party beneficiary of the
“special purpose” and “separateness” provisions of such Organizational
Documents. As used in this paragraph, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of such Person, whether through ownership of
voting securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings. As used in this paragraph, the
term “single purpose entity” shall mean a Person whose Organizational Documents
contain, and who covenants that such Person shall comply or cause compliance
with, provisions substantially similar to those set forth in this Section
3.1.24.
(p)    The Organizational Documents of Borrower shall provide that the directors
or managers of Borrower shall not take any action which, under the terms of any
Organizational Documents (including, if applicable, any voting trust agreement
with respect to any common stock), requires a unanimous vote of the directors or
managers of Borrower unless, at the time of such action, there shall be at least
two (2) directors or managers who are Independent Directors (and such
Independent Directors have participated in such vote). The Organizational
Documents of Borrower shall provide that Borrower will not (and Borrower agrees
that it will not), without the unanimous consent of its directors or managers,
including the consent of each Independent Director, (i) file or consent to the
filing of any petition, either voluntary or involuntary, to take advantage of
any applicable insolvency, bankruptcy, liquidation or reorganization statute,
(ii) seek or consent to the appointment of a receiver, liquidator or any similar
official for Borrower or a substantial portion of its assets or properties,
(iii) take any action that might cause Borrower to become insolvent, (iv) make
an assignment for the benefit of

48

--------------------------------------------------------------------------------




creditors, (v) admit in writing Borrower’s inability to pay its debts generally
as they become due, (vi) declare or effectuate a moratorium on the payment of
any obligations, or (vii) take any action in furtherance of any of the
foregoing. In addition, the Organizational Documents of Borrower shall provide
that, when voting with respect to any of the matters set forth in the
immediately preceding sentence of this Section 3.1.24(p), the Independent
Directors shall consider only the interests of Borrower, including its
creditors.
(q)    The Organizational Documents of Borrower shall provide that, as long as
any portion of the Debt remains outstanding, upon the occurrence of any event
that causes the sole member of Borrower (“Sole Member”) to cease to be a member
of Borrower (other than (i) upon an assignment by Sole Member of all of its
limited liability company interests in Borrower and the admission of the
transferee, if permitted pursuant to the Organizational Documents of Borrower
and the Loan Documents, or (ii) the resignation of Sole Member and the admission
of an additional member of Borrower, if permitted pursuant to the Organizational
Documents of Borrower and the Loan Documents), each of the persons acting as an
Independent Director of Borrower shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as a member of Borrower (a “Special Member”) and shall
preserve and continue the existence of Borrower without dissolution. The
Organizational Documents of Borrower shall further provide that for so long as
any portion of the Debt is outstanding, no Special Member may resign or transfer
its rights as a Special Member unless (A) a successor Special Member has been
admitted to Borrower as a Special Member, and (B) such successor Special Member
has also accepted its appointment as an Independent Director of Borrower.
(r)    The Organizational Documents of Borrower shall provide that, as long as
any portion of the Debt remains outstanding, except as expressly permitted
pursuant to the terms of the Loan Documents, including, without limitation,
Section 8.1(f) hereof, (i) Sole Member may not resign, and (ii) no additional
member shall be admitted to Borrower.
(s)    The Organizational Documents of Borrower shall provide that, as long as
any portion of the Debt remains outstanding: (i) Borrower shall be dissolved,
and its affairs shall be wound up, only upon the first to occur of the
following: (A) the termination of the legal existence of the last remaining
member of Borrower or the occurrence of any other event which terminates the
continued membership of the last remaining member of Borrower in Borrower unless
the business of Borrower is continued in a manner permitted by its operating
agreement or the Delaware Limited Liability Company Act (the “Act”), or (B)the
entry of a decree of judicial dissolution under Section 18-802 of the Act; (ii)
upon the occurrence of any event that causes the last remaining member of
Borrower to cease to be a member of Borrower or that causes Sole Member to cease
to be a member of Borrower (other than (A) upon an assignment by Sole Member of
all of its limited liability company interests in Borrower and the admission of
the transferee, if permitted pursuant to the Organizational Documents of
Borrower and the Loan Documents, or (B) the resignation of Sole Member and the
admission of an additional member of Borrower, if permitted pursuant to the
Organizational Documents of Borrower and the Loan Documents), to the fullest
extent permitted by law, the personal representative of such last remaining
member shall be authorized to, and shall, within ninety (90) days after the
occurrence of the event that terminated the continued membership of such member
in Borrower, agree in writing (1) to continue the existence of Borrower, and (2)
to the admission of the personal

49

--------------------------------------------------------------------------------




representative or its nominee or designee, as the case may be, as a substitute
member of Borrower, effective as of the occurrence of the event that terminated
the continued membership of such member in Borrower; (iii) the bankruptcy of
Sole Member or a Special Member shall not cause such Sole Member or Special
Member to cease to be a member of Borrower and upon the occurrence of such
event, the business of Borrower shall continue without dissolution; (iv) in the
event of the dissolution of Borrower, Borrower shall conduct only such
activities as are necessary to wind up its affairs (including the sale of its
assets and properties in an orderly manner), and its assets and properties shall
be applied in the manner, and in the order of priority, set forth in Section
18-804 of the Act; and (v) to the fullest extent permitted by applicable law,
each of Sole Member and Special Members shall irrevocably waive any right or
power that they might have to cause Borrower or any of its assets or properties
to be partitioned, to cause the appointment of a receiver for all or any portion
of the assets or properties of Borrower, to compel any sale of all or any
portion of the assets or properties of Borrower pursuant to any applicable law
or to file a complaint or to institute any proceeding at law or in equity to
cause the dissolution, liquidation, winding up or termination of Borrower.
(t)    Borrower shall conduct its business so that the assumptions made with
respect to Borrower in the Insolvency Opinion shall be true and correct in all
respects. In connection with the foregoing, Borrower hereby covenants and agrees
that it will comply with or cause the compliance with, (i) all of the facts and
assumptions (whether regarding Borrower or any other Person) set forth in the
Insolvency Opinion, (ii) all of the representations, warranties and covenants in
this Section 3.1.24, and (iii) all of the Organizational Documents of Borrower.
(u)    Except for Manager, in its capacity as agent of Borrower, and Sole
Member, as member and manager of Borrower, Borrower has not permitted and will
not permit any Affiliate or constituent party independent access to its bank
accounts.
(v)    Borrower has paid and shall pay its own liabilities and expenses,
including the salaries of its own employees (if any) from its own funds, and has
maintained and shall maintain a sufficient number of employees (if any) in light
of its contemplated business operations.
(w)    Borrower has compensated and shall compensate each of its consultants and
agents from its funds for services provided to it. Borrower has paid and shall
pay from its assets all obligations of any kind incurred.
(x)    Borrower has not (i) filed a bankruptcy, insolvency or reorganization
petition or otherwise instituted insolvency proceedings or otherwise sought any
relief under any laws relating to the relief from debts or the protection of
debtors generally, (ii) sought or consented to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian or any similar official
for Borrower or for all or any portion of Borrower’s assets or properties, (iii)
made any assignment for the benefit of Borrower’s creditors, or (iv) taken any
action that could reasonably be expected to have caused Borrower to become
insolvent. Without the unanimous consent of all of its directors or managers
(including each Independent Director), as applicable, will not (A) file a
bankruptcy, insolvency or reorganization petition or otherwise institute
insolvency proceedings or otherwise seek any relief under any laws relating to
the relief from debts or the protection of debtors generally, (B) seek or
consent to the appointment of a

50

--------------------------------------------------------------------------------




receiver, liquidator, assignee, trustee, sequestrator, custodian or any similar
official for Borrower or for all or any portion of Borrower’s assets or
properties, (C) make any assignment for the benefit of Borrower’s creditors, or
(D) take any action that could reasonably be expected to cause Borrower to
become insolvent.
(y)    Borrower has maintained and will maintain an arm’s-length relationship
with its Affiliates.
(z)    Borrower has allocated and will allocate fairly and reasonably any
overhead expenses that are shared with any Affiliate, including shared office
space and services performed by an employee of an Affiliate.
(aa)    Except in connection with the Loan, Borrower has not pledged and will
not pledge its assets or properties for the benefit of, or to secure the
obligations of, any other Person.
(bb)    Borrower has had, has and will have no obligation to indemnify its
directors, managers, officers, members or Special Members, as the case may be,
or, if applicable, has such an obligation that is fully subordinated to the Debt
and that will not constitute a claim against Borrower if cash flow in excess of
the amount required to pay the Debt is insufficient to pay such obligation.
(cc)    The Organizational Documents of Borrower shall provide that Borrower
will not: (i) dissolve, merge, liquidate, consolidate; (ii) sell, transfer,
dispose, or encumber (except in accordance with the Loan Documents) all or
substantially all of its assets or properties or acquire all or substantially
all of the assets or properties of any other Person; or (iii) engage in any
other business activity, or amend its Organizational Documents with respect to
any of the matters set forth in this Section 3.1.24, without the prior consent
of Lender in its sole discretion.
(dd)    Borrower and Independent Directors will consider the interests of
Borrower’s creditors in connection with all actions.
(ee)    Borrower has not had and, except for the Guaranty, does not have and
will not have any of its obligations guaranteed by any Affiliate.
(ff)    Borrower has not owned or acquired and will not own or acquire any stock
or securities of any Person, except that Borrower may invest in those
investments to the extent expressly permitted under the Loan Documents.
(gg)    Borrower has not bought or held and will not buy or hold evidence of
indebtedness issued by any other Person (other than cash or investment-grade
securities).
(hh)    Borrower has not formed, acquired or held and will not form, acquire or
hold any subsidiary (whether corporation, partnership, limited liability company
or other entity), and Borrower has not owned and will not own any equity
interest in any other entity.
Notwithstanding anything to the contrary contained in this Section 3.1.24, no
provisions contained in this Section 3.1.24 shall be deemed to create an
obligation on the part of

51

--------------------------------------------------------------------------------




Borrower, any member in Borrower, or any member, officer, director, employee or
Affiliate of any of the forgoing to make loans, equity infusions or capital
contributions to Borrower.
3.1.25.    Tax Filings. To the extent required, Borrower has filed (or has
obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower. Borrower believes that its tax returns (if any) properly reflect
the income and taxes of Borrower for the periods covered thereby, subject only
to reasonable adjustments required by the Internal Revenue Service or other
applicable tax authority upon audit.Solvency. Borrower (a) has not entered into
the transaction or any Loan Document with the actual intent to hinder, delay, or
defraud any creditor and (b) received reasonably equivalent value in exchange
for its obligations under the Loan Documents. Giving effect to the Loan, the
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become or may become absolute and matured. Borrower’s assets do not and,
immediately following the making of the Loan will not, constitute unreasonably
small capital to carry out its business as conducted or as proposed to be
conducted. Borrower does not intend to, and does not believe that it will, incur
debt and liabilities (including contingent liabilities and other commitments)
beyond its ability to pay such debt and liabilities as they mature (taking into
account the timing and amounts of cash to be received by Borrower and the
amounts to be payable on or in respect of obligations of Borrower).Federal
Reserve Regulations. No part of the proceeds of the Loan will be used for the
purpose of purchasing or acquiring any “margin stock” within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System or
for any other purpose which would be inconsistent with such Regulations T, U or
X or any other Regulations of such Board of Governors, or for any purposes
prohibited by any Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.
3.1.28.    Organizational Chart. The organizational chart attached hereto as
Schedule III, relating to Borrower and certain Affiliates and other Persons, is
true, correct and complete on and as of the date hereof. No Person, other than
those Persons shown on Schedule III, has any ownership interest in, or right of
control, directly or indirectly, in Borrower.
3.1.29.    Bank Holding Company. Borrower is not a “bank holding company” or a
direct or indirect subsidiary of a “bank holding company” as defined in the Bank
Holding Company Act of 1956, as amended, and Regulation Y thereunder of the
Board of Governors of the Federal Reserve System.
3.1.30.    No Other Debt. Borrower has not borrowed or received debt financing
(other than permitted pursuant to this Agreement) that has not been heretofore
repaid in full.
3.1.31.    Investment Company Act. Borrower is not (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment

52

--------------------------------------------------------------------------------




Company Act of 1940, as amended, or (b) subject to any other federal or state
law or regulation which purports to restrict or regulate its ability to borrow
money.
3.1.32.    Intentionally Omitted.
3.1.33.    No Bankruptcy Filing. No petition in bankruptcy has ever been filed
against Borrower or any constituent party of Borrower, and neither Borrower nor
any constituent party of Borrower has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any of its constituent parties is contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s or such
constituent party’s assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any such petition against Borrower or any of
its constituent parties.
3.1.34.    Full and Accurate Disclosure. No information contained in this
Agreement, the other Loan Documents, or any written statement or document
furnished by or on behalf of Borrower in connection with the Loan or pursuant to
the terms of this Agreement or any other Loan Document contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made. There is no fact or circumstance
presently known to Borrower which has not been disclosed to Lender and which
could reasonably be expected to have a Material Adverse Effect.
3.1.35.    Foreign Person. Borrower is not a “foreign person” within the meaning
of Section 1445(f)(3) of the Code.
3.1.36.    No Change in Facts or Circumstances; Disclosure. All information
submitted by and on behalf of Borrower to Lender and in all financial
statements, rent rolls (including the rent roll attached hereto as Schedule I),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms of this Agreement or the other Loan Documents
and all statements of fact made by or on behalf of Borrower in this Agreement or
in any other Loan Document, are true, correct and complete in all material
respects. There has been no material adverse change in any condition, fact,
circumstance or event that would make any such information or statement of fact
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise has or could have a Material Adverse Effect.
3.1.37.    Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder. The Management Agreement was entered into on
commercially reasonable terms.
3.1.38.    Perfection of Accounts. Borrower hereby represents and warrants to
Lender that:
(a)    This Agreement, together with the other Loan Documents, create a valid
and continuing security interest (as defined in the Uniform Commercial Code) in
the Clearing Account and the Cash Management Account in favor of Lender, which
security interest is prior

53

--------------------------------------------------------------------------------




to all other Liens and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents,
Borrower has not sold, pledged, transferred or otherwise conveyed the Clearing
Account and the Cash Management Account;
(b)    The Clearing Account and the Cash Management Account constitute “deposit
accounts” or “securities accounts” within the meaning of the Uniform Commercial
Code;
(c)    Pursuant and subject to the terms of this Agreement and the other Loan
Documents, Clearing Bank and Cash Management Bank have agreed to comply with all
instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and the Cash Management Account
and all sums at any time held, deposited or invested therein, together with any
interest or other earnings thereon, and all proceeds thereof (including proceeds
of sales and other dispositions), whether accounts, general intangibles, chattel
paper, deposit accounts, instruments, documents or securities; and
(d)    The Clearing Account and the Cash Management Account are not in the name
of any Person other than Borrower, as pledgor, or Lender, as pledgee. Borrower
has not consented to Clearing Bank or Cash Management Bank complying with
instructions with respect to the Clearing Account or the Cash Management Account
from any Person other than Lender.
3.1.39.    Intentionally Omitted.
3.1.40.    Intentionally Omitted.
3.1.41. Patriot Act. (a) None of Borrower or any of its constituents or
Affiliates, and to the best of Borrower’s knowledge, any of their respective
brokers or other agents acting or benefiting in any capacity in connection with
the Loan is a Prohibited Person.None of Borrower, any of its constituents or
Affiliates and any of their respective brokers or other agents acting in any
capacity in connection with the Loan, (i) has conducted or will conduct any
business or has engaged or will engage in any transaction or dealing with any
Prohibited Person, including making or receiving any contribution of funds,
goods or services to or for the benefit of any Prohibited Person, (ii) has dealt
or will deal in, or otherwise has engaged or will engage in, any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) has engaged or will engage in or has conspired or will
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in the Patriot Act.
(c)    Borrower covenants and agrees to deliver to Lender any certification or
other evidence reasonably requested from time to time by Lender in its sole
discretion, confirming Borrower’s compliance with this Section 3.1.41.
3.1.42.    Intentionally Omitted.
3.1.43.    No Casualty. To the best of Borrower’s knowledge, the Property has
suffered no material Casualty which has not been fully repaired and the cost
thereof fully paid.

54

--------------------------------------------------------------------------------




3.1.44.    Purchase Options. Except pursuant to Sections 5.7 and 12.1 of the JV
Agreement, neither the Property nor any part thereof or interest therein is
subject to any purchase options, rights of first refusal to purchase, rights of
first offer to purchase or other similar rights in favor of any Person.
3.1.45.    Use of Property. The Property consists solely of an office building
and related operations and is used for no other purpose.
3.1.46.    Fiscal Year. Each Fiscal Year of Borrower commences on January 1.
3.1.47.    Material Agreements. (a) Borrower has not entered into, and is not
bound by, any Material Agreement which continues in existence, except those set
forth on Schedule VI attached hereto.
(b)    Each of the Material Agreements is in full force and effect, there are no
monetary or other defaults by Borrower thereunder and, to the best knowledge of
Borrower, there are no monetary or other defaults thereunder by any other party
thereto. None of Borrower, Manager or any other Person acting on Borrower’s
behalf has given or received any notice of default under any Material Agreement
that remains outstanding or in dispute.
(c)    Borrower has delivered true, correct and complete copies of the Material
Agreements (including all amendments and supplements thereto) to Lender.
(d)    No Material Agreement has as a party an Affiliate of Borrower.
3.1.48.    Other Obligations and Liabilities. Borrower has no liabilities or
other obligations that arose or accrued prior to the date hereof that, either
individually or in the aggregate, could have a Material Adverse Effect. Borrower
has no known contingent liabilities (except to the extent any such contingent
liabilities are not required to be disclosed on Borrower’s financial statements
in accordance with Borrower’s Acceptable Accounting Basis).
3.1.49.    Illegal Activity. No portion of the Property has been purchased by
Borrower with proceeds of any illegal activity.
3.1.50. Underwriting Representations. Borrower hereby represents that it:
(a)     has no judgments or liens of any nature against it except for tax liens
not yet due;
(b)    is not involved in any dispute with any taxing authority (except to the
extent of any tax contest performed in accordance with the terms of this
Agreement);
(c)    except as disclosed in writing to Lender, is not now, nor has ever been,
a party to any lawsuit, arbitration, summons, or legal proceeding that is still
pending or that resulted in a judgment against it or its assets or properties
that has not been paid in full;
(d)    has obtained a current Phase I environmental site assessment (and, if
applicable, a current Phase II environmental assessment) (collectively, the
“ESA”) for the

55

--------------------------------------------------------------------------------




Property prepared consistent with ASTM Practice E 1527 and the ESA has not
identified any recognized environmental conditions that require further
investigation or remediation; and
(e)    each amendment and restatement of Borrower’s Organizational Documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to such amendment or restatement from time to
time.
Section 3.2.     Survival of Representations. The representations and warranties
set forth in Section 3.1 hereof shall survive for so long as any amount remains
payable to Lender under this Agreement or any of the other Loan Documents.
ARTICLE IV
BORROWER COVENANTS
Section 4.1.     Borrower Affirmative Covenants. Borrower hereby covenants and
agrees with Lender that:
4.1.1.    Existence; Compliance with Legal Requirements. Each of Borrower and
Sole Member shall do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its existence, rights, licenses, permits and
franchises and comply with all Legal Requirements applicable to it and the
Property. There shall never be committed by Borrower and Borrower shall not
permit any other Person in occupancy of or involved with the operation or use of
the Property to commit any act or omission affording the federal government, any
state or local government or any other Governmental Authority the right of
forfeiture against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. Borrower
hereby covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times
maintain, preserve and protect all franchises and trade names and preserve all
of its assets and properties used or useful in the conduct of its business and
shall keep the Property in good working order and repair, and from time to time
make, or cause to be made, all reasonably necessary repairs, renewals,
replacements, betterments and improvements thereto, all as more fully provided
in the Security Instrument. Borrower shall keep the Property insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. Borrower shall operate the Property in accordance
with the terms and provisions of the O&M Agreement in all material respects.
After prior notice to Lender, Borrower, at its sole cost and expense, may
contest by appropriate legal proceeding promptly initiated and conducted in good
faith and with due diligence, the validity of any Legal Requirement, the
applicability of any Legal Requirement to Borrower or the Property or any
alleged violation of any Legal Requirement; provided that (a) no monetary
Default nor any Event of Default has occurred and remains outstanding; (b)
Borrower is permitted to do so under the provisions of any mortgage or deed of
trust superior in lien to the Security Instrument; (c) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any
instrument to which Borrower or the Property is subject and shall not constitute
a default thereunder and such proceeding shall be conducted in accordance with
all applicable statutes, laws and ordinances; (d) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, canceled or lost;

56

--------------------------------------------------------------------------------




(e) Borrower shall promptly upon final determination thereof comply with such
Legal Requirement determined to be valid or applicable or cure any violation of
such Legal Requirement; (f) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower or the Property; (g) Borrower shall
furnish such cash or other security as may be required in the proceeding, or as
may be reasonably requested by Lender, to ensure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith; and (h) such contest by Borrower is not in violation of the Leases.
Lender may apply any such security or part thereof as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
canceled or lost or there shall be any danger of the Lien of the Security
Instrument being primed by any related Lien.
4.1.2.    Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 6.2 hereof. Borrower
shall furnish to Lender receipts for the payment of the Taxes and the Other
Charges no later than ten (10) days prior to the date the same shall become
delinquent; provided, however, that Borrower is not required to furnish such
receipts for payment of Taxes in the event that such Taxes have been paid by
Lender pursuant to Section 6.2 hereof. Borrower shall not permit or suffer and
shall promptly cause to be paid and discharged any Lien or charge against the
Property, subject to any rights of Borrower to contest any such Liens in
accordance with the terms of the Loan Documents. Notwithstanding the prior
sentence, after prior notice to Lender, Borrower, at its sole cost and expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges; provided that (a) no Default or
Event of Default has occurred and remains outstanding; (b) Borrower is permitted
to do so under the provisions of any mortgage or deed of trust superior in lien
to the Security Instrument; (c) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower or the Property is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable Legal Requirements; (d) neither the Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost; (e) Borrower shall promptly upon final determination thereof
pay the amount of any such Taxes or Other Charges, together with all costs,
interest and penalties which may be payable in connection therewith; (f) such
proceeding shall suspend the collection of such contested Taxes or Other Charges
from the Property; (g) Borrower shall furnish such cash or other security as may
be required in the proceeding, or as may be reasonably requested by Lender, to
ensure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon; and (h) such contest by Borrower is not in
violation of the Leases. Lender may pay over, assign or transfer any such
security or part thereof to the claimant entitled thereto at any time when, in
the reasonable judgment of Lender, the entitlement of such claimant is
established or the Property (or any part thereof or interest therein) shall be
in danger of being sold, forfeited, terminated, canceled or lost or there shall
be any danger of the Lien of the Security Instrument being primed by any related
Lien.

57

--------------------------------------------------------------------------------




4.1.3.    Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened against the
Property, Borrower, Sole Member or Guarantor which, if adversely determined,
could have a Material Adverse Effect. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or under
any of the other Loan Documents and, in connection therewith, permit Lender, at
its election, to participate in any such proceedings.
4.1.4.     Access to Property. Subject to the rights of Tenants, Borrower shall
permit agents, representatives and employees of Lender to inspect the Property
or any part thereof at reasonable hours upon reasonable advance notice.
4.1.5.    Further Assurances; Supplemental Mortgage Affidavits. Borrower shall,
at Borrower’s sole cost and expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    cure, or cause to be cured, any defects in the execution and delivery of
the Loan Documents;
(c)    execute and deliver, or cause to be executed and delivered, all such
documents, instruments, certificates, assignments and other writings and do, or
cause to be done, such other acts necessary or desirable (i) to correct any
omissions in the Loan Documents, (ii) to evidence and more fully describe the
collateral at any time securing or intended to secure the Obligations, (iii) to
perfect, protect or preserve any Liens created under any of the Loan Documents
or (iv) to make any recordings, file any notices, or obtain any consents, as may
be necessary or appropriate in connection therewith; and
(d)    do and execute, or cause to be done and executed, all such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents, as Lender shall reasonably require from time to time.
4.1.6.    Financial Reporting.
(a)    GAAP. Borrower shall keep and maintain, or shall cause to be kept and
maintained, in accordance with GAAP, income tax basis or such other accounting
basis selected by Borrower and acceptable to Lender and the requirements of
Regulation AB, proper and accurate books, records and accounts reflecting all of
the financial affairs of Borrower and all items of income and expense in
connection with the operation of the Property. All financial statements
delivered to Lender pursuant to this Section 4.1.6 shall be prepared in
accordance with GAAP, income tax basis or such other accounting basis selected
by Borrower and acceptable to Lender and consistently applied and the
requirements of Regulation AB.

58

--------------------------------------------------------------------------------




(b)    Monthly Reports. Prior to a Securitization, Borrower shall furnish, or
cause to be furnished, to Lender on or before thirty (30) days after the end of
each calendar month the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct and complete and fairly present the
financial condition and results of the operations of Borrower and the Property
(subject to normal year-end adjustments) as applicable: (i) a rent roll for the
subject month; (ii) monthly and year-to-date operating statements prepared for
such month, noting Gross Income from Operations, Operating Expenses, Capital
Expenditures, Net Operating Income, Net Cash Flow and such other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Property during such month, all in form satisfactory to
Lender; and (iii) a calculation reflecting the Debt Service Coverage Ratio as of
the last day of such month for such month and for the immediately preceding
twelve (12) month period. In addition, such Officer’s Certificate shall also
state the representations and warranties of Borrower set forth in Section 3.1.24
are true and correct in all material respects as of the date of such certificate
and that there are no trade payables and operational debt outstanding for more
than sixty (60) days.
(c)    Quarterly Reports. Borrower shall furnish, or cause to be furnished, to
Lender on or before forty-five (45) days after the end of each calendar quarter
the following items, accompanied by an Officer’s Certificate stating that such
items are true, correct and complete and fairly present the financial condition
and results of the operations of Borrower and the Property (subject to normal
year-end adjustments), as applicable: (i) a rent roll for the subject quarter;
(ii) (A) a balance sheet for Borrower as of the last day of such quarter and (B)
quarterly and year-to-date operating statements prepared for such quarter,
noting Gross Income from Operations, Operating Expenses, Capital Expenditures,
Net Operating Income, Net Cash Flow and such other information necessary and
sufficient to fairly represent the financial position and results of operation
of the Property during such quarter, all in form satisfactory to Lender; and
(iii) a calculation reflecting the Debt Service Coverage Ratio as of the last
day of such quarter for such quarter and for the last four quarters. In
addition, such Officer’s Certificate shall also state that the representations
and warranties of Borrower set forth in Section 3.1.24 are true and correct in
all material respects as of the date of such certificate and that there are no
trade payables and operational debt outstanding for more than sixty (60) days.
(d)    Annual Reports. Borrower shall furnish, or cause to be furnished, to
Lender annually, within one hundred twenty (120) days following the end of each
Fiscal Year of Borrower, a complete copy of Borrower’s annual financial
statements audited by a “Big Four” accounting firm or other independent
certified public accountant acceptable to Lender (it being agreed that Berdon
LLP is acceptable to Lender) in accordance with GAAP, income tax basis or such
other accounting basis selected by Borrower and acceptable to Lender and the
requirements of Regulation AB covering the Property for such Fiscal Year and
containing statements of profit and loss for Borrower and the Property and a
balance sheet for Borrower. Such statements shall set forth the financial
condition and the results of operations for the Property for such Fiscal Year
and shall include, but not be limited to, amounts representing annual Gross
Income from Operations, Operating Expenses, Capital Expenditures, Net Operating
Income and Net Cash Flow. Borrower’s annual financial statements shall be
accompanied by (i) an Officer’s Certificate stating that each such annual
financial statement presents fairly the financial condition and the results of
operations of Borrower and the Property being reported upon and has been
prepared in accordance with GAAP, income tax basis or such other accounting
basis selected by

59

--------------------------------------------------------------------------------




Borrower and acceptable to Lender and the requirements of Regulation AB, (ii) an
unqualified opinion of a “Big Four” accounting firm or other independent
certified public accountant reasonably acceptable to Lender (it being agreed
that Berdon LLP is acceptable to Lender), (iii) a list of tenants, if any,
occupying more than ten percent (10%) of the total floor area of the
Improvements, (iv) a breakdown showing the year in which each Lease then in
effect expires and the percentage of total floor area of the Improvements and
the percentage of base rent with respect to which Leases shall expire in each
such year, each such percentage to be expressed on both a per year and
cumulative basis, (v) a schedule audited by such accounting firm or independent
certified public accountant reconciling Net Operating Income to Net Cash Flow,
which shall itemize all adjustments made to Net Operating Income to arrive at
Net Cash Flow deemed material by such accounting firm or independent certified
public accountant, and (vi) a statement from a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender
(it being agreed that Berdon LLP is acceptable to Lender) setting forth in
reasonable detail Guarantor’s Net Worth and Liquid Assets as of the end of such
prior calendar year certified by Guarantor as true, correct, accurate and
complete.
(e)    Certification; Supporting Documentation. Each such financial statement
shall be in scope and detail reasonably satisfactory to Lender and certified by
an officer or representative of Borrower.
(f)    Access. Lender shall have the right from time to time at all times during
normal business hours to examine such books, records and accounts at the office
of Borrower or other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire. After the
occurrence of an Event of Default, Borrower shall pay any reasonable
out-of-pocket costs and expenses incurred by Lender to examine Borrower’s
accounting records with respect to the Property, as Lender shall determine to be
necessary or appropriate in the protection of Lender’s interest.
(g)    Format of Delivery. Any reports, statements or other information required
to be delivered under this Agreement shall be delivered (i) in paper form and
(ii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form reasonably
acceptable to Lender.
(h)    Annual Budget. For the partial year period commencing on the date hereof,
and for each Fiscal Year thereafter, Borrower shall submit to Lender an Annual
Budget not later than thirty (30) days prior to the commencement of such period
or Fiscal Year, which Annual Budget shall set forth, on a month-by-month basis,
in reasonable detail, each line item of Borrower’s good faith estimate of Gross
Income from Operations, Operating Expenses and Capital Expenditures for such
period or Fiscal Year and shall otherwise be in form reasonably satisfactory to
Lender. The Annual Budget shall be subject to Lender’s reasonable approval (each
such Annual Budget, an “Approved Annual Budget”) and shall include the notation
“IMMEDIATE RESPONSE REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITHIN TEN (10) BUSINESS DAYS AFTER LENDER’S RECEIPT SHALL ENABLE BORROWER TO
DELIVER A SECOND NOTICE, WHICH THE FAILURE OF LENDER TO RESPOND TO WITHIN SEVEN
(7) BUSINESS DAYS AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY
LENDER” prominently displayed in bold, all caps and fourteen (14) point or

60

--------------------------------------------------------------------------------




larger font. In the event that Lender objects to a proposed Annual Budget
submitted by Borrower, Lender shall advise Borrower of such objections within
ten (10) Business Days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise such Annual Budget and resubmit the same to Lender. Lender shall advise
Borrower of any objections to such revised Annual Budget within ten (10)
Business Days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise the
same in accordance with the process described in this Section 4.1.6(h) until
Lender approves the Annual Budget. In the event that Lender fails to respond to
a proposed Annual Budget or a revised Annual Budget within ten (10) Business
Days after Lender’s receipt thereof, Borrower shall resubmit the proposed Annual
Budget or revised Annual Budget with the notation “IMMEDIATE RESPONSE REQUIRED.
FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN SEVEN (7) BUSINESS DAYS
AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER” prominently
displayed in bold, all caps and fourteen (14) point or larger font. If Lender
does not approve or advise Borrower of any objections to the proposed Annual
Budget or revised Annual Budget within seven (7) Business Days after Lender’s
receipt of the resubmitted request, Lender shall be deemed to have approved such
proposed Annual Budget or revised Annual Budget. Until such time that Lender
approves a proposed Annual Budget or a proposed Annual Budget is deemed
approved, the most recent Approved Annual Budget shall apply; provided that,
such Approved Annual Budget shall be adjusted to reflect actual increases in
Taxes, Insurance Premiums and Other Charges. In the event that Borrower must
incur an extraordinary operating expense or capital expense not set forth in the
applicable Approved Annual Budget (or, if such expense is set forth in the
applicable Approved Annual Budget, the actual cost of such expense exceeds the
budgeted amount as set forth in such Approved Annual Budget) (each, an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, that Lender’s approval shall not be
required in connection with emergency expenses to preserve and protect the
Property and occupants thereof from imminent danger to health or safety. In the
event of any such emergency expense, Borrower shall deliver to Lender a
reasonably detailed explanation of such expense promptly after incurring the
same.
(i)    Additional Information. Borrower shall submit to Lender the financial
data and financial statements required, and within the time periods required,
under Sections 9.1(d), (e) and (f), if and when applicable.
(j)    Other Required Information. Borrower shall furnish to Lender, within five
(5) Business Days after request (or as soon thereafter as may be reasonably
possible), such further detailed information with respect to the operation of
the Property and the financial affairs of Borrower as may be reasonably
requested by Lender (including, without limitation, a comparison of the budgeted
income and expenses as set forth in the applicable Approved Annual Budget and
the actual income and expenses for the applicable month, quarter or year and
year-to-date for the Property, together with a detailed explanation of any
variances of more than the greater of (i) five percent (5%) between budgeted and
actual amounts for such periods and (ii) $50,000.00).

61

--------------------------------------------------------------------------------




(k)    Reporting Default. If Borrower fails to provide to Lender the financial
statements and other information specified in this Section 4.1.6 within the
respective time period specified, and such failure continues for five (5)
Business Days, then such failure shall, at Lender’s election, constitute an
Event of Default upon notice from Lender.
4.1.7.    Title to Property. Borrower shall warrant and defend (a) its title to
the Property, subject only to Permitted Encumbrances, and (b) the validity and
priority of the Liens of the Security Instrument and the Assignment of Leases on
the Property, subject only to Permitted Encumbrances, in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property or any part
thereof is claimed by any other Person except as expressly permitted hereunder.
4.1.8.    Estoppel Statement. (a) Borrower shall deliver to Lender, within ten
(10) Business Days after Lender’s request, a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Loan, (ii) the
unpaid principal amount of the Loan, (iii) the interest rate of the Loan, (iv)
the date installments of principal and/or interest were last paid, (v) any
offsets or defenses to the payment and performance of the Obligations, if any,
and (vi) that this Agreement and the other Loan Documents are valid, legal and
binding obligations of Borrower and have not been modified (or, if modified,
giving particulars of such modification).
(b)    Borrower shall use commercially reasonable efforts to deliver to Lender,
within thirty (30) days after Lender’s request, an estoppel certificate from
each Tenant under any Lease in form and substance reasonably satisfactory to
Lender; provided that (i) such estoppel certificate may be in the form required
under such Lease and (ii) after the final Securitization of the Loan, Borrower
shall not be required to deliver (or to use commercially reasonable efforts to
deliver) such estoppel certificate from any Tenant more frequently than two (2)
times in any calendar year.
4.1.9.    Leases. (a) All Leases and all renewals of Leases executed after the
date hereof shall (i) provide for economic terms, including rental rates,
comparable to existing local market rates for similar properties, (ii) be on
commercially reasonable terms, (iii) have a term of not less than three (3)
years (unless Lender approves in writing a shorter term or the aggregate square
footage of all such Leases or renewals then in effect is not more than 15,000),
(iv) have a term of not more than fifteen (15) years from the rent commencement
date of such Lease or renewal of such Lease, as the case may be, including all
extensions and renewals (unless Lender approves in writing a longer term), (v)
provide that such Lease is subordinate to the Security Instrument and the
Assignment of Leases and that the Tenant thereunder will attorn to Lender and
any purchaser at a foreclosure sale, (vi) be with Tenants that are creditworthy
or guaranteed by a creditworthy party, in each case, as reasonably determined by
Borrower, (vii) be written substantially in accordance with a standard form of
Lease which shall have been approved in writing by Lender (subject to any
commercially reasonable changes made in the course of negotiations with the
applicable Tenant), (viii) not be with any Affiliate of Borrower, Guarantor or
Manager, (ix) not contain any limitation regarding the Tenant’s obligation under
such Lease to reimburse the landlord thereunder for management fees and
expenses, and (x) not contain any option to purchase, any right of first option
to purchase, any right of first refusal to purchase, any

62

--------------------------------------------------------------------------------




right to terminate (except in the event of destruction or condemnation of all or
substantially all of the Property), any requirement for a non-disturbance or
recognition agreement, or any other terms which could materially adversely
affect Lender’s rights under the Loan Documents; provided that, in connection
with renewals of Leases existing on the date hereof, any applicable term that
would otherwise breach the requirements set forth in this Section 4.1.9(a) shall
be permitted to the extent necessary to implement a renewal term expressly
contained in the applicable Lease and with respect to which Borrower has no
discretion. All Leases and all renewals of Leases executed after the date hereof
that do not satisfy the above conditions shall be subject to Lender’s prior
approval, which approval shall not be unreasonably withheld. Additionally, all
Major Leases and all renewals, modifications and amendments thereof (other than
renewals, modifications and amendments strictly limited to the implementation of
options or rights expressly contained in Major Leases and with respect to which
Borrower has no discretion as to the terms thereof) executed after the date
hereof shall be subject to Lender’s prior approval, which approval shall not be
unreasonably withheld.
(b)    Borrower (i) shall perform the obligations which Borrower is required to
perform under the Leases; (ii) shall enforce the obligations to be performed by
the Tenants thereunder; (iii) shall promptly furnish to Lender any notice of
default or termination received by Borrower from any Tenant, and any notice of
default or termination given by Borrower to any Tenant; (iv) shall not collect
any Rents for more than one (1) month in advance of the time when the same shall
become due, except for bona fide security deposits; (v) shall not enter into any
ground Lease or master Lease of any part of the Property; (vi) shall not further
assign or encumber any Lease or the Rents (except as contemplated by the Loan
Documents); (vii) shall not, except with Lender’s prior consent or in accordance
with any unilateral right of a Tenant expressly set forth in the applicable
Lease, cancel or accept surrender or termination of any Lease; and (viii) shall
not, except with Lender’s prior consent, modify or amend any Lease (except,
solely with respect to Leases that are not Major Leases, for minor modifications
and amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
applicable Lease). Any action in violation of clause (v), (vi), (vii) or (viii)
of this Section 4.1.9(b) shall be void at the election of Lender.
(c)    Notwithstanding anything to the contrary contained in this Section 4.1.9:
(i)    whenever Lender’s approval is required pursuant to the provisions of this
Section 4.1.9, Borrower shall have the right to submit a term sheet of such
transaction to Lender for Lender’s approval. Any such term sheet submitted to
Lender shall (A) set forth all material terms of the proposed transaction
including, without limitation, identity of tenant (and, if applicable, the Lease
guarantor), square footage, term, rent, rent credits, abatements, work
allowances, tenant improvements to be constructed by Borrower and such other
matters as Lender may reasonably require, (B) include all other documents and
information reasonably necessary to evaluate such Lease, renewal, modification
or amendment, and (C) contain the following notation: “IMMEDIATE RESPONSE
REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN (10)
BUSINESS DAYS AFTER LENDER’S RECEIPT SHALL ENABLE BORROWER TO DELIVER A SECOND
NOTICE, WHICH THE FAILURE OF LENDER TO RESPOND TO WITHIN SEVEN (7) BUSINESS

63

--------------------------------------------------------------------------------




DAYS AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER”
prominently displayed in bold, all caps and fourteen (14) point or larger font.
In the event that Lender fails to respond to Borrower’s initial request within
ten (10) Business Days after Lender’s receipt thereof, Borrower shall resubmit
the term sheet, and all other documents and information reasonably necessary to
evaluate such Lease, renewal, modification or amendment, with the notation
“IMMEDIATE RESPONSE REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITHIN SEVEN (7) BUSINESS DAYS AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED
APPROVAL BY LENDER” prominently displayed in bold, all caps and fourteen (14)
point or larger font. If Lender fails to respond to such resubmitted request
within seven (7) Business Days after receipt thereof, Lender shall be deemed to
have approved such term sheet;
(ii)    whenever Lender’s approval is required pursuant to the provisions of
this Section 4.1.9 for any matter that Lender has not previously approved (or
deemed to have approved) a term sheet pursuant to Section 4.1.9(c)(i) above,
Borrower shall submit to Lender a copy of the proposed Lease or the proposed
renewal, modification or amendment of a Lease, together with all other documents
and information reasonably necessary to evaluate such Lease, renewal,
modification or amendment, with the notation “IMMEDIATE RESPONSE REQUIRED.
FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN (10) BUSINESS DAYS
AFTER LENDER’S RECEIPT SHALL ENABLE BORROWER TO DELIVER A SECOND NOTICE, WHICH
THE FAILURE OF LENDER TO RESPOND TO WITHIN SEVEN (7) BUSINESS DAYS AFTER
LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER” prominently
displayed in bold, all caps and fourteen (14) point or larger font. In the event
that Lender fails to respond to Borrower’s initial request within ten (10)
Business Days after Lender’s receipt thereof, Borrower shall resubmit a copy of
the proposed Lease or the proposed renewal, modification or amendment of a
Lease, together with all other documents and information reasonably necessary to
evaluate such Lease, renewal, modification or amendment, with the notation
“IMMEDIATE RESPONSE REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITHIN SEVEN (7) BUSINESS DAYS AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED
APPROVAL BY LENDER” prominently displayed in bold, all caps and fourteen (14)
point or larger font. If Lender fails to respond to such resubmitted request
within seven (7) Business Days after receipt thereof, Lender shall be deemed to
haveapproved the proposed Lease or the proposed renewal, modification or
amendment of a Lease;
(iii)    whenever Lender’s approval or consent is required pursuant to the
provisions of this Section 4.1.9 for any matter that Lender has previously
approved (or deemed to have approved) a term sheet pursuant to Section
4.1.9(c)(i) above, Borrower shall submit to Lender a copy of the proposed Lease
or the proposed renewal, modification or amendment of a Lease, together with all
other documents and information reasonably necessary to evaluate such Lease,
renewal, modification or amendment, with the notation “IMMEDIATE RESPONSE
REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL WITHIN TEN (10)

64

--------------------------------------------------------------------------------




BUSINESS DAYS AFTER LENDER’S RECEIPT SHALL ENABLE BORROWER TO DELIVER A SECOND
NOTICE, WHICH THE FAILURE OF LENDER TO RESPOND TO WITHIN SEVEN (7) BUSINESS DAYS
AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED APPROVAL BY LENDER” prominently
displayed in bold, all caps and fourteen (14) point or larger font. In the event
that Lender fails to respond to Borrower’s initial request within ten (10)
Business Days after Lender’s receipt thereof, Borrower shall resubmit a copy of
the proposed Lease or the proposed renewal, modification or amendment of a
Lease, together with all other documents and information reasonably necessary to
evaluate such Lease, renewal, modification or amendment, with the notation
“IMMEDIATE RESPONSE REQUIRED. FAILURE TO RESPOND TO THIS REQUEST FOR APPROVAL
WITHIN SEVEN (7) BUSINESS DAYS AFTER LENDER’S RECEIPT SHALL CONSTITUTE DEEMED
APPROVAL BY LENDER” prominently displayed in bold, all caps and fourteen (14)
point or larger font. If Lender fails to respond to such resubmitted request
within seven (7) Business Days after receipt thereof, Lender shall be deemed to
have approved the proposed Lease or the proposed renewal, modification or
amendment of a Lease, provided that there have been no material deviations from
the term sheet and that the aggregate economics of the transaction are no less
favorable to Borrower than as set forth in the term sheet; and
(iv)    in the event that Lender shall have approved (or be deemed to have
approved) a term sheet submitted by Borrower with respect to a certain Lease,
Lender shall not withhold its approval or consent with respect to such Lease on
the basis of any provisions of such Lease that are consistent with the terms
contained in the approved term sheet.
(d)    Borrower shall not permit or consent to any assignment or sublease of any
Major Lease without Lender’s prior approval (other than any assignment or
sublease expressly permitted under a Major Lease pursuant to a unilateral right
of Tenant thereunder not requiring the consent of Borrower).
(e)    Upon Borrower’s request and at Borrower’s sole cost and expense, Lender
shall execute and deliver its standard form of subordination, non-disturbance
and attornment agreement to Tenant under any future Major Lease approved or
deemed approved by Lender, with such commercially reasonable changes as may be
requested by such Tenant and which are acceptable to Lender.
(f)    Borrower agrees to bear and shall pay or reimburse Lender on demand for
all reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) incurred by Lender in connection with the review
of any proposed Major Lease, any other matter requiring Lender’s consent under
this Section 4.1.9 or execution and delivery of any subordination,
non-disturbance and attornment agreement in accordance with this Section 4.1.9.
(g)    Within ten (10) days after Lender’s request, Borrower shall furnish to
Lender a statement of all tenant security or other deposits and copies of all
Leases not previously delivered to Lender, certified as being true, correct and
complete.

65

--------------------------------------------------------------------------------




(h)    All security deposits of Tenants, whether held in cash or any other form,
shall be held in compliance with all applicable Legal Requirements and shall not
be commingled with any other funds of Borrower. After the occurrence of an Event
of Default, Borrower shall, if permitted by the applicable Legal Requirements,
cause all security deposits held in cash (and any interest thereon) to be
transferred to the Cash Management Account to be held by Cash Management Bank in
a separate Eligible Account subject to the terms of the Leases. Any bond or
other instrument which Borrower is permitted to hold in lieu of cash security
deposits under the applicable Legal Requirements (i) shall be maintained in full
force and effect in the full amount of such deposits unless replaced by cash
deposits as described above, (ii) shall be issued by an institution reasonably
satisfactory to Lender, (iii) shall, if permitted by the applicable Legal
Requirements, name Lender as payee or mortgagee thereunder (or, at Lender’s
option, be fully assignable to Lender), and (iv) shall in all respects comply
with the applicable Legal Requirements and otherwise be satisfactory to Lender.
Borrower shall, upon request, provide Lender with evidence reasonably
satisfactory to Lender of Borrower’s compliance with the foregoing.
4.1.10.    Alterations. Lender’s prior approval shall be required in connection
with any alterations to the Property (other than tenant improvements under
Leases in effect on the date hereof or approved (or deemed approved) by Lender
in accordance with Section 4.1.9 hereof after the date hereof) (a)(i) that could
have a Material Adverse Effect, (ii) the cost of which (including any related
alteration, improvement or replacement) is reasonably anticipated to exceed the
Alteration Threshold, or (iii) that could materially and adversely affect any
structural component of any Improvements, any utility or HVAC system at the
Property or the exterior of any building constituting a part of any Improvements
or (b) during the continuation of any Event of Default, which approval, in each
case under clause (a) or (b), may be granted or withheld in Lender’s sole
discretion. Any alteration to the Property shall be done and completed by
Borrower in an expeditious and diligent fashion and in compliance with all
applicable Legal Requirements. If the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Property shall at any time
exceed the Alteration Threshold, Borrower shall promptly deliver to Lender as
security for the payment of such amounts and as additional security for
Borrower’s obligations under the Loan Documents any of the following: (A) cash,
(B) Letters of Credit, (C) U.S. Obligations or (D) other securities acceptable
to Lender, provided that Lender shall have received a Rating Agency Confirmation
as to the form and issuer of same. Such security shall be in an amount equal to
the excess of the total unpaid amounts incurred and to be incurred with respect
to such alterations to the Improvements (other than such amounts to be paid or
reimbursed by Tenants under the Leases; provided that the applicable Leases
shall be in full force and effect) over the Alteration Threshold, and, at
Lender’s option, Lender shall have the right to apply such security from time to
time to pay for such alterations. Upon substantial completion of any alteration
to the Property, Borrower shall provide evidence satisfactory to Lender that (1)
such alteration was constructed in accordance with all applicable Legal
Requirements, (2) all contractors, subcontractors, materialmen and professionals
who provided work, materials or services in connection with such alteration have
been paid in full and have delivered unconditional releases of liens, and (3)
all licenses and permits necessary for the use, operation and occupancy of the
Improvements have been issued (except for any such licenses and permits that are
not capable of being issued until final completion of any alteration to the
Property, in which case, Borrower shall provide evidence reasonably satisfactory
to Lender that such licenses and permits have been issued upon final completion
of any alteration to the

66

--------------------------------------------------------------------------------




Property), provided that, if any such license or permit is temporary in nature,
Borrower shall diligently pursue procuring a permanent license or permit from
the applicable Governmental Authority.
4.1.11.    Intentionally Omitted.
4.1.12.    Material Agreements. Borrower shall (a) promptly perform and/or
observe the covenants, agreements and conditions required to be performed and
observed by Borrower under each Material Agreement and Operating Agreement to
which Borrower is a party, and do all things necessary to preserve and to keep
unimpaired Borrower’s rights thereunder, (b) promptly notify Lender in writing
of the giving of any notice of any default by any party under any Material
Agreement and Operating Agreement of which Borrower is aware, and (c) promptly
enforce the performance and observance of all of the covenants, agreements and
conditions required to be performed and/or observed by any other party under
each Material Agreement and Operating Agreement to which Borrower is a party in
a commercially reasonable manner.
4.1.13. Performance by Borrower. Borrower shall, in a timely manner, observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by Borrower (subject to any notice and cure
rights expressly set forth therein, if any), and shall not enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by Borrower
without the prior consent of Lender.
4.1.14. Costs of Enforcement/Remedying Defaults. In the event (a) that the
Security Instrument is foreclosed in whole or in part or the Note or any other
Loan Document is put into the hands of an attorney for collection, suit, action
or foreclosure, (b) of the foreclosure of any Lien or mortgage, whether senior
or junior to the Security Instrument, in which proceeding Lender is made a
party, (c) of the bankruptcy, insolvency, rehabilitation or other similar
proceeding in respect of Borrower or Guarantor or an assignment by Borrower or
Guarantor for the benefit of its creditors, or (d) Lender shall remedy or
attempt to remedy any Event of Default, Borrower shall be chargeable with and
agrees to pay all reasonable out-of-pocket costs and expenses incurred by Lender
as a result thereof, including costs of collection and defense (including
reasonable attorneys’, experts’, consultants’ and witnesses’ fees and
disbursements) in connection therewith and in connection with any appellate
proceeding or postjudgment action, which shall be due and payable on demand,
together with interest at the Default Rate from the date such costs and expenses
were incurred to and including the date the reimbursement payment is received by
Lender. All such indebtedness shall be secured by the Security Instrument.
4.1.15. Business and Operations. Borrower will continue to engage in the
businesses currently conducted by it as and to the extent the same are necessary
for the ownership, management and operation of the Property. Borrower will
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
management and operation of the Property. Borrower shall at all times cause the
Property to be maintained as an office building.

67

--------------------------------------------------------------------------------




4.1.16. Existing Building Violations. Borrower shall use commercially reasonable
efforts to promptly cause all NYC Department of Building violations set forth on
Schedule VII attached hereto to be removed of record. To the extent Borrower is
successful with respect to the obligations described in the preceding sentence,
Borrower shall promptly provide evidence reasonably satisfactory to Lender that
all such violations have been so removed.
4.1.17. Intentionally Omitted.
4.1.18. Handicapped Access. (a) Borrower covenants and agrees that the Property
shall at all times strictly comply to the extent applicable with the
requirements of the Americans with Disabilities Act of 1990, the Fair Housing
Amendments Act of 1988, all federal, state and local laws and ordinances related
to handicapped access and all rules, regulations, and orders issued pursuant
thereto including, without limitation, the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities (collectively, the “Access
Laws”).
(b)    Notwithstanding anything to the contrary set forth herein or in any other
Loan Document, Borrower shall not alter or cause or permit to be altered the
Property in any manner which would increase Borrower’s responsibilities for
compliance with any Access Laws without the prior approval of Lender. The
foregoing shall apply to tenant improvements constructed by Borrower or by any
Tenant. Lender may condition any such approval upon receipt of a certificate of
compliance with the Access Laws from an architect, engineer, or other Person
acceptable to Lender.
(c)    Borrower covenants and agrees to give prompt notice to Lender of the
receipt by Borrower of any notice of material violation of any Access Laws and
of the commencement of any proceedings or investigations which relate to
compliance with any Access Laws.
4.1.19. Additional Reports. Borrower shall deliver to Lender as soon as
reasonably available, but in no event later than thirty (30) days after such
items become available to Borrower in final form, copies of any final
engineering, environmental or seismic reports prepared for Borrower with respect
to the Property.
4.1.20. Notice of Certain Events. Borrower shall promptly notify Lender of (a)
any Default or Event of Default, together with a detailed statement of the steps
being taken to cure such Default or Event of Default; (b) any notice of default
received by Borrower under any agreement, document or instrument to which
Borrower is a party or to which Borrower or the Property is subject; (c) any
notice of default received by Borrower under any other obligations relating to
the Property or otherwise material to Borrower’s business; and (d) any pending
or threatened legal, judicial, administrative or regulatory proceedings,
including any disputes between Borrower and any Governmental Authority,
affecting Borrower or the Property.
4.1.21. Further Assurances; Power of Attorney. Borrower irrevocably appoints
Lender as its true and lawful attorney-in-fact to do, in its name or otherwise,
any and all acts and to execute any and all documents that are necessary for the
purpose of exercising and perfecting any and all rights and remedies available
to Lender under the Loan Documents, at law and in equity (and the above powers
granted to Lender are coupled with an interest and shall be

68

--------------------------------------------------------------------------------




irrevocable); provided, however, that except with respect to (a) a Secondary
Market Transaction, (b) Section 11.29 hereof, or (c) Section 11.30 hereof,
Lender shall not do any such acts or execute any such documents under such power
except during the continuation of an Event of Default.
4.1.22.    Taxes on Security. Borrower shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Lender. If there shall be enacted
any law (a) deducting the Loan from the value of the Property for the purpose of
taxation, (b) affecting any Lien on the Property, or (c) changing existing laws
of taxation of mortgages, deeds of trust, security deeds, or debts secured by
real property, or changing the manner of collecting any such taxes, Borrower
shall promptly pay to Lender, on demand, all taxes, costs and charges for which
Lender is or may be liable as a result thereof; provided, however, that if such
payment would be prohibited by law or would render the Loan usurious, then
instead of collecting such payment, Lender may declare all amounts owing under
the Loan Documents to be immediately due and payable.
4.1.23. Intentionally Omitted.
4.1.24.    Intentionally Omitted.
4.1.25.    Patriot Act Compliance. Borrower will use its good faith and
commercially reasonable efforts to comply with the Patriot Act and all
applicable requirements of Governmental Authorities relating to terrorism and
money laundering. Lender shall have the right to audit Borrower’s compliance
with the Patriot Act and all applicable requirements of Governmental Authorities
relating to terrorism and money laundering. In the event that Borrower fails to
comply with the Patriot Act or any such requirements of Governmental
Authorities, Lender may, at its option, cause Borrower to comply therewith. All
costs and expenses incurred by Lender in connection therewith shall be paid by
Borrower to Lender, upon demand, with interest at the Default Rate from the date
such costs and expenses were incurred to and including the date the
reimbursement payment is received by Lender. All such indebtedness shall be
secured by the Security Instrument.
Section 4.2.    Borrower Negative Covenants. Borrower covenants and agrees with
Lender that:
4.2.1.     Liens. Borrower shall not create, incur, assume or suffer to exist
any Lien on any direct or indirect interest in Borrower or Sole Member or on any
portion of the Property except for Permitted Encumbrances. After prior written
notice to Lender, Borrower, at its sole cost and expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, any mechanics’, materialman’s or contractors’ Lien and the
amount or validity or application in whole or in part of any amounts due to such
mechanics, materialmen or contractors, provided that (a) no monetary Default nor
any Event of Default has occurred and remains outstanding, (b) intentionally
omitted, (c) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which Borrower or the
Property is subject and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable Legal
Requirements, (d) neither

69

--------------------------------------------------------------------------------




the Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, canceled or lost, (e) Borrower shall have (i)
deposited with Lender adequate reserves for the payment of such amounts,
together with all interest and penalties thereon, unless Borrower has paid all
of such amounts under protest, or (ii) fully bonded the Lien with a surety
company reasonably acceptable to Lender to the reasonable satisfaction of Lender
such that the Lien is discharged of record, (f) Borrower shall have furnished
such cash or other security as may be required in such proceeding, or as may be
reasonably requested by Lender to insure the payment of any amounts due,
together with all interest and penalties thereon, (g) such proceeding shall
suspend the enforcement of any such mechanics’, materialman’s or contractors’
Lien against Borrower and the Property, (h) such contest is not in violation of
the Leases, and (i) Borrower shall promptly upon final determination thereof pay
any amounts due, together will all costs, interest and penalties which may be
payable in connection therewith. Lender may apply such security or part thereof
held by Lender at any time when, in the reasonable judgment of Lender, the
Property (or part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, canceled or lost, or there shall be an imminent danger of
the Lien of the Security Instrument being primed by any related Lien.
4.2.2.    Dissolution. Borrower shall not (a) engage in any dissolution, winding
up, liquidation or consolidation or merger with or into any other business
entity, (b) engage in any business activity not related to the ownership,
management and operation of the Property, (c) amend, modify, waive or terminate
any Organizational Document of Borrower or any provision thereof, (d) transfer,
lease or sell, in one transaction or any combination of transactions, all or
substantially all of the assets or properties of Borrower except to the extent
expressly permitted by the Loan Documents, or (e) cause, permit or suffer Sole
Member to (i) dissolve, wind up or liquidate or take any action, or omit to take
an action, as a result of which Sole Member would be dissolved, wound up or
liquidated in whole or in part, or (ii) amend, modify, waive or terminate any
Organizational Document of Sole Member or any provision thereof, in each case
without obtaining the prior consent of Lender.
4.2.3.    Change in Business. Borrower shall not (a) enter into any line of
business other than the ownership, management and operation of the Property, (b)
make any material change in the scope or nature of its business objectives,
purposes or operations, or (c) undertake or participate in activities other than
the continuance of its present business.
4.2.4.    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.
4.2.5.    Affiliate Transactions. Borrower shall not enter into, or be a party
to, any transaction with any Affiliate of Borrower or any partner, member, or
shareholder, as applicable, of Borrower or any Affiliate of Borrower without the
prior consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed provided that such transaction is in the ordinary course
of business and on terms and conditions that are fully disclosed to Lender in
advance and that are intrinsically fair, commercially reasonable and
substantially similar to that that would be available to Borrower or such
Affiliate, partner, member or shareholder on an arm’s-length basis with an
unrelated third party.

70

--------------------------------------------------------------------------------




4.2.6.    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender.
4.2.7.    Assets. Borrower shall not purchase or own any asset or property other
than the Property and any asset or property necessary for or incidental to the
operation of the Property.
4.2.8.    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) with any portion of the Property
which may be deemed to constitute personal property, or any other action or
procedure whereby the lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property or any
portion thereof.
4.2.9.    Principal Place of Business. Borrower shall not change its principal
place of business from the address set forth on the first page of this Agreement
without first giving Lender thirty (30) days’ prior notice.
4.2.10.    ERISA. (a) Assuming that either no source of funds used to make the
Loan constitutes “plan assets” within the meaning of Section 3(42) of ERISA or
that Section 4.2.10(c) applies, Borrower shall not engage in any transaction
which would cause any obligation, or any action taken or to be taken, hereunder
or under the other Loan Documents (or the exercise by Lender of any of its
rights under this Agreement or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
(b)    Borrower shall deliver to Lender such certifications or other evidence
from time to time throughout the Term, as requested by Lender in its sole
discretion, that (i) Borrower is not an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) Borrower is not subject
to any state statute regulating investments of, or fiduciary obligations with
respect to, governmental plans; and (iii) one (1) or more of the following
circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
Section 3(42) of ERISA; or
(C) Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

71

--------------------------------------------------------------------------------




(c)    In the event of any transfer of the Loan or any interest therein to a
trust or other entity that issues securities to investors, such securities will
be structured in such manner as Lender reasonably believes to be covered under
an administrative or other exemption from Section 406 of ERISA, Section 4975 of
the Code or other applicable law which, if the securities are “equity
securities” for this purpose, provides relief at least comparable to that
provided by Department of Labor prohibited transaction exemption (“PTE”)
2007-05, or, if the securities are “debt” for this purpose, provides relief at
least comparable to that provided by PTE 84-14.
4.2.11.    Material Agreements. Borrower shall not, without Lender’s prior
consent: (a) enter into, surrender or terminate any Material Agreement or
Organizational Document to which Borrower is a party or to which Borrower or the
Property is subject (unless the other party thereto is in material default and
the termination of such agreement would be commercially reasonable), (b)
increase or consent to the increase of the amount of any charges under any
Material Agreement or Organizational Document to which Borrower is a party or to
which Borrower or the Property is subject, except as provided therein or on an
arm’s-length basis and commercially reasonable terms and except for changes to
the employee salaries under the cleaning contract for the Property as required
by the 32BJ CBA; or (c) otherwise modify, change, supplement, alter or amend, or
waive or release any of Borrower’s rights and remedies under any Material
Agreement or Organizational Document to which Borrower is a party or to which
Borrower or the Property is subject in any material respect, except on an
arm’s-length basis and commercially reasonable terms.
4.2.12.    Change of Name, Identity or Structure. Borrower will not cause or
permit any change to be made to its name (including its trade name or names) or
corporate, partnership or organizational structure without notifying Lender of
such change in writing at least thirty (30) days prior to the effective date of
such change (such notice to include a revised organizational chart showing such
change) and, except as expressly set forth to the contrary in Section 8.2 hereof
with respect to Permitted Transfers, without first obtaining the prior consent
of Lender. Borrower shall execute and deliver to Lender, prior to or
contemporaneously with the effective date of any such change, any financing
statement or amendment to financing statement required by Lender to establish or
maintain the validity, perfection and priority of the security interests granted
by the Loan Documents. At Lender’s request, Borrower shall execute a certificate
in form satisfactory to Lender listing each trade name under which Borrower
operates or intends to operate the Property, and representing and warranting
that Borrower does business under no other trade name with respect to the
Property.
4.2.13.    Special Purpose. Without in any way limiting the provisions of this
Article IV, Borrower shall not take or permit any action that would result in
Borrower or Sole Member not being in compliance with the representations,
warranties and covenants set forth in Section 3.1.24.
4.2.14.    Prohibited Person. At all times throughout the Term, including after
giving effect to any Transfers permitted pursuant to the Loan Documents, (a)
none of the funds or other assets of Borrower, any Sponsor or any Guarantor
shall constitute property of, or shall be beneficially owned, directly or
indirectly, by any Prohibited Person, with the result that the investment in
Borrower, Sponsor or any Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law, or the Loan made by Lender would be in
violation of law, (b) no

72

--------------------------------------------------------------------------------




Prohibited Person shall have any interest of any nature whatsoever in Borrower,
any Sponsor or any Guarantor, as applicable, with the result that the investment
in Borrower, Sponsor or any Guarantor, as applicable (whether directly or
indirectly), would be prohibited by law or the Loan would be in violation of
law, and (c) none of the funds of Borrower, any Sponsor or any Guarantor, as
applicable, shall be derived from any unlawful activity with the result that the
investment in Borrower, Sponsor or any Guarantor, as applicable (whether
directly or indirectly), would be prohibited by law or the Loan would be in
violation of law.
ARTICLE V
INSURANCE, CASUALTY AND CONDEMNATION
Section 5.1.    Insurance.
5.1.1.    Insurance Policies. (a) Borrower shall obtain and maintain, or cause
to be maintained, insurance for Borrower and the Property providing at least the
following coverages:
(i)    comprehensive all risk insurance (including wind and named storms) on the
Improvements and the personal property at the Property (A) in an amount equal to
the lesser of (1) $350,000,000 and (2) one hundred percent (100%) of the “full
replacement cost” of the Property, which for purposes of this Agreement shall
mean actual replacement value (exclusive of costs of excavations, foundations,
underground utilities and footings) with a waiver of depreciation; (B)
containing an agreed amount endorsement with respect to the Improvements and
personal property at the Property waiving all co-insurance provisions; (C)
providing for no deductible in excess of Twenty-Five Thousand and No/100 Dollars
($25,000) for all such insurance coverage; and (D) containing “law and
ordinance” coverage if any of the Improvements or the use of the Property shall
at any time constitute a legal non-conforming structure or use. In addition,
Borrower shall obtain: (1) if any portion of the Improvements is currently or at
any time in the future located in a federally designated “special flood hazard
area,” flood hazard insurance in an amount equal to the maximum amount of such
insurance available under the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973 or the National Flood Insurance Reform Act of
1994, as each may be amended, plus such excess amount as Lender shall require;
and (2) if the Property is located in an area with a high degree of seismic
activity, earthquake insurance in amounts and in form and substance satisfactory
to Lender, provided that the insurance pursuant to clauses (1) and (2) hereof
shall be on terms consistent with the comprehensive all risk insurance policy
required under this Section 5.1.1(a)(i).
(ii)    broad form commercial general liability insurance against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so called “occurrence” form
with an occurrence limit of not less than One Million and No/100 Dollars
($1,000,000) and an aggregate limit of not less than Two Million and No/100
Dollars ($2,000,000) , with a deductible not greater than $1,000; (B) to
continue at not less than the aforesaid limit until required to be changed by
Lender by reason of changed economic conditions making such protection
inadequate; and (C) to cover at least the following hazards: (1) premises and

73

--------------------------------------------------------------------------------




operations; (2) products and completed operations on an “if any” basis; (3)
independent contractors; (4) contractual liability for all insured contracts;
and (5) contractual liability covering the indemnities contained in Article 9 of
the Security Instrument to the extent the same is available;
(iii)    business income insurance (A) with loss payable to Lender; (B) covering
all risks required to be covered by insurance pursuant to Sections 5.1.1(a)(i),
(iv), (vi), (xi) and (xii) for a period commencing at the time of loss for such
length of time as it takes to repair or replace with the exercise of due
diligence and dispatch; (C) in an amount equal to one hundred percent (100%) of
the projected gross income from the Property for a period from the date of loss
to a date (assuming total destruction) which is eighteen (18) months from the
date of loss; and (D) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and the personal
property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of three hundred sixty (360) days from the date that the Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such business income insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the gross income from the Property for the succeeding eighteen (18)
month period. All proceeds payable to Lender pursuant to this Section
5.1.1(a)(iii) shall be held by Lender and shall be applied to the obligations
secured by the Loan Documents from time to time due and payable hereunder and
under the Note; provided, however, that nothing herein contained shall be deemed
to relieve Borrower of its obligation to pay the Debt at the time and in the
manner provided for in this Agreement, the Note and the other Loan Documents
except to the extent such amounts are actually paid out of the proceeds of such
business income insurance;
(iv)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
property and liability coverage forms do not otherwise apply, (A) commercial
general liability and umbrella liability insurance covering claims related to
construction, repair and alteration at the Property not covered by or under the
terms or provisions of the commercial general liability insurance and umbrella
liability insurance policies required under this Section 5.1.1; and (B) the
insurance provided for in Section 5.1.1(a)(i) above written in a so-called
builder’s risk completed value form in amounts and with deductibles, terms and
conditions required by Lender (1) on a non reporting basis, (2) covering all
risks required to be insured against pursuant to Sections 5.1.1(a)(i), (iii),
(vi), (xi) and (xii), (3) including permission to occupy the Property, and (4)
with an agreed amount endorsement waiving co-insurance provisions;
(v)    if applicable, workers’ compensation, subject to the statutory limits of
the state in which the Property is located, and employer’s liability insurance
subject to statutory limits, if applicable, or in amounts acceptable to Lender
in respect of any work or operations on or about the Property, or in connection
with the Property or its operation (if applicable);

74

--------------------------------------------------------------------------------




(vi)    comprehensive boiler and machinery insurance in amounts required by
Lender and on terms consistent with the insurance required under Section
5.1.1(a)(i) above (if applicable);
(vii)    umbrella liability insurance in addition to primary coverage in an
amount not less than One Hundred Million and No/100 Dollars ($100,000,000) per
occurrence on terms consistent with the insurance required under Section
5.1.1(a)(ii) and (viii);
(viii)    motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles, containing minimum limits per occurrence
of One Million and No/100 Dollars ($1,000,000) (if applicable);
(ix)    with respect to commercial property, general liability, business income
and umbrella liability insurance required under this Section 5.1.1(a)
(including, if applicable, insurance required under Section 5.1.1(a)(iv) above),
insurance for loss resulting from perils and acts of terrorism in amounts and
with terms and conditions applicable to commercial property, general liability,
business income and umbrella liability insurance required under this Section
5.1.1(a). The policy or endorsement providing for such insurance shall be in
form and substance satisfactory to Lender and shall satisfy Rating Agency
criteria for securitized loans; and
(x)    upon sixty (60) days’ notice, such other insurance and in such amounts as
Lender may, from time to time, reasonably request against such other insurable
hazards which at the time are commonly insured against for properties similar to
the Property located in or around the region in which the Property is located.
(b)     All insurance provided for in Section 5.1.1(a) shall be obtained under
valid and enforceable policies (each individually, a “Policy” and collectively,
the “Policies”) and, to the extent not specified above, shall be subject to the
approval of Lender as to insurers, amounts, deductibles, loss payees and
insureds. Not less than ten (10) days prior to the expiration dates of the
Policies theretofore furnished to Lender, certificates of insurance evidencing
the Policies (and, upon Lender’s request, complete copies of such Policies)
accompanied by evidence satisfactory to Lender of payment of the premiums then
due thereunder (the “Insurance Premiums”) shall be delivered by Borrower to
Lender.
(c)    Any blanket insurance Policy shall be subject to Lender’s approval, which
approval shall be conditioned upon, among other things, evidence satisfactory to
Lender that such Policy provides the same protection as would a separate Policy
insuring only the Property in compliance with the provisions of Section
5.1.1(a).
(d)    All Policies of insurance provided for or contemplated by Section
5.1.1(a) shall be primary coverage and shall name Borrower as a named insured
and, with respect to liability coverages, except for the Policy referenced in
Section 5.1.1(a)(v), Lender and its successors and/or assigns as the additional
insured, as its interests may appear, and, in the case of property insurance
(including, but not limited to, flood, earthquake, boiler and machinery, and
terrorism insurance), shall name Lender and its successors and/or assigns, as
their interests may appear, as mortgagee pursuant to a non-contributing
mortgagee clause in favor of Lender and its

75

--------------------------------------------------------------------------------




successors and/or assigns providing that the loss thereunder shall be payable to
Lender and its successors and/or assigns. Borrower shall not procure or permit
any of its constituent entities to procure any other insurance coverage which
would be on the same level of payment as the Policies or would adversely impact
in any way the ability of Borrower or Lender to collect any proceeds under any
of the Policies.
(e)    All Policies of insurance provided for in Section 5.1.1(a), except for
the Policies referenced in Section 5.1.1(a)(v) and (a)(viii), shall contain
clauses or endorsements to the effect that:
(i)    no act or negligence of Borrower, or anyone acting for Borrower, or of
any Tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;
(ii)    the Policy shall not be canceled without at least thirty (30) days’
written notice to Lender and any other party named therein as an additional
insured (provided, that not less than ten (10) days’ written notice shall be
acceptable solely with regard to a notice of cancellation due to nonpayment of
premiums);
(iii)    Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder; and
(iv)    the issuers thereof shall give written notice to Lender if the Policies
have not been renewed ten (10) days prior to its expiration.
(f)    If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate and all costs and expenses (including any Insurance Premiums)
incurred by Lender in connection with such action or in obtaining such insurance
and keeping it in effect shall be paid by Borrower to Lender upon demand with
interest at the Default Rate from the date such costs and expenses were incurred
to and including the date the reimbursement payment is received by Lender. All
such indebtedness shall be secured by the Security Instrument.
(g)    In the event of foreclosure of the Security Instrument or other transfer
of title to the Property in extinguishment in whole or in part of the
Obligations, all right, title and interest of Borrower in and to the Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in Lender, the purchaser at such foreclosure or the transferee in
the event of such other transfer of title.
5.1.2.    Insurance Company. The Policies shall be issued by financially sound
and responsible insurance companies authorized to do business in the State and
having a claims paying ability rating of “A” or “A2” or better by S&P or
Moody’s; provided, however, that if Borrower elects to have its insurance
coverage provided by a syndicate of insurers, then, if such

76

--------------------------------------------------------------------------------




syndicate consists of five (5) or more members, (A) at least sixty percent (60%)
of the insurance coverage (or seventy-five percent (75%) if such syndicate
consists of four (4) or fewer members) and one hundred (100%) of the first layer
of such insurance coverage shall be provided by insurance companies having a
claims paying ability rating of “A” or better by S&P or “A2” by Moody’s and (B)
the remaining forty percent (40%) of the insurance coverage (or the remaining
twenty-five percent (25%) if such syndicate consists of four (4) or fewer
members) shall be provided by insurance companies having a claims paying ability
rating of “BBB” or better by S&P or “Baa1” or better by Moody’s. Notwithstanding
the foregoing, Affiliated FM Insurance Company shall be deemed in compliance
with the foregoing rating requirements provided they maintain a rating of “A” or
better with Fitch.
Section 5.2.     Casualty and Condemnation.
5.2.1.     Casualty. If the Property shall sustain a Casualty, Borrower shall
give prompt notice of such Casualty to Lender and shall promptly commence and
diligently prosecute to completion the Restoration of the Property in accordance
with Section 5.3 hereof. Borrower shall pay all costs and expenses of such
Restoration whether or not such costs and expenses are covered by insurance.
Lender may, but shall not be obligated to, make proof of loss if not made
promptly by Borrower. In the event of a Casualty where the loss and the
applicable Net Proceeds are less than the Restoration Threshold, Borrower may
settle and adjust such claim; provided that (a) no Event of Default has occurred
and remains outstanding and (b) such adjustment is carried out in a commercially
reasonable and timely manner. In the event of a Casualty where the loss or the
applicable Net Proceeds is equal to or greater than the Restoration Threshold or
if an Event of Default has occurred and remains outstanding, Borrower may settle
and adjust such claim only with the prior consent of Lender (which consent shall
not be unreasonably withheld or delayed) and Lender shall have the opportunity
to participate, at Borrower’s cost and expense, in any such adjustments.
Notwithstanding any Casualty, Borrower shall continue to pay the Debt at the
time and in the manner provided for in this Agreement, the Note and the other
Loan Documents.
5.2.2.    Condemnation. Borrower shall give Lender prompt notice of any actual
or threatened Condemnation by any Governmental Authority of all or any part of
the Property and shall deliver to Lender a copy of any and all notices or papers
served in connection with such Condemnation or related proceedings. Borrower may
settle and compromise any Condemnation only with the prior consent of Lender
(which consent shall not be unreasonably withheld or delayed) and Lender shall
have the opportunity to participate, at Borrower’s cost and expense, in any
applicable litigation or proceeding and settlement discussions in respect
thereof and Borrower shall from time to time deliver to Lender all instruments
reasonably requested by Lender to permit such participation. Borrower shall, at
its cost and expense, diligently prosecute any such litigations or proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such litigations or proceedings.
Lender is hereby irrevocably appointed as Borrower’s attorney-in-fact, coupled
with an interest, with exclusive power during the continuation of an Event of
Default to collect, receive and retain any Award and to make any compromise or
settlement in connection with any Condemnation. Notwithstanding any
Condemnation, Borrower shall continue to pay the Debt at the time and in the
manner provided for in this Agreement, the Note and the other Loan Documents.
Lender shall not be limited to the interest paid on the Award by any
Governmental Authority but shall be

77

--------------------------------------------------------------------------------




entitled to receive interest at the rate or rates provided herein or in the
Note. If any portion of the Property is taken by any Governmental Authority,
Borrower shall promptly commence and diligently prosecute to completion the
Restoration of the Property and otherwise comply with the provisions of Section
5.3 hereof. If the Property is sold, through foreclosure or otherwise, prior to
the receipt by Lender of the Award, Lender shall have the right, whether or not
a deficiency judgment on the Note shall have been sought, recovered or denied,
to receive the Award or a portion thereof sufficient to pay the Debt in full.
5.2.3.    Casualty Proceeds. Notwithstanding the last sentence of Section
5.1.1(a)(iii) above, and provided that no Event of Default has occurred and
remains outstanding, proceeds received by Lender on account of business or
rental interruption or other loss of income insurance specified in Section
5.1.1(a)(iii) above with respect to any Casualty shall be deposited by Lender
into the Cash Management Account (in installments from time to time, if
applicable) to the extent such proceeds (or a portion thereof) reflects a
replacement for lost Rents for the relevant period, as determined by Lender in
good faith. All other such proceeds shall be held by Lender and disbursed in
accordance with Section 5.3 hereof.
Section 5.3.    Delivery of Net Proceeds.
5.3.1.    Minor Casualty or Condemnation. If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds shall be less than the Restoration
Threshold and the costs and expenses to complete the Restoration shall be less
than the Restoration Threshold, the Net Proceeds will be disbursed by Lender to
Borrower upon receipt; provided that, subject to Section 5.3.2(i) hereof, all of
the conditions set forth in Section 5.3.2(a) hereof are met and Borrower
delivers a written undertaking to commence and complete the Restoration in an
expeditious and diligent fashion and in accordance with all applicable Legal
Requirements. If any Net Proceeds are received by Borrower and may be retained
by Borrower pursuant to the terms hereof, such Net Proceeds shall, until
completion of the Restoration, be held by Borrower in trust for Lender and shall
be segregated from other funds of Borrower to be used to pay for the costs and
expenses of Restoration in accordance with the terms hereof.
5.3.2.    Major Casualty or Condemnation. (a) If a Casualty or Condemnation has
occurred to the Property and the Net Proceeds are equal to or greater than the
Restoration Threshold or the costs and expenses to complete the Restoration are
equal to or greater than the Restoration Threshold, Lender shall make the Net
Proceeds available for the Restoration, provided that each of the following
conditions is satisfied:
(i)    no Event of Default shall have occurred and remain outstanding;
(ii)    (A) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements at the
Property has been damaged, destroyed or rendered unusable as a result of such
Casualty or (B) in the event the Net Proceeds are an Award, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is the subject of the Condemnation;
(iii)    intentionally omitted;

78

--------------------------------------------------------------------------------




(iv)    intentionally omitted;
(v)    Leases requiring payment of annual rent equal to not less than eighty
percent (80%) of the Gross Income from Operations received by Borrower during
the twelve (12) month period immediately preceding the Casualty or Condemnation
shall remain in full force and effect during and after the completion of the
Restoration without abatement of rent beyond the time required for Restoration,
notwithstanding the occurrence of such Casualty or Condemnation;
(vi)    unless prohibited by law, Borrower shall commence the Restoration
(which, for purposes hereof, shall include the removal of debris and the
application for permits required pursuant to Legal Requirements) as soon as
reasonably practicable (but in no event later than sixty (60) days after the
occurrence of such Casualty or Condemnation) and shall diligently pursue the
same to satisfactory completion;
(vii)    Lender shall be satisfied that any operating deficits and all scheduled
payments under this Agreement and the other Loan Documents (including scheduled
payments of principal and interest) will be paid during the period required for
Restoration from (A) the Net Proceeds, (B) the Insurance Proceeds of the
business or rental interruption or other loss of income insurance specified in
Section 5.1.1(a)(iii) hereof or(C) other funds of Borrower;
(viii)    Lender shall be satisfied that the Restoration will be completed on or
before the earliest to occur of (A) the date that is six (6) months prior to the
Maturity Date, (B) the earliest date required for such completion under the
terms of any Lease, (C) the date, if any, required under the applicable Legal
Requirements for such completion, or (D) 6 months prior to the expiration of the
insurance coverage specified in Section 5.1.1(a)(iii) hereof;
(ix)    the Property and the use thereof after the Restoration will be in
compliance with and permitted under all applicable Legal Requirements;
(x)    the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;
(xi)    such Casualty or Condemnation, as applicable, does not result in the
loss of access to the Property or the Improvements unless the Property retains
reasonable access which does not impair the commercial viability of the
Property;
(xii)    the Management Agreement shall remain in full force and effect,
notwithstanding the occurrence of such Casualty or Condemnation;
(xiii)    intentionally omitted;
(xiv)    intentionally omitted;

79

--------------------------------------------------------------------------------




(xv)    after giving effect to such Restoration, the pro forma Debt Service
Coverage Ratio for the twelve (12) full calendar months immediately following
such Restoration shall not be less than the greater of (A) the Debt Service
Coverage Ratio for the twelve (12) full calendar months immediately preceding
the Closing Date, and (B) the Debt Service Coverage Ratio for the twelve (12)
full calendar months immediately preceding such Casualty or Condemnation;
(xvi)    Lender shall be satisfied that, upon the completion of the Restoration,
the Loan-to-Value Ratio shall not be greater than the Loan-to-Value Ratio as of
the Closing Date;
(xvii)    Borrower shall deliver, or cause to be delivered, to Lender a signed,
detailed budget approved in writing by Borrower’s architect or engineer stating
all of the costs and expenses of completing the Restoration, which budget shall
be reasonably acceptable to Lender; and
(xviii)    the Net Proceeds, together with any cash or cash equivalent deposited
by Borrower with Lender, are sufficient, in Lender’s reasonable judgment, to pay
for all costs and expenses of the Restoration in full.
(b)    The Net Proceeds shall be paid directly to Lender and held by Lender in
an interest-bearing account and, until disbursed in accordance with the
provisions of this Section 5.3.2, shall constitute additional security for the
Obligations. The Net Proceeds (including all interest earned thereon) shall be
disbursed by Lender to, or as directed by, Borrower from time to time during the
course of the Restoration, upon receipt of evidence reasonably satisfactory to
Lender that (i) all requirements set forth in Section 5.3.2(a) have been
satisfied, (ii) all materials installed and work and labor performed (except to
the extent that they are to be paid for out of the requested disbursement) in
connection with the Restoration have been (or will, with the application of the
requested disbursement of Net Proceeds, be) paid for in full, and (iii) there
exist no notices of pendency, stop orders, mechanic’s or materialman’s liens or
notices of intention to file same, or any other liens or encumbrances of any
nature whatsoever on the Property arising out of the Restoration which have not
either been fully bonded by a surety company acceptable to Lender and the Rating
Agencies to the satisfaction of Lender and discharged of record or, in the
alternative, fully insured to the satisfaction of Lender by the title insurance
company issuing the Title Insurance Policy.
(c)    All plans and specifications in connection with the Restoration shall be
subject to the prior approval of Lender and an independent architect or engineer
selected by Lender (the “Casualty Consultant”), which approval shall not be
unreasonably withheld. The plans and specifications shall require that the
Restoration be completed in a first-class workmanlike manner at least equivalent
to the quality and character of the original work in the Improvements so that,
upon completion thereof, the Property shall be at least equal in value and
general utility to the Property prior to the Casualty or Condemnation, as
applicable (it being understood, however, that (i) Borrower shall not be
obligated to restore the Property to the precise condition of the Property prior
to such Casualty or Condemnation, as applicable, and (ii) in the case of a
partial Condemnation, the Restoration shall be done to the extent reasonably
practicable after taking into account the consequences of such partial
Condemnation; provided

80

--------------------------------------------------------------------------------




that the Property shall be restored, to the extent reasonably practicable, to be
of at least equal value and of substantially the same character as prior to the
Casualty or Condemnation, as applicable). Borrower shall restore all
Improvements such that when they are fully restored and/or repaired, such
Improvements and their contemplated use fully comply with all applicable Legal
Requirements. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to the prior approval of Lender and the Casualty
Consultant, which approval shall not be unreasonably withheld. All costs and
expenses incurred by Lender in connection with recovering, holding and
disbursing the Net Proceeds for the Restoration (including, without limitation,
reasonable attorneys’ fees and expenses and the Casualty Consultant’s fees and
disbursements) shall be paid by Borrower.
(d)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs and expenses actually
incurred from time to time for work in place as part of the Restoration, as
certified by the Casualty Consultant, less the Casualty Retainage. The term
“Casualty Retainage” shall mean, as to each contractor, subcontractor or
materialman engaged in the Restoration, an amount equal to ten percent (10%) of
the costs and expenses actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed. The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 5.3.2(d), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration. The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 5.3.2 and
that all approvals necessary for the reoccupancy and use of the Property have
been obtained from all applicable Governmental Authorities, and Lender receives
evidence satisfactory to Lender that the costs and expenses of the Restoration
have been paid in full or will be paid in full out of the Casualty Retainage;
provided, however, that Lender will release the portion of the Casualty
Retainage being held with respect to any contractor, subcontractor or
materialman engaged in the Restoration as of the date upon which (i) the
Casualty Consultant certifies to Lender that such contractor, subcontractor or
materialman has satisfactorily completed all work and has supplied all materials
in accordance with the provisions of the contractor’s, subcontractor’s or
materialman’s contract (ii) such contractor, subcontractor or materialman
delivers lien waivers and evidence of payment in full of all sums due to such
contractor, subcontractor or materialman as may be reasonably requested by
Lender or by the title insurance company issuing the Title Insurance Policy, and
(iii) Lender receives an endorsement to the Title Insurance Policy insuring the
continued priority of the Lien of the Security Instrument and evidence of
payment of any premium payable in connection with such endorsement. If required
by Lender, the release of any such portion of the Casualty Retainage shall be
approved by the surety company, if any, which has issued a payment or
performance bond with respect to the applicable contractor, subcontractor or
materialman.
(e)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once in any calendar month.
(f)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the opinion of Lender in consultation with the Casualty Consultant, be
sufficient to pay in full the balance of the costs and expenses which are
estimated by the Casualty Consultant to be

81

--------------------------------------------------------------------------------




incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before any
further disbursement of the Net Proceeds shall be made. The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs and expenses actually incurred in connection with the Restoration on
the same terms and conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 5.3.2 shall constitute
additional security for the Obligations.
(g)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after (i) the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 5.3.2 and (ii) the receipt by
Lender of evidence reasonably satisfactory to Lender that all costs and expenses
incurred in connection with the Restoration have been paid in full shall be
remitted by Lender to Borrower, provided that no Event of Default has occurred
and remains outstanding; provided, however, that, in the case of a Condemnation,
the amount returned to Borrower in accordance with this Section 5.3.2(g) shall
not exceed the amount of the Net Proceeds Deficiency deposited by Borrower with
the balance being applied to the Debt in the manner provided for in Section
5.3.2(h) hereof.
(h)    All Net Proceeds not required (i) to be made available for the
Restoration or (ii) to be returned to Borrower as excess Net Proceeds pursuant
to Section 5.3.2(g) hereof may be retained and applied by Lender toward the
payment of the Debt, whether or not then due and payable, in such order,
proportion and priority as Lender in its sole discretion shall deem proper, or,
at the discretion of Lender, the same may be paid, either in whole or in part,
to Borrower for such purposes as Lender shall approve in its sole discretion.
(i)    Notwithstanding the foregoing provisions of this Section 5.3, if the Loan
is included in a REMIC Trust and, immediately following a release of any portion
of the Lien of the Security Instrument following a Casualty or Condemnation (but
taking into account any proposed Restoration of the remaining Property), the
ratio of the unpaid principal balance of the Loan to the value of the remaining
Property is greater than 125% (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust),
the principal balance of the Loan must be paid down by the least of the
following amounts: (i) the Net Proceeds, (ii) the fair market value of the
released property at the time of the release, or (iii) an amount such that the
loan-to-value ratio of the Loan (as so determined by Lender) does not increase
after the release, unless Lender receives an opinion of counsel that if such
amount is not paid, the applicable Securitization will not fail to maintain its
status as a REMIC Trust as a result of the related release of such portion of
the Lien of the Security Instrument. If and to the extent the preceding sentence
applies, only such amount of the Net Proceeds, if any, in excess of the amount
required to pay down the principal balance of the Loan may be released for
purposes of Restoration or released to Borrower as otherwise expressly provided
in this Section 5.3.

82

--------------------------------------------------------------------------------




ARTICLE VI
RESERVE FUNDS AND CASH MANAGEMENT
Section 6.1.    Required Repair Funds.
6.1.1.    Deposit of Required Repair Funds. Borrower shall perform the repairs
at the Property as more particularly set forth on Schedule II hereto (such
repairs, collectively, the “Required Repairs”), and shall complete each of the
Required Repairs on or before the respective deadline as set forth on Schedule
II. On the Closing Date, Borrower shall deposit with Lender Seven Hundred
Sixty-Three Thousand Four Hundred and No/100 Dollars ($763,400.00), an amount
equal to one hundred ten percent (110%) of the estimated cost to perform the
Required Repairs as set forth on Schedule II. Amounts deposited pursuant to this
Section 6.1.1 are referred to herein as the “Required Repair Funds” and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the “Required Repair Account.”
6.1.2.    Release of Required Repair Funds. (a) With respect to any Required
Repair (or portion thereof) which has been completed, Lender shall disburse to
Borrower the Required Repair Funds upon satisfaction by Borrower of each of the
following conditions: (i) Borrower shall submit a request for payment to Lender
at least fifteen (15) days prior to the date on which Borrower requests such
payment be made and specifies the Required Repairs (or portion thereof) to be
paid, (ii) on the date such request is received by Lender and on the date such
payment is to be made, no monetary Default nor any Event of Default shall have
occurred and remain outstanding, (iii) Lender shall have received an Officer’s
Certificate (A) stating that all Required Repairs (or portion thereof) to be
funded by the requested disbursement have been completed in a good and
workmanlike manner and in accordance with all applicable Legal Requirements,
such certificate to be accompanied by a copy of any license, permit or other
approval required by any Governmental Authority in connection with such Required
Repairs to the extent then available given the progress of the project, (B)
identifying each Person that supplied materials or labor in connection with the
Required Repairs to be funded by the requested disbursement, (C) stating that
each such Person has been paid to date or will be paid to date upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender, and (D) stating that the Required
Repairs (or portion thereof) to be funded by the requested disbursement have not
been the subject of a previous disbursement, (iv) at Lender’s option, a title
search for the Property indicating that the Property is free from all liens,
claims and other encumbrances not previously approved by Lender, (v) Lender
shall have received such other evidence as Lender shall reasonably request that
the Required Repairs (or portion thereof) to be funded by the requested
disbursement have been completed and are paid for or will be paid for in full
upon such disbursement to Borrower, and (vi) funds remaining in the Required
Repair Account are, in Lender’s judgment, sufficient to complete (and pay in
full) the Required Repairs when required in accordance with the terms of this
Agreement. Lender shall not be required to disburse Required Repair Funds more
frequently than once in any calendar month, and each disbursement of Required
Repair Funds must be in an amount not less than the Minimum Disbursement Amount
(or a lesser amount if the total remaining balance of Required Repair Funds is
less than the Minimum Disbursement Amount, in which case only one disbursement
of the amount remaining in the Required Repair Account shall be made).

83

--------------------------------------------------------------------------------




(b)    Nothing in this Section 6.1 shall (i) make Lender responsible for making
or completing any Required Repairs; (ii) obligate Lender to commence or proceed
with any Required Repairs; (iii) require Lender to expend funds in addition to
the Required Repair Funds to complete any Required Repairs; or (iv) obligate
Lender to demand from Borrower additional sums to perform or complete any
Required Repairs.
(c)    Intentionally Omitted.
(d)    Borrower shall permit Lender and its agents and representatives
(including, without limitation, Lender’s engineer or architect) or third parties
to enter onto the Property during normal business hours (subject to the rights
of Tenants under their Leases) to inspect the progress of any Required Repairs
and all materials being used in connection therewith and to examine all plans,
specifications and shop drawings relating to such Required Repairs. Borrower
shall cause all contractors, subcontractors and materialmen to reasonably
cooperate with Lender and its agents and representatives or such other Persons
described above in connection with the inspections, if any, reasonably required
by Lender in accordance with this Section 6.1.2.
(e)    All Required Repairs and all materials, equipment, fixtures, or any other
item comprising a part of any Required Repair shall be constructed, installed or
completed, as applicable, free and clear of all liens, claims and other
encumbrances not previously approved by Lender.
(f)    All Required Repairs shall comply with all applicable Legal Requirements
of all Governmental Authorities having jurisdiction over the Property and all
applicable insurance requirements (including, without limitation, applicable
building codes, special use permits, environmental regulations, and requirements
of insurance underwriters).
(g)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided builder’s risk insurance, workers’
compensation insurance, public liability insurance and other insurance to the
extent required by the applicable Legal Requirements in connection with any
Required Repair. All such policies shall be in form and amount reasonably
satisfactory to Lender. All such policies which can be endorsed with a
non-contributing mortgagee clause (or its equivalent) making loss thereunder
payable to Lender and its successors and/or assigns shall be so endorsed. At
Lender’s request, certified copies of such policies shall be delivered to
Lender.
(h)    All reasonable and out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Required Repair Funds (including,
without limitation, the costs and expenses of the inspections, if any, required
hereunder) shall be paid by Borrower.
6.1.3.    Failure to Perform Required Repairs. It shall be an Event of Default
if (a) Borrower does not complete the Required Repairs by the required deadline
for each Required Repair as set forth on Schedule II, subject to reasonable
extension to account for Force Majeure, (b) Borrower does not satisfy each
condition set forth in Section 6.1.2(a) hereof or (c) fails to comply with any
other provision of this Section 6.1 and such failure is not cured within thirty

84

--------------------------------------------------------------------------------




(30) days after notice from Lender. Upon the occurrence of an Event of Default,
Lender may, at its option, use the Required Repair Funds (or any portion
thereof) to perform or complete any Required Repairs. Such right to withdraw and
apply the Required Repair Funds shall be in addition to all other rights and
remedies provided to Lender under this Agreement and the other Loan Documents.
Section 6.2.    Tax Funds.
6.2.1.    Deposits of Tax Funds. On the Closing Date, Borrower shall deposit
with Lender an amount equal to Three Hundred Fifty-Two Thousand Seven Hundred
Sixty-One and 64/100 Dollars ($352,761.64) and, on each Monthly Payment Date,
Borrower shall deposit with Lender an amount equal to one-twelfth (1/12) of the
Taxes (the “Monthly Tax Deposit”) that Lender reasonably estimates will be
payable during the next ensuing twelve (12) months in order to accumulate
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates. Amounts deposited pursuant to this Section 6.2.1 are
referred to herein as the “Tax Funds” and the account in which such amounts are
held by Lender shall hereinafter be referred to as the “Tax Account.” If at any
time Lender reasonably determines that the Tax Funds will not be sufficient to
pay the Taxes at least thirty (30) days prior to the respective due dates,
Lender shall notify Borrower of such determination and the monthly deposits for
Taxes shall be increased by the amount that Lender estimates is sufficient to
make up the deficiency at least thirty (30) days prior to the respective due
dates for the Taxes; provided that if Borrower receives notice of any such
deficiency after the date that is thirty (30) days prior to the date that Taxes
are due, Borrower will deposit such amount by the earlier of (a) three (3)
Business Days after its receipt of such notice and (b) one (1) Business Day
prior to the date that Taxes are due.
6.2.2.    Release of Tax Funds. (a) Lender will apply the Tax Funds to payments
of Taxes required to be made by Borrower pursuant to Section 4.1.2 hereof and
under the Security Instrument. Borrower shall furnish Lender with all bills,
statements and estimates for Taxes at least thirty (30) days prior to the date
on which such Taxes first become payable. In making any payment relating to
Taxes, Lender may do so according to any bill, statement or estimate procured
from the public office (with respect to Taxes) without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof. If the amount of the Tax
Funds shall exceed the amounts due for Taxes, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax Funds. Any Tax Funds remaining after the Debt has
been paid in full (or Borrower has consummated a Defeasance Event in accordance
with Section 2.5 hereof) shall be, subject to the provisions of Section 2.7.3
hereof, (i) in the event that the Mezzanine Loan shall remain outstanding as of
such date, delivered to the Mezzanine Lender to be held by the Mezzanine Lender
pursuant to the Mezzanine Loan Documents, or (ii) in the event that the
Mezzanine Loan shall no longer remain outstanding as of such date, returned to
Borrower.
(b)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Tax Funds (including, without
limitation, the costs and expenses of the inspections, if any, required
hereunder) shall be paid by Borrower.

85

--------------------------------------------------------------------------------




Section 6.3.    Insurance Funds.
6.3.1.    Deposits of Insurance Funds. On the Closing Date, Borrower shall
deposit with Lender an amount equal to Seventy-Two Thousand Seven Hundred Eighty
and 53/100 Dollars ($72,780.53), and on each Monthly Payment Date, Borrower
shall deposit with Lender an amount equal to one-twelfth (1/12) of the Insurance
Premiums (the “Monthly Insurance Deposit”) that Lender reasonably estimates will
be payable for the renewal of the coverages afforded by the Policies upon
expiration thereof in order to accumulate sufficient funds to pay all such
Insurance Premiums at least thirty (30) days prior to the expiration of the
Policies. Amounts deposited pursuant to this Section 6.3.1 are referred to
herein as the “Insurance Funds” and the account in which such amounts are held
by Lender shall hereinafter be referred to as the “Insurance Account.” If at any
time Lender reasonably determines that the Insurance Funds will not be
sufficient to pay the Insurance Premiums at least thirty (30) days prior to the
expiration of the Policies, Lender shall notify Borrower of such determination
and the monthly deposits for Insurance Premiums shall be increased by the amount
that Lender estimates is sufficient to make up the deficiency at least thirty
(30) days prior to expiration of the Policies; provided that if Borrower
receives notice of any such deficiency after the date that is thirty (30) days
prior to expiration of the Policies, Borrower will deposit such amount by the
earlier of (a) three (3) Business Days after its receipt of such notice and (b)
one (1) Business Day prior to expiration of the Policies.
6.3.2.    Release of Insurance Funds. (a) Lender will apply the Insurance Funds
to payments of Insurance Premiums for the Policies required to be maintained by
Borrower pursuant to Section 5.1.1 hereof. Borrower shall furnish Lender with
all bills, invoices and statements for Insurance Premiums at least thirty (30)
days prior to the date on which such Insurance Premiums first become payable. In
making any payment relating to Insurance Premiums, Lender may do so according to
any bill, invoice or statement procured from the insurance company or its agent,
without inquiry into the accuracy of such bill, invoice or statement. If the
amount of the Insurance Funds shall exceed the amounts due for Insurance
Premiums, Lender shall, in its sole discretion, return any excess to Borrower or
credit such excess against future payments to be made to the Insurance Funds.
Any Insurance Funds remaining after the Debt has been paid in full shall be,
subject to the provisions of Section 2.7.3 hereof, (i) in the event that the
Mezzanine Loan shall remain outstanding as of such date, delivered to the
Mezzanine Lender to be held by the Mezzanine Lender pursuant to the Mezzanine
Loan Documents, or (ii) in the event that the Mezzanine Loan shall no longer
remain outstanding as of such date, returned to Borrower.
(b)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Insurance Funds (including, without
limitation, the costs and expenses of the inspections, if any, required
hereunder) shall be paid by Borrower.
Section 6.4.    Capital Expenditure Funds.
6.4.1.    Deposits of Capital Expenditure Funds. On each Monthly Payment Date,
Borrower shall deposit with Lender an amount equal to Thirty-Six Thousand Nine
Hundred Twenty and 00/100 Dollars ($36,920.00) (the “Monthly Capital Expenditure
Deposit”) for annual Capital Expenditures set forth in the Approved Annual
Budget or otherwise approved by

86

--------------------------------------------------------------------------------




Lender, which approval shall not be unreasonably withheld, conditioned or
delayed. Amounts deposited pursuant to this Section 6.4.1 are referred to herein
as the “Capital Expenditure Funds” and the account in which such amounts are
held by Lender shall hereinafter be referred to as the “Capital Expenditure
Account.”
6.4.2.    Release of Capital Expenditure Funds. (a) Lender shall disburse
Capital Expenditure Funds only for Capital Expenditures.
(b)    Lender shall disburse to Borrower the Capital Expenditure Funds upon
satisfaction by Borrower of each of the following conditions: (i) Borrower shall
submit a request for payment to Lender at least fifteen (15) days prior to the
date on which Borrower requests such payment be made and specifies the Capital
Expenditures to be paid, (ii) on the date such request is received by Lender and
on the date such payment is to be made, no monetary Default nor any Event of
Default shall have occurred and remain outstanding, (iii) Lender shall have
received an Officer’s Certificate (A) stating that all items to be funded by the
requested disbursement are Capital Expenditures, (B) stating that all Capital
Expenditures to be funded by the requested disbursement have been completed in a
good and workmanlike manner (or, partially completed in a good and workmanlike
manner, in the case of disbursements of Capital Expenditure Funds made pursuant
to Section 6.4.2(e) hereof) and in accordance with all applicable Legal
Requirements, such certificate to be accompanied by a copy of any license,
permit or other approval required by any Governmental Authority in connection
with such Capital Expenditures, (C) identifying each Person that supplied
materials or labor in connection with the Capital Expenditures to be funded by
the requested disbursement, (D) stating that each such Person has been paid in
full or will be paid in full for the materials or labor supplied in connection
with the Capital Expenditures (or, portion thereof, in the case of disbursements
of Capital Expenditure Funds made pursuant to Section 6.4.2(e) hereof) to be
funded by the requested disbursement upon such disbursement, such certificate to
be accompanied by lien waivers or other evidence of payment satisfactory to
Lender, and (E) stating that the Capital Expenditures to be funded by the
requested disbursement have not been the subject of a previous disbursement,
(iv) at Lender’s option, a title search for the Property indicating that the
Property is free from all liens, claims and other encumbrances not previously
approved by Lender, and (v) Lender shall have received such other evidence as
Lender shall reasonably request that the Capital Expenditures to be funded by
the requested disbursement have been completed (or, partially completed, in the
case of disbursements of Capital Expenditure Funds made pursuant to Section
6.4.2(e) hereof) and such Capital Expenditures (or, portion thereof, in the case
of disbursements of Capital Expenditure Funds made pursuant to Section 6.4.2(e)
hereof) are paid for or will be paid for in full upon such disbursement to
Borrower. Lender shall not be required to disburse Capital Expenditure Funds
more frequently than once in any calendar month, and each disbursement of
Capital Expenditure Funds must be in an amount not less than the Minimum
Disbursement Amount (or a lesser amount if the total remaining balance of
Capital Expenditure Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining in the Capital Expenditure
Account shall be made).
(c)    Nothing in this Section 6.4 shall (i) make Lender responsible for making
or completing any Capital Expenditure Work; (ii) obligate Lender to commence or
proceed with any Capital Expenditure Work; (iii) require Lender to expend funds
in addition to the Capital

87

--------------------------------------------------------------------------------




Expenditure Funds to complete any Capital Expenditure Work; or (iv) obligate
Lender to demand from Borrower additional sums to perform or complete any
Capital Expenditure Work.
(d)    If a disbursement of Capital Expenditure Funds will exceed One Hundred
Thousand and No/100 Dollars ($100,000.00), Lender may require an inspection of
the Property prior to such disbursement in order to verify completion of the
Capital Expenditure Work for which reimbursement is sought. Lender may require
that such inspection be conducted by an independent professional selected by
Lender and may require a certificate of completion by an independent
professional acceptable to Lender prior to such disbursement of Capital
Expenditure Funds.
(e)    If (i) the disbursement of Capital Expenditure Funds exceeds Twenty-Five
Thousand and No/100 Dollars ($25,000.00) and (ii) the contractor performing such
Capital Expenditures requires periodic payments pursuant to terms of a written
contract, a request for disbursement of Capital Expenditure Funds may be made
after completion of a portion of the work under such contract, provided (A) such
contract requires payment upon completion of such portion of the work, (B) any
materials for which such request is made are on site at the Property and are
properly secured or have been installed in the Property, (C) all other
conditions in this Agreement for disbursement have been satisfied, (D) funds
remaining in the Capital Expenditures Account are, in Lender’s judgment,
sufficient to complete (and pay for in full) such Capital Expenditure and other
Capital Expenditures when required in accordance with the terms of this
Agreement, and (E) if required by Lender, each contractor or subcontractor
receiving payments under such contract shall provide a waiver of lien with
respect to amounts which have been paid to that contractor or subcontractor.
(f)    Borrower shall permit Lender and its agents and representatives
(including, without limitation, Lender’s engineer or architect) or third parties
to enter onto the Property during normal business hours (subject to the rights
of Tenants under their Leases) to inspect the progress of any Capital
Expenditure Work and all materials being used in connection therewith and to
examine all plans, specifications and shop drawings relating to such Capital
Expenditure Work. Borrower shall cause all contractors, subcontractors and
materialmen to reasonably cooperate with Lender and its agents and
representatives or such other Persons described above in connection with the
inspections, if any, reasonably required by Lender in accordance with this
Section 6.4.2.
(g)    All Capital Expenditure Works and all materials, equipment, fixtures, or
any other item comprising a part of any Capital Expenditure Work shall be
constructed, installed or completed, as applicable, free and clear of all liens,
claims and other encumbrances not previously approved by Lender.
(h)    All Capital Expenditure Works shall comply with all applicable Legal
Requirements of all Governmental Authorities having jurisdiction over the
Property and all applicable insurance requirements (including, without
limitation, applicable building codes, special use permits, environmental
regulations, and requirements of insurance underwriters).
(i)    In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided builder’s risk insurance, workers’
compensation

88

--------------------------------------------------------------------------------




insurance, public liability insurance and other insurance to the extent required
by the applicable Legal Requirements in connection with any Capital Expenditure
Work. All such policies shall be in form and amount reasonably satisfactory to
Lender. All such policies which can be endorsed with a non-contributing
mortgagee clause (or its equivalent) making loss thereunder payable to Lender
and its successors and/or assigns shall be so endorsed. At Lender’s request,
certified copies of such policies shall be delivered to Lender.
(j)    Any Capital Expenditure Funds remaining after the Debt has been paid in
full shall be, subject to the provisions of Section 2.7.3 hereof, (i) in the
event that the Mezzanine Loan shall remain outstanding as of such date,
delivered to the Mezzanine Lender to be held by the Mezzanine Lender pursuant to
the Mezzanine Loan Documents, or (ii) in the event that the Mezzanine Loan shall
no longer remain outstanding as of such date, returned to Borrower.
(k)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Capital Expenditure Funds (including,
without limitation, the costs and expenses of the inspections, if any, required
hereunder) shall be paid by Borrower.
6.4.3.    Failure to Perform Capital Expenditure Works. It shall be an Event of
Default if Borrower fails to comply with any provision of this Section 6.4 and
such failure is not cured within thirty (30) days after notice from Lender. Upon
the occurrence of an Event of Default, Lender may, at its option, use the
Capital Expenditure Funds (or any portion thereof) to perform or complete any
Capital Expenditure Work as provided in Section 6.4.2 hereof or any other repair
or replacement to the Property. Such right to withdraw and apply the Capital
Expenditure Funds shall be in addition to all other rights and remedies provided
to Lender under this Agreement and the other Loan Documents.
Section 6.5.    Rollover Funds.
6.5.1.    Deposits of Rollover Funds.
(a)    On the Closing Date, Borrower shall deposit with Lender an amount equal
to the Initial Rollover Reserve Deposit Amount and, on each Monthly Payment
Date, Borrower shall deposit with Lender an amount equal to Ninety-Four Thousand
One Hundred Eighty-Three and 00/100 Dollars ($94,183.00) (the “Monthly Rollover
Deposit”) for tenant improvements and leasing commissions that may be incurred
following the date hereof. Amounts deposited pursuant to Section 2.7.2(b)(xi)
and this Section 6.5.1 are referred to herein as the “Rollover Funds” and the
account in which such amounts are held by Lender shall hereinafter be referred
to as the “Rollover Account”.
(b)    In addition to the deposits required under Section 6.5.1(a), Borrower
shall deposit, or cause to be deposited, with Lender all amounts paid to
Borrower in connection with (i) any modification or amendment of any Lease, (ii)
any consent (including any consent to an assignment or sublease of any Lease) or
waiver by Borrower of any term, condition or provision under any Lease, (iii)
any settlement of claims of Borrower against third parties in connection with
any Lease, (iv) any rejection, termination, surrender, cancellation or buy-out
of any Lease (including in connection with any Bankruptcy Action and including
any payment relating to

89

--------------------------------------------------------------------------------




unamortized tenant improvements and/or leasing commissions), and (v) any other
extraordinary event pursuant to which Borrower receives payment (in whatever
form) derived from or generated by the use, ownership or operation of the
Property not otherwise covered by this Agreement or the Cash Management
Agreement (collectively, the “Extraordinary Lease Payments”), in each case, with
respect to clauses (i), (ii), (iii), (iv) and (v), net of reasonable,
out-of-pocket costs and expenses, if any, incurred by Borrower. In connection
with any amount required to be deposited with Lender pursuant to this Section
6.5.1(b), Borrower shall provide prior notice to Lender of the amount and the
nature thereof and otherwise cooperate with Lender to ensure that such amounts
are properly accounted for and held as Rollover Funds.
6.5.2.    Release of Rollover Funds. (a) Lender shall disburse to Borrower the
Rollover Funds upon satisfaction by Borrower of each of the following
conditions: (i) Borrower shall submit a request for payment to Lender at least
fifteen (15) days prior to the date on which Borrower requests such payment be
made and specifies the tenant improvement costs and leasing commissions to be
paid or reimbursed, (ii) on the date such request is received by Lender and on
the date such payment or reimbursement is to be made, no monetary Default nor
any Event of Default shall have occurred and remain outstanding, (iii) Lender
shall have received and, if required hereunder, approved the Lease in respect of
which Borrower is obligated to pay or reimburse certain tenant improvement costs
and leasing commissions, (iv) Lender shall have received and approved a budget
for tenant improvement costs and a schedule of leasing commission payments and
the requested disbursement will be used to pay all or a portion of such costs
and payments, (v) Lender shall have received an Officer’s Certificate (A)
stating that all tenant improvements at the Property to be funded by the
requested disbursement have been completed in a good and workmanlike manner (or,
partially completed in a good and workmanlike manner, in the case of
disbursements of Rollover Funds made pursuant to Section 6.5.2(b) hereof) and in
accordance with all applicable Legal Requirements, such certificate to be
accompanied by a copy of any license, permit or other approval required by any
Governmental Authority in connection with such tenant improvements, (B)
identifying (1) each Person that supplied materials or labor in connection with
the tenant improvements to be funded by the requested disbursement and (2) each
Person that provided brokerage services in connection with the leasing
commissions to be funded by the requested disbursement, (C) stating that each
such Person has been paid in full or will be paid in full upon such
disbursement, such certificate to be accompanied by lien waivers or other
evidence of payment satisfactory to Lender, and (D) stating that the tenant
improvement costs and/or leasing commission payments to be funded have not been
the subject of a previous disbursement, (vii) at Lender’s option, a title search
for the Property indicating that the Property is free from all liens, claims and
other encumbrances not previously approved by Lender, (viii) Lender shall have
received such other evidence as Lender may reasonably request that (A) the
tenant improvements at the Property to be funded by the requested disbursement
have been completed (or, partially completed, in the case of disbursements of
Rollover Funds made pursuant to Section 6.5.2(b) hereof) and such tenant
improvements (or, portion thereof, in the case of disbursements of Rollover
Funds made pursuant to Section 6.5.2(b) hereof) are paid for or will be paid for
in full upon such disbursement to Borrower and (B) the leasing commissions to be
funded by the requested disbursement have been paid for or will be paid for in
full upon such disbursement to Borrower, and (ix) with respect to the final
disbursement of Rollover Funds for tenant improvements in connection with a
particular Lease, Lender shall have received an estoppel certificate from the
applicable Tenant stating that (A) (1) all work required to be performed by
Borrower has been

90

--------------------------------------------------------------------------------




completed in accordance with the applicable Lease and has been accepted by such
Tenant or (2) all work required to be performed by such Tenant has been
completed and a reimbursement of the amount specified in such estoppel
certificate is due to such Tenant pursuant to its Lease and (B) such Tenant is
in occupancy and paying full unabated rent or has taken possession of the
demised premises; provided, that if Borrower is unable to obtain such a tenant
estoppel certificate despite its commercially reasonable efforts to do so, the
requirements of this clause (ix) may be satisfied by delivery of a certificate
of Borrower confirming the matters to be addressed by such tenant estoppel
certificate, which certificate shall be accompanied by such other evidence as
Lender may reasonably require to verify such matters. Lender shall not be
required to disburse Rollover Funds more frequently than once in any calendar
month, and each disbursement of the Rollover Funds must be in an amount not less
than the Minimum Disbursement Amount (or a lesser amount if the total remaining
balance of Rollover Funds is less than the Minimum Disbursement Amount, in which
case only one disbursement of the amount remaining in the Rollover Account shall
be made). Any Rollover Funds remaining after the Debt has been paid in full (or
Borrower has consummated a Defeasance Event in accordance with Section 2.5
hereof) shall be, subject to the provisions of Section 2.7.3 hereof, (i) in the
event that the Mezzanine Loan shall remain outstanding as of such date,
delivered to the Mezzanine Lender to be held by the Mezzanine Lender pursuant to
the Mezzanine Loan Documents, or (ii) in the event that neither the Mezzanine
Loan shall no longer remain outstanding as of such date, returned to Borrower.
(b)    If (i) the disbursement of Rollover Funds exceeds Twenty-Five Thousand
and No/100 Dollars ($25,000.00), and (ii) the contractor performing the tenant
improvement or the Person providing brokerage services requires periodic
payments pursuant to terms of a written contract, a request for reimbursement
from the Rollover Account may be made after completion of a portion of the work
or provision of a portion of the services under such contract, provided (A) such
contract requires payment upon completion of such portion of the work or
provision of a portion of the services, (B) with respect to tenant improvements,
any materials for which such request is made are on site at the Property and are
properly secured or have been installed in the Property, (C) all other
conditions in this Agreement for disbursement have been satisfied, (D) funds
remaining in the Rollover Account are, in Lender’s judgment, sufficient to
complete (and pay in full) such tenant improvement or pay for such Leasing Costs
and other tenant improvements and leasing commissions when required in
accordance with the terms of this Agreement, and (E) if required by Lender, each
contractor, subcontractor or other Person receiving payments under such contract
shall provide a waiver of lien with respect to amounts which have been paid to
that contractor, subcontractor or Person.
(c)    Intentionally Omitted.
(d)    Notwithstanding anything contained in this Section 6.5.2 to the contrary,
disbursements for Rollover Funds exceeding $100.00 per square foot of the
rentable floor area demised under the applicable Lease to which such
disbursement relates to pay for tenant improvement costs and leasing commissions
incurred by Borrower in connection with such Lease shall be subject to Lender’s
approval, which approval shall not be unreasonably withheld, conditioned or
delayed.

91

--------------------------------------------------------------------------------




(e)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Rollover Funds shall be paid by
Borrower.
Section 6.6.    Rent Abatement Reserve Funds.
6.6.1.     Deposit of Rent Abatement Reserve Funds. On the Closing Date,
Borrower shall deposit with Lender an amount equal to Six Hundred One Thousand
Six Hundred Thirty Nine and 00/100 Dollars ($601,639.00), an amount in respect
of the rent abatements under the Stack Exchange Lease. Amounts deposited
pursuant to this Section 6.6.1 are referred to herein as the “Rent Abatement
Reserve Funds” and the account in which such amounts are held by Lender shall
hereinafter be referred to as the “Rent Abatement Reserve Account”.
6.6.2.     Release of Rent Abatement Reserve Funds. On each of the seven (7)
consecutive Monthly Payment Dates commencing as of the Monthly Payment Date
occurring in February, 2013, Lender shall release from the Rent Abatement
Reserve Account an amount of Rent Abatement Reserve Funds equal to Eighty Five
Thousand Nine Hundred Forty-Eight and 43/100 Dollars ($85,948.43) and deposit
such Rent Abatement Reserve Funds into the Cash Management Account to be applied
in accordance with Section 2.7.2 hereof. All costs and expenses incurred by
Lender in connection with holding and disbursing such amount shall be paid by
Borrower.
Section 6.7.    Excess Cash Flow Funds.
6.7.1.    Deposits of Excess Cash Flow Funds. During a Cash Sweep Event Period,
Borrower shall deposit with Lender all Excess Cash Flow, which sums shall be
held by Lender as additional security for the Loan. Amounts so deposited shall
hereinafter be referred to as the “Excess Cash Flow Funds” and the account in
which such amounts are held by Lender shall hereinafter be referred to as the
“Excess Cash Flow Account.”
6.7.2.    Release of Excess Cash Flow Funds. (a) Upon the termination of a Cash
Sweep Event Period and provided that no other Cash Sweep Event shall have
occurred and remain outstanding, all funds on deposit in the Excess Cash Flow
Account shall be (i) in the event a Mezzanine Cash Sweep Event Period shall be
continuing, transferred to the Mezzanine Lender to be applied in accordance with
the Mezzanine Loan Documents, or (ii) in the event no Mezzanine Cash Sweep Event
Period shall be continuing, deposited into an account designated by Borrower in
accordance with the Cash Management Agreement.
(a)    All reasonable out-of-pocket costs and expenses incurred by Lender in
connection with holding and disbursing the Excess Cash Flow Funds shall be paid
by Borrower.
Section 6.8.    Reserve Funds.
6.8.1.    Security Interest. Borrower hereby pledges to Lender, and grants a
security interest in, any and all monies now or hereafter deposited in the
Reserve Funds as additional security for the performance of the Obligations.
Until expended or applied as provided in this Agreement, the Reserve Funds shall
constitute additional security for the performance of the Obligations. Lender
shall have no obligation to release any of the Reserve Funds while any monetary
Default or any Event of Default has occurred and remains

92

--------------------------------------------------------------------------------




outstanding. Notwithstanding anything to the contrary contained in this
Agreement, upon the occurrence of an Event of Default, Lender may, in addition
to any and all other rights and remedies available to Lender, apply any sums
then present in the Reserve Funds to the payment of the Debt in any order,
proportion and priority as Lender may determine in its sole and absolute
discretion. Borrower shall not further pledge, assign or grant any security
interest in any Reserve Fund or permit any lien or encumbrance to attach
thereto, or any levy to be made thereon, or any UCC-1 Financing Statements,
except those naming Lender as the secured party, to be filed with respect
thereto.
6.8.2.    Investments; Income Taxes. The Reserve Funds shall be held in Lender’s
name and may be commingled with Lender’s own funds at financial institutions
selected by Lender in its sole discretion. The Reserve Funds shall be held in an
Eligible Account and may be invested in Permitted Investments as directed by
Lender. Except to the extent of any gross negligence or willful misconduct on
the part of Lender, Lender shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds. Borrower shall deposit
with Lender an amount equal to the actual losses sustained on the investment of
any funds constituting the Reserve Funds in Permitted Investments within one (1)
Business Day of Lender’s notice. All interest on a Reserve Fund shall not be
added to or become a part thereof and shall be the sole property of and shall be
paid to Lender, except that all interest on the Capital Expenditure Funds and
the Rollover Funds shall be added to and become a part of such Reserve Fund.
Borrower (or its applicable indirect owner) shall report on its federal, state
and local income tax returns all interest or income on the Reserve Funds
credited or paid to Borrower. Notwithstanding the foregoing, provided no Cash
Sweep Event has occurred and is continuing, Borrower may elect to have Lender
invest sums on deposit in the Capital Expenditure Account and Rollover Account
in either items (a) or (e) of the definition of Permitted Investments. Borrower
hereby acknowledges and agrees that it shall under no circumstances be permitted
to choose or select any individual Permitted Investment but rather may only
select whether funds shall be invested generally in items (a) or (e) of the
definition of Permitted Investments.
6.8.3.    Indemnity. Borrower shall indemnify Lender and hold Lender harmless
from and against any and all actions, suits, claims, demands, liabilities,
losses, damages, obligations and costs and expenses (including reasonable
attorneys’ fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established except to the extent that any such actions, suits, claims,
demands, liabilities, losses, damages, obligations and costs and expenses arise
from the gross negligence, illegal acts, fraud or willful misconduct of Lender.
Borrower shall assign to Lender all rights and claims Borrower may have against
all Persons supplying labor, materials or other services which are to be paid or
reimbursed from or secured by the Reserve Funds; provided, however, that Lender
may not pursue any such right or claim unless an Event of Default has occurred
and remains outstanding.
Section 6.9.    Provisions Regarding Letters of Credit.
6.9.1.    Event of Default. An Event of Default shall occur if Borrower shall
fail to make any reimbursement or similar obligation with respect to any Letter
of Credit that has been delivered pursuant to this Agreement, or if Borrower
shall fail to (i) replace or extend any Letter

93

--------------------------------------------------------------------------------




of Credit prior to the date which is thirty (30) days prior to the expiration
thereof or (ii) replace any outstanding Letter of Credit within thirty (30) days
if such Letter of Credit fails to meet the requirements set forth in the
definition of Letter of Credit. Lender shall not be required to exercise its
rights under Section 6.9.4 below in order to prevent any such Event of Default
from occurring and shall not be liable for any losses due to the insolvency of
the issuer of the Letter of Credit as a result of any failure or delay by Lender
in the exercise of such rights, but if Lender draws on the Letter of Credit and
the issuer honors such draw and no Event of Default shall exist, Lender shall
hold the proceeds of such draw in the same manner as Lender holds the Reserve
Funds.
6.9.2.    Security for Debt. Each Letter of Credit delivered under this
Agreement shall be additional security for the payment of the Debt. Upon the
occurrence of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order, proportion or
priority as Lender may determine or to hold such proceeds as security for the
Debt.
6.9.3.    Limitations on Letters of Credit. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, Borrower shall not have
any rights to deliver any Letter of Credit pursuant to any provision of this
Agreement or any other Loan Document if the aggregate amount of any Letters of
Credit delivered to Lender in accordance with this Agreement or any other Loan
Document shall exceed ten percent (10%) of the Outstanding Principal Balance. In
no event shall the aggregate amount of any Letters of Credit delivered in
accordance with this Agreement or any other Loan Document exceed ten percent
(10%) of the Outstanding Principal Balance.
6.9.4.    Additional Rights of Lender. In addition to any other right Lender may
have to draw upon a Letter of Credit pursuant to the terms and conditions of
this Agreement, Lender shall have the additional rights to draw in full any
Letter of Credit: (a) with respect to any evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Letter of Credit will not
be renewed and a substitute Letter of Credit is not provided at least thirty
(30) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (b) with respect to any Letter of Credit with a stated
expiration date, if Lender has not received a notice from the issuing bank that
it has renewed the Letter of Credit at least thirty (30) days prior to the date
on which such Letter of Credit is scheduled to expire or a substitute Letter of
Credit is not provided at least thirty (30) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; or (c) if Lender has
received notice that the bank issuing the Letter of Credit shall cease to be an
Eligible Institution and Borrower has not, within thirty (30) days after notice
thereof, obtained a new Letter of Credit from an Eligible Institution.
ARTICLE VII
PROPERTY MANAGEMENT
Section 7.1.    Management Agreement. Borrower shall cause the Property to be
operated in accordance with the Management Agreement. Borrower shall (a)
diligently perform and observe all of the terms, covenants and conditions of the
Management Agreement on the part

94

--------------------------------------------------------------------------------




of Borrower to be performed and observed, (b) promptly notify Lender of any
default under the Management Agreement of which it is aware, (c) promptly
deliver to Lender a copy of each financial statement, business plan, capital
expenditures plan, report and estimate received by it under the Management
Agreement, and (d) promptly enforce the performance and observance of all of the
terms, covenants and conditions required to be performed and/or observed by
Manager under the Management Agreement in a commercially reasonable manner. If
Borrower shall default in the performance or observance of any term, covenant or
condition of the Management Agreement on the part of Borrower to be performed or
observed, then, without limiting Lender’s other rights or remedies under this
Agreement or the other Loan Documents, and without waiving or releasing Borrower
from any of its obligations hereunder, under the other Loan Documents or under
the Management Agreement, Lender shall have the right, but shall be under no
obligation, to pay any sums and to perform any act as may be appropriate to
cause the terms, covenants and conditions of the Management Agreement on the
part of Borrower to be performed or observed in all material respects.
Section 7.2.    Prohibition Against Termination or Modification.
(a)    Borrower shall not, without prior consent of Lender, (i) surrender,
terminate, cancel, modify, renew, amend or extend the Management Agreement;
provided that Borrower may, without Lender’s consent, replace Manager with a
Qualified Manager pursuant to a Replacement Management Agreement, (ii) reduce or
consent to the reduction of the term of the Management Agreement, (iii) increase
or consent to the increase of the amount of any fees or other charges under the
Management Agreement, or (iv) otherwise modify, change, supplement, alter or
amend, or waive or release any of its rights and remedies under, the Management
Agreement in any material respect. In connection with the replacement of Manager
with a Qualified Manager, Borrower shall execute and cause Qualified Manager to
execute an assignment of management agreement and subordination of management
fees in the form then used by Lender.
(b)    In the event that the Management Agreement expires or is terminated
(without limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of the Management Agreement in accordance with the
terms and provisions of this Agreement), Borrower shall promptly enter into a
Replacement Management Agreement with a Qualified Manager.
(c)    Upon the occurrence and during the continuation of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be granted, conditioned or withheld in
Lender’s sole discretion.
Section 7.3.    Replacement of Manager. Lender shall have the right to require
Borrower to replace Manager with a Qualified Manager which is not an Affiliate
of, but is chosen by, Borrower upon the occurrence of any one (1) or more of the
following events: (a) at any time following the occurrence of an Event of
Default, (b) if Manager shall be in material default under the Management
Agreement beyond any applicable notice and cure period, (c) if Manager shall
become insolvent or a debtor in any Bankruptcy Action, and/or (d) if at any time
Manager has engaged in fraud, willful misconduct or misappropriation of funds.

95

--------------------------------------------------------------------------------




Section 7.4.    Matters Concerning Manager. Without limiting the generality of
the terms set forth in Section 7.3 above, if (a) the Debt has been accelerated
pursuant to Section 10.1(b) hereof, (b) Manager shall become insolvent or a
debtor in any Bankruptcy Action or (c) a material default occurs under the
Management Agreement beyond any applicable notice and cure period, Borrower
shall, at Lender’s request, terminate the Management Agreement and replace
Manager with a Qualified Manager, which is not an Affiliate of Borrower,
pursuant to a Replacement Management Agreement, it being understood and agreed
that the management fee for such Qualified Manager shall not exceed then
prevailing market rates.
ARTICLE VIII
TRANSFERS
Section 8.1.    Transfer or Encumbrance of Property. (a) Without the prior
consent of Lender, neither Borrower nor any Restricted Party shall do any of the
following (each, a “Transfer”): sell, transfer, convey, assign, mortgage,
pledge, encumber, alienate, grant a Lien on, grant any option with respect to or
grant any other interest in the Property, any part thereof or any direct or
indirect interest therein (including any legal, beneficial or economic interest
in Borrower or any Restricted Party), directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record, other than Permitted Transfers.
(b)    A Transfer shall include (i) an installment sales agreement wherein
Borrower agrees to sell the Property or any part thereof or interest therein for
a price to be paid in installments; (ii) an agreement by Borrower leasing all or
a substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if Borrower or any Restricted Party is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock such that such corporation’s stock shall be vested in a party or parties
who are not now stockholders or any change in the control of such corporation;
(iv) if Borrower or any Restricted Party is a limited or general partnership,
joint venture or limited liability company, the change, removal, resignation or
addition of a general partner, managing partner, limited partner, joint venturer
or member, the voluntary or involuntary transfer of the partnership interest of
any general partner, managing partner or limited partner, the creation or
issuance of new limited partnership interests, the voluntary or involuntary
transfer of the interest of any joint venturer or member or the creation or
issuance of new non-managing member interests; and (v) if Borrower or any
Restricted Party is a trust or nominee trust, the voluntary or involuntary
transfer of the legal or beneficial interest in such trust or nominee trust or
the creation or issuance of new legal or beneficial interests.
(c)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder or under the other Loan
Documents in order to declare the Debt immediately due and payable upon a
Transfer (other than a Permitted Transfer) without Lender’s prior consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
and whether or not Lender has consented to any previous Transfer.

96

--------------------------------------------------------------------------------




(d)    Lender’s consent to one Transfer shall not be deemed to be a waiver of
Lender’s right to require such consent to any future occurrence of same. Any
Transfer made in contravention of this Section 8.1 shall be null and void and of
no force and effect.
(e)    Borrower agrees to bear and shall pay or reimburse Lender on demand for
all reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses, title search costs and title insurance
endorsement premiums) incurred by Lender in connection with the review, approval
and/or documentation of any proposed Transfer. If required by Lender, Borrower
shall deposit with Lender an amount equal to Lender’s anticipated costs and
expenses in evaluating any proposed Transfer.
(f)    No consent to any assumption of the Loan shall occur on or before the
first (1st) anniversary of the first (1st) Monthly Payment Date. Thereafter,
Lender’s consent to a Transfer (by deed or through a direct or indirect Transfer
of 100% of the interests in Borrower) of the Property and the assumption of the
Loan shall not be unreasonably withheld, conditioned or delayed after
consideration of all relevant factors and provided that the following conditions
are satisfied:
(i)    Lender shall have received a notice from Borrower requesting Lender’s
consent to such Transfer not less than sixty (60) days prior to the proposed
date of such Transfer;
(ii)    No Default or Event of Default shall have occurred and remain
outstanding;
(iii)    The proposed transferee (“Transferee”) shall be a corporation,
partnership or limited liability company that qualifies as a single purpose,
bankruptcy remote entity under criteria established by the Rating Agencies
(including, without limitation, criteria applicable to Transferee’s SPE
Constituent Entities);
(iv)    The Organizational Documents of Transferee and Transferee’s SPE
Constituent Entities shall comply with the terms and conditions of the Loan
Documents;
(v)    Neither any Transferee’s Sponsor, Transferee nor any other Person owned
or controlled, directly or indirectly, by Transferee’s Sponsors shall have been
a party to any Bankruptcy Action or taken advantage of any Bankruptcy Law or any
law for the benefit of debtors within seven (7) years prior to the date of the
proposed Transfer;
(vi)    Neither any Transferee’s Sponsor, Transferee nor any other Person owned
or controlled, directly or indirectly, by Transferee’s Sponsors shall have
interfered in bad faith with the exercise by any lender of its remedies in
connection with a default with respect to any Indebtedness or defaulted under
its obligations which caused a foreclosure with respect to any Indebtedness in a
manner which is not reasonably acceptable to Lender;
(vii)    There shall be no material litigation or regulatory action pending or
threatened against any Transferee’s Sponsor, Transferee or any other Person
owned or

97

--------------------------------------------------------------------------------




controlled, directly or indirectly, by Transferee’s Sponsors which is not
reasonably acceptable to Lender;
(viii)    Transferee and Transferee’s Sponsors shall, as of the date of such
Transfer, have an aggregate net worth and liquidity reasonably satisfactory to
Lender;
(ix)    Transferee and Transferee’s Sponsors (together with Transferee’s
proposed property manager) shall be experienced owners and operators of
properties similar in location, size, class, use, operation and value as the
Property, as evidenced by financial statements and other information reasonably
satisfactory to Lender (it being understood and agreed that Lender reserves the
right to approve Transferee without approving its proposed property manager);
(x)    If the Management Agreement will be terminated as a result of such
Transfer, the Property shall be managed by a Qualified Manager in accordance
with a Replacement Management Agreement;
(xi)    Intentionally omitted;
(xii)    Transferee and Transferee’s SPE Constituent Entities shall have
delivered all agreements, certificates and opinions reasonably required by
Lender (including, if applicable, an amendment to Section 3.1.24 hereof to
incorporate necessary changes based on differences in the organizational
structures of Borrower and Transferee);
(xiii)    Transferee shall have assumed all obligations of Borrower under the
Loan Documents pursuant to an assumption agreement in form and substance
reasonably satisfactory to Lender;
(xiv)    Borrower shall have delivered, at its sole cost and expense, a new
Title Insurance Policy or an endorsement to the Title Insurance Policy issued on
the date hereof, as modified by the assumption agreement, as a valid first lien
on the Property and naming Transferee as owner of the Property, which new Title
Insurance Policy or endorsement shall insure that, as of the date of the
recording of the assumption agreement, the Property shall not be subject to any
Liens other than those contained in the Title Insurance Policy issued on the
date hereof and the Permitted Encumbrances;
(xv)    Prior to any release of Guarantor, one (1) or more substitute guarantors
reasonably acceptable to Lender shall (A) have assumed all obligations of
Guarantor under the Guaranty and the Environmental Indemnity or (B) have
executed a replacement guaranty and a replacement environmental indemnity in
form and substance reasonably satisfactory to Lender;
(xvi)    Borrower or Transferee, at its sole cost and expense, shall have
delivered a new bankruptcy non consolidation opinion reflecting such Transfer
reasonably acceptable to Lender and acceptable to the Rating Agencies;
(xvii)    If required by Lender, Borrower shall have delivered a Rating Agency
Confirmation as to such Transfer and Transferee;

98

--------------------------------------------------------------------------------




(xviii)    Borrower shall have paid to Lender an assumption fee equal to
one-half of one percent (0.5%) of the Outstanding Principal Balance for each
assumption of the Loan (or direct or indirect transfer of 100% of the interests
in Borrower); and
(xix)    Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by Lender in connection with such Transfer (including
reasonable fees and disbursements of Lender’s counsel and fees, costs and
expenses of the Rating Agencies).
The conditions set forth in clauses (viii) and (ix) shall be deemed to have been
satisfied with respect to any Transfer if one (1) or more Qualified Transferees,
directly or indirectly, (i) owns fifty-one percent (51%) or more of the legal,
beneficial and economic interests in Transferee and (ii) and controls Transferee
(it being hereby understood and agreed that Lender reserves the right to approve
Transferee without approving its proposed property manager).
(g)    As used in this Section 8.1, the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or activities of a Person, whether through ownership of
voting securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings.
Section 8.2.    Permitted Transfers of Interests in Borrower. Notwithstanding
anything to the contrary contained in Section 8.1 hereof, Lender’s consent shall
not be required in connection with one or a series of Transfers, of not more
than forty-nine percent (49%) in the aggregate of the direct or indirect
ownership interests in Borrower; provided that the following conditions are
satisfied: (a) no monetary or material non-monetary Default nor any Event of
Default shall have occurred and remain outstanding or shall occur solely as a
result of such Transfer; (b) such Transfer shall not (i) cause the transferee,
together with its Affiliates, to acquire control of Borrower, (ii) result in
Borrower no longer being controlled by one or more Sponsors, or (iii) cause the
transferee, together with its Affiliates, to increase its direct or indirect
interest in Borrower to an amount which exceeds forty-nine percent (49%) in the
aggregate; (c) to the extent the transferee owns twenty percent (20%) or more of
the direct or indirect interests in Borrower immediately following such Transfer
(provided that such transferee did not own 20% or more of the direct or indirect
ownership interests in such Borrower as of the Closing Date), Borrower shall
deliver, at Borrower’s sole cost and expense, customary searches (OFAC, KYC,
credit, judgment, lien, bankruptcy, etc.) reasonably acceptable to Lender with
respect to such transferee and its Affiliates as Lender may reasonably require;
(d) after giving effect to such Transfer, (i) one or more Sponsors shall
continue to own, directly or indirectly, in the aggregate, at least fifty-one
percent (51%) of all legal, beneficial and economic interests in Borrower and
(ii) (A) Longwing Incorporated shall continue to own, directly or indirectly, in
the aggregate, at least twenty percent (20%) of all legal, beneficial and
economic interests in Borrower or (B) the transferee shall have caused a
replacement guarantor reasonably acceptable to Lender to execute and deliver a
new guarantee substantially similar to the Longwing Guaranty executed and
delivered on the date hereof by Longwing Guarantor in connection with the Loan;
(e) the Property shall continue to be managed by Manager or a Qualified Manager;
(f) Borrower shall give Lender notice of such proposed Transfer, together with
copies of all instruments effecting such Transfer and copies of any
Organizational Documents, including, without limitation, a revised
organizational structure chart, that Lender shall reasonably require, not less
than ten (10)

99

--------------------------------------------------------------------------------




Business Days prior to the proposed date of such Transfer; (g) the structure of
Borrower (including, without limitation, its single purpose nature and
bankruptcy remoteness) shall not be adversely affected by such Transfer; and (h)
if such Transfer results in Borrower no longer being controlled by Kent M. Swig,
then Longwing Guarantor shall have executed and delivered a new guarantee and
environmental indemnity substantially similar to the Swig Guaranty and
Environmental Indemnity executed and delivered on the date hereof by Kent M.
Swig in connection with the Loan. In addition, nothing herein shall be deemed to
prohibit (w) Transfers of publicly held indirect ownership interests in the
Borrower on the New York Stock Exchange or any other nationally recognized stock
exchange, provided the foregoing clauses (b) and (d) remain satisfied, (x)
Transfers by Kent M. Swig (by operation of law or otherwise) of any of his
direct or indirect interest in Borrower to (I) any parent, sibling, spouse,
child or grandchild (each an “Immediate Family Member”) of Kent M. Swig, (II)
any trust for the benefit of Kent M. Swig or any Immediate Family Member of Kent
M. Swig, or (III) any Person (A) 100% of whose issued and outstanding equity
interests are directly or indirectly owned in the aggregate by one or more
Persons described in the foregoing clauses (I) and/or (II) and (B) that is
controlled by one or more Persons described in the foregoing clauses (I) and/or
(II) (Kent M. Swig and any entities set forth in the preceding clauses (I), (II)
and (III), each a “Swig Family Entity”), provided the foregoing clauses (a),
(c), and (e) through (g) remain satisfied and either (1) Kent M. Swig controls
Borrower or (2) Longwing Incorporated controls Borrower and the foregoing clause
(h) remains satisfied, (y) Transfers of any direct or indirect interests in
Borrower among the Sponsors (or their subsidiaries having a direct or indirect
interest in Borrower), provided the foregoing clauses (a), (c), and (e) through
(h) remain satisfied, or (z) Transfers of all of Longwing Incorporated’s direct
or indirect equity interest in Borrower, provided (I) the foregoing clauses (a),
(b)(i), (b)(ii), (c) and (e) through (g) remain satisfied, (II) one or more Swig
Family Entities own twelve and one-half percent (12.5%) or more of the direct or
indirect interest in Borrower, (III) the transferee shall have caused a
replacement guarantor reasonably acceptable to Lender to execute and deliver a
new guarantee substantially similar to the Longwing Guaranty executed and
delivered on the date hereof by Longwing Guarantor in connection with the Loan,
(IV) neither the transferee nor the replacement guarantor shall have interfered
in bad faith with the exercise by any lender of its remedies in connection with
a default with respect to any Indebtedness or defaulted under its obligations
which caused a foreclosure with respect to any Indebtedness in a manner which is
not reasonably acceptable to Lender; and (V) as of the date of such Transfer,
the transferee (and/or such transferee’s shareholders, general partners or
managing members that, directly or indirectly, (i) own fifty-one percent (51%)
or more of legal, beneficial and economic interests in such transferee and (ii)
are in control of such transferee, as of the date of such Transfer), must have
an aggregate net worth (exclusive of the Property) and liquidity reasonably
satisfactory to Lender (it being agreed that a net worth of not less than
$100,000,000 shall be satisfactory to Lender). As used in this Section 8.2, the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management, policies or activities of a
Person, whether through ownership of voting securities, by contract or otherwise
and the terms “controlled” and “controlling” shall have correlative meanings.
Section 8.3.    Insolvency Opinion. Notwithstanding anything in this Agreement
to the contrary, if after giving effect to any Transfer (including, without
limitation, a Permitted Transfer), more than forty-nine percent (49%) in the
aggregate of direct or indirect interests in any Restricted Party are owned by
any Person and its Affiliates that owned less than forty-nine

100

--------------------------------------------------------------------------------




percent (49%) direct or indirect interest in such Restricted Party as of the
Closing Date, Borrower shall deliver to Lender prior to the effective date of
such Transfer an updated Insolvency Opinion acceptable to Lender and the Rating
Agencies.
ARTICLE IX
SALE AND SECURITIZATION OF MORTGAGE
Section 9.1.    Sale of Mortgage and Securitization. (a) Lender shall have the
right (i) to sell or otherwise transfer the Loan as a whole loan or sell or
otherwise transfer any portion thereof or any interest therein, (ii) to sell
participation interests in the Loan, or (iii) to securitize the Loan or any
portion thereof or any interest therein in one or more private or public
securitizations. (The transactions referred to in clauses (i), (ii) and (iii)
are each hereinafter referred to as a “Secondary Market Transaction” and the
transaction referred to in clause (iii) shall hereinafter be referred to as a
“Securitization.” Any certificates, notes or other securities issued in
connection with a Securitization are hereinafter referred to as “Securities.”)
Within a reasonable period of time following any Secondary Market Transaction
whereby the party acting as “Lender” hereunder shall have been replaced by a
successor entity, Lender shall provide notice to Borrower of such Secondary
Market Transaction, which notice shall include the identity of such successor
entity acting as “Lender” hereunder and such successor entity’s address for
notices hereunder. Notwithstanding anything herein to the contrary, in no event
shall Lender sell or otherwise transfer all or any portion of the Loan or sell
any participation interests in the Loan to any Prohibited Lender Entity without
the consent of Borrower; provided, however, that the foregoing prohibition shall
not in any way restrict the purchase of Securities in connection with a
Securitization of the Loan (or any portion thereof or interest therein) by a
Prohibited Lender Entity and no such purchase by any Prohibited Lender Entity
shall constitute a violation of the provisions of this Agreement.
(b)    If requested by Lender, Borrower shall use commercially reasonable
efforts to assist Lender in satisfying the market standards to which Lender
customarily adheres or which may be required in the marketplace, by the Rating
Agencies or by any Legal Requirements in connection with any Secondary Market
Transactions (including any Exchange Act Filings or any report that is required
to be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements), including, without limitation, to:
(i)    (A) provide updated financial and other information with respect to the
Property, the business operated at the Property, Borrower, Guarantor, any
Affiliate of Borrower or Guarantor and Manager (including, without limitation,
the information set forth on Schedule V hereto), (B) provide updated budgets and
rent rolls (including itemized percentage of floor area occupied and percentage
of aggregate base rent for each Tenant) relating to the Property and (C) provide
updated appraisals, market studies, environmental audits, reviews and reports
(Phase I’s and, if appropriate, Phase II’s), property condition reports and
other due diligence investigations of the Property (the information required
under clauses (A), (B) and (C) shall hereinafter be referred to collectively as
the “Updated Information”), together with appropriate verification of the
Updated Information through letters of auditors, certificates of third party
providers or opinions of counsel reasonably acceptable to Lender and the Rating
Agencies.

101

--------------------------------------------------------------------------------




(ii)    provide opinions of counsel, which may be relied upon by Lender, any
trustee in a Securitization and the NRSROs and their respective counsel, agents
and representatives, as to bankruptcy non-consolidation, fraudulent conveyance,
and “true sale” or any other opinion customary in Secondary Market Transactions
or required by the Rating Agencies with respect to the Property, Borrower,
Guarantor and any Affiliate of Borrower or Guarantor, which counsel and opinions
shall be satisfactory to Lender and the Rating Agencies;
(iii)    provide, and cause to be provided, updated representations and
warranties made in the Loan Documents and make, and cause to be made, such
additional representations and warranties as may be requested by Lender or the
Rating Agencies and consistent with the facts covered by such representations
and warranties as they exist on the date thereof;
(iv)    subject in all cases to the applicable provisions of Section 9.3 hereof,
execute, and cause to be executed, such amendments, replacements or other
modifications to Borrower’s Organizational Documents or the Loan Documents as
may be reasonably requested by Lender and/or the Rating Agencies or otherwise to
effect the Secondary Market Transactions.
(v)    attend management meetings, provide access to the Property and conduct
tours of the Property; and
(vi)    provide, and cause to be provided, certificates or other evidence of
reliance satisfactory to Lender and the Rating Agencies with respect to any
information or third party reports obtained in connection with the origination
of the Loan or any Updated Information from Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, Manager and any accountants, appraisers, engineers,
environmental assessment experts and other experts or third party providers of
such information, reports or Updated Information.
(c)    If, at the time one or more Disclosure Documents are being prepared for
or in connection with a Securitization, Lender reasonably expects that Borrower
alone or Borrower and one or more Affiliates of Borrower (including any
guarantor or other Person that is directly or indirectly committed by contract
or otherwise to make payments on all or a part of the Loan) collectively, or the
Property alone or the Property and Related Properties collectively, will be a
Significant Obligor, Borrower shall furnish to Lender upon request the following
financial information:
(i)    if Lender expects that the principal amount of the Loan together with any
Related Loans, as of the cut off date for such Securitization, may equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included in
the Securitization, net operating income for the Property and the Related
Properties for the most recent Fiscal Year and interim period as required under
Item 1112(b)(1) of Regulation AB (or, if the Loan is not treated as a
non-recourse loan under Instruction 3 for Item 1101(k) of Regulation AB,

102

--------------------------------------------------------------------------------




selected financial data meeting the requirements and covering the time periods
specified in Item 301 of Regulation S-K and Item 1112(b)(1) of Regulation AB),
or
(ii)    if Lender expects that the principal amount of the Loan together with
any Related Loans, as of the cut off date for such Securitization, may equal or
exceed twenty percent (20%) of the aggregate principal amount of all mortgage
loans included or expected to be included in the Securitization, the financial
statements required under Item 1112(b)(2) of Regulation AB (which includes, but
may not be limited to, a balance sheet with respect to the entity that Lender
determines to be a Significant Obligor for the two most recent Fiscal Years and
applicable interim periods, meeting the requirements of Rule 3-01 of Regulation
S-X, and statements of income and statements of cash flows with respect to the
Property for the three most recent Fiscal Years and applicable interim periods,
meeting the requirements of Rule 3-02 of Regulation S-X (or if Lender determines
that the Property is the Significant Obligor and the Property (other than
properties that are hotels, nursing homes, or other properties that would be
deemed to constitute a business and not real estate under Regulation S-X or
other legal requirements) was acquired from an unaffiliated third party and the
other conditions set forth in Rule 3-14 of Regulation S-X have been met, the
financial statements required by Rule 3-14 of Regulation S-X)).
(d)    Further, if requested by Lender, Borrower shall, promptly upon Lender’s
request, furnish to Lender financial data or financial statements meeting the
requirements of Item 1112(b)(1) or (2) of Regulation AB, as specified by Lender,
for any tenant of the Property if, in connection with a Securitization, Lender
reasonably expects there to be, as of the cut-off date for such Securitization,
a concentration with respect to such tenant or group of Affiliated tenants
within all of the mortgage loans included or expected to be included in the
Securitization such that such tenant or group of Affiliated tenants would
constitute a Significant Obligor. Borrower shall furnish to Lender, if requested
by Lender, and reasonably required in connection with a Securitization as
reasonably determined by Lender, financial data or financial statements with
respect to such tenants meeting the requirements of Item 1112(b)(1) or (2) of
Regulation AB, as specified by Lender, but only for so long as such entity or
entities are a Significant Obligor and either (i) Exchange Act Filings in
connection with or relating to the Securitization are required to be made under
applicable Legal Requirements or (ii) comparable information is required to
otherwise be “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements.
(e)    If Lender determines that Borrower alone or Borrower and one or more
Affiliates of any Borrower collectively, or the Property alone or the Property
and Related Properties collectively, are a Significant Obligor, then Borrower
shall furnish to Lender, if requested by Lender, and reasonably required in
connection with a Securitization as reasonably determined by Lender, selected
financial data or financial statements meeting the requirements of Item
1112(b)(1) or (2) of Regulation AB, as specified by Lender, but only for so long
as such entity or entities are a Significant Obligor and either (i) Exchange Act
Filings are required to be made under applicable Legal Requirements or (ii)
comparable information is required to otherwise be “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements.

103

--------------------------------------------------------------------------------




(f)    Any financial data or financial statements provided pursuant to this
Section 9.1 shall be furnished to Lender within the following time periods:
(i)    with respect to information requested in connection with the preparation
of Disclosure Documents for a Securitization, within ten (10) Business Days
after notice from Lender; and
(ii)    with respect to information required under Sections 9.1(d) and (e)
above, (A) not later than thirty (30) days after the end of each fiscal quarter
of Borrower and (B) not later than seventy-five (75) days after the end of each
Fiscal Year of Borrower.
(g)    All financial data and financial statements provided by Borrower
hereunder pursuant to Sections 9.1(c), (d), (e) and (f) hereof shall be prepared
in accordance with GAAP, and shall meet the requirements of Regulation S-K or
Regulation S-X, as applicable, Regulation AB, and any and all other applicable
Legal Requirements. All financial statements relating to a Fiscal Year shall be
audited by independent accountants of Borrower reasonably acceptable to Lender
in accordance with generally accepted auditing standards, Regulation S-X or
Regulation S-K, as applicable, Regulation AB, and all other applicable Legal
Requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-K or Regulation S-X, as applicable, Regulation AB, and all other
applicable Legal Requirements, and shall be further accompanied by a manually
executed consent of the independent accountants, in form and substance
acceptable to Lender, to the inclusion of such financial statements in any
Disclosure Document, any Exchange Act Filing or any report that is required to
be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements and to the use of the name of such independent
accountants and the reference to such independent accountants as “experts” in
any Disclosure Document, any Exchange Act Filing or any report that is required
to be made “available” to holders of the Securities under Regulation AB or
applicable Legal Requirements, all of which shall be provided at the same time
as the related financial statements are required to be provided. All other
financial data and financial statements (audited or unaudited) provided by
Borrower shall be accompanied by an Officer’s Certificate which shall state that
such financial data and financial statements meet the requirements set forth in
the first sentence of this paragraph.
(h)    In the event Lender reasonably determines, in connection with a
Securitization, that financial statements and financial data required in order
to comply with Regulation AB or any amendment, modification or replacement
thereto or any other Legal Requirements are other than as provided herein, then
notwithstanding the foregoing provisions of this Section 9.1, Lender may
request, and Borrower shall promptly provide, such other financial statements
and financial data as Lender reasonably determines to be necessary or
appropriate for such compliance.
(i)    Without limiting the generality of Section 9.1(h) above, if reasonably
requested by Lender, Borrower shall promptly provide Lender with any financial
statements or financial, statistical, operating or other information as Lender
shall reasonably determine to be required pursuant to Regulation AB or any
amendment, modification or replacement thereto or any other Legal Requirements
in connection with any Disclosure Document, any Exchange Act

104

--------------------------------------------------------------------------------




Filing or any report that is required to be made “available” to holders of the
Securities under Regulation AB or applicable Legal Requirements or as shall
otherwise be reasonably requested by Lender.
(j)    Borrower agrees that Lender may disclose any information relating to
Borrower, its Affiliates, the Property or any aspect of the Loan (including
information provided by or on behalf of Borrower or any of its Affiliates to
Lender) to the parties requesting such information and, if applicable, the
NRSROs in connection with any Secondary Market Transaction. Borrower also
understands that the findings and conclusions of any third-party due diligence
report obtained by Lender or other Securitization Indemnified Parties may be
made publicly available if required, and in the manner prescribed, by Section
15E(s)(4)(A) of the Exchange Act, any rules promulgated thereunder or any other
applicable Legal Requirements.
(k)    In connection with Lender’s efforts to effect any Secondary Market
Transaction, all reasonable out-of pocket third party costs and expenses
actually incurred by Borrower, Guarantor or their respective Affiliates pursuant
to this Section 9.1 (including, without limitation, the fees and expenses of the
Rating Agencies) in connection with any such Secondary Market Transaction shall
be reimbursed by Lender, and Borrower shall not be responsible for any of
Lender’s costs incurred in connection with any such Secondary Market
Transaction.
Section 9.2.    Securitization Indemnification. (a) Borrower understands that
information provided to Lender by Borrower or its agents, counsel and
representatives may be included in Disclosure Documents in connection with a
Securitization and may also be included in filings with the Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and may be made available to investors or prospective investors
in the Securities, the NRSROs and other advisory and service providers relating
to a Securitization. In the event that any Disclosure Document is required to be
revised prior to the sale of all Securities in connection with a Securitization,
Borrower will cooperate with Lender (or, if applicable, the holder of the
applicable interest in the Loan) in updating the Disclosure Document by
providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.
(b)    Borrower shall certify, in connection with any Disclosure Document
provided to Borrower by Lender in connection with a Securitization, that
Borrower has examined the provisions of such Disclosure Document, reasonably
designated in writing by Lender for Borrower’s review and pertaining to
Borrower, Guarantor, Manager and/or the Property (which designation shall in no
event include the descriptions or summaries of the terms and conditions of the
Loan Documents) and any special risks or considerations relating thereto (but
not including risks or special considerations relating to local or federal law)
(the “Covered Disclosure Information”) and such Covered Disclosure Information
does not (except to the extent noted by Borrower in writing to Lender if
Borrower does not agree with the statements therein), as of the date of such
certification, contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements made, in light of the
circumstances under which they were made, not misleading. Borrower hereby agrees
to indemnify Lender, UBSRESI, any Affiliate of UBSRESI that has filed any
registration statement relating to the Securitization or has acted as the
issuer, the sponsor or depositor in connection

105

--------------------------------------------------------------------------------




with a Securitization, any Affiliate of UBSRESI that acts as an underwriter,
placement agent or initial purchaser of the Securities issued in connection with
a Securitization, any other issuers, depositors, underwriters, placement agents
or initial purchasers of the Securities issued in connection with a
Securitization, and each of their respective directors, officers, partners,
employees, representatives, agents and Affiliates, and each Person that controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Securitization Indemnified
Parties”) for any liabilities, obligations, actual losses, damages, penalties,
actions, judgments, suits, claims, costs and expenses (collectively, the
“Securitization Indemnification Liabilities”) to which any Securitization
Indemnified Party may become subject insofar as the Securitization
Indemnification Liabilities arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained in the
Covered Disclosure Information or arise out of, or are based upon, the omission
or alleged omission to state therein a material fact required to be stated in
the Covered Disclosure Information or necessary in order to make the statements
in the Covered Disclosure Information, in light of the circumstances under which
they were made, not misleading and (ii) a breach of the representations and
warranties made by Borrower in Section 3.1.34 of this Agreement (except that (A)
Borrower’s obligation to indemnify in respect of any information contained in a
Disclosure Document that is derived in part from information provided by
Borrower or any Affiliate of Borrower and in part from information provided by
others unrelated to or not employed or engaged by Borrower shall be limited to
any untrue statement or omission of material fact therein known to Borrower that
results directly or indirectly from an error in any information provided (or
which should have been provided) by Borrower and (B) Borrower shall have no
responsibility under this Section 9.2 for (x) any untrue statements contained in
any Disclosure Document to which Borrower or its authorized representative have
objected to in writing to Lender so long as such objection is not inconsistent
with information furnished to Lender by or on behalf of Borrower in connection
with the origination of the Loan or (y) numbers which have been submitted by
Borrower and adjusted by any of the Securitization Indemnified Parties from
those submitted by Borrower, to the extent of such adjustment). Borrower also
agrees to reimburse each Securitization Indemnified Party, within ten (10)
Business Days after request therefor, for any legal or other costs and expenses
reasonably incurred by such Securitization Indemnified Party in connection with
investigating or defending the Securitization Indemnification Liabilities.
Borrower’s liability under this paragraph will be limited to any such
Securitization Indemnification Liability that arises out of or is based upon an
untrue statement or omission made therein in reliance upon and in conformity
with information furnished to Lender by or on behalf of Borrower in connection
with the preparation of the Disclosure Documents or in connection with the
underwriting or closing of the Loan (including, without limitation, financial
statements of Borrower, operating statements and rent rolls with respect to the
Property). This indemnity provision will be in addition to any obligation or
liability which Borrower may otherwise have.
(c)    In connection with Exchange Act Filings and information therein or other
reports containing comparable information that are required to be made
“available” to holders of the Securities under Regulation AB or applicable Legal
Requirements, as it relates to the Property, Borrower, Guarantor, any Affiliate
of Borrower or Guarantor, Manager or any other aspect of the Loan, Borrower
agrees to (i) indemnify the Securitization Indemnified Parties for
Securitization Indemnification Liabilities to which any Securitization
Indemnified Party may become subject insofar as the Securitization
Indemnification Liabilities arise out of, or are based

106

--------------------------------------------------------------------------------




upon, an untrue statement or omission made in reliance upon, and in conformity
with, information furnished to Lender by or on behalf of Borrower in connection
with the preparation of the Disclosure Document, in connection with the
underwriting or closing of the Loan or any of the reports, statements or other
information furnished by or on behalf of Borrower pursuant tothe terms of this
Agreement, including financial statements of Borrower, operating statements and
rent rolls with respect to the Property and (ii) reimburse each Securitization
Indemnified Party, within ten (10) Business Days of demand therefor, for any
legal or other costs and expenses reasonably incurred by such Securitization
Indemnified Party in connection with defending or investigating the
Securitization Indemnification Liabilities.
(d)Promptly after receipt by a Securitization Indemnified Party of notice of any
claim or the commencement of any action or suit, such Securitization Indemnified
Party shall, if a claim for indemnification in respect thereof is to be made
against Borrower, notify Borrower in writing of the claim or the commencement of
such action or suit; provided, however, that the failure to notify Borrower
shall not relieve Borrower from any liability which it may have under the
indemnification provisions of this Section 9.2 except to the extent that it has
been materially prejudiced by such failure and, provided further that the
failure to notify Borrower shall not relieve Borrower from any liability which
it may have to any Securitization Indemnified Party otherwise than under the
provisions of this Section 9.2. If any such claim, action or suit shall be
brought against any Securitization Indemnified Party, and it shall notify
Borrower thereof, Borrower shall be entitled to participate therein and, to the
extent that it wishes, assume the defense thereof with counsel reasonably
satisfactory to such Securitization Indemnified Party. After notice from
Borrower to the applicable Securitization Indemnified Party of Borrower’s
election to assume the defense of such claim, action or suit, Borrower shall not
be liable to such Securitization Indemnified Party for any legal or other costs
and expenses subsequently incurred by such Securitization Indemnified Party in
connection with the defense thereof except as provided in the following
sentence; provided, however, if the defendants in any such action or suit
include both Borrower, on the one hand, and one or more Securitization
Indemnified Parties on the other hand, and a Securitization Indemnified Party
shall have reasonably concluded that there are legal defenses available to it
and/or other Securitization Indemnified Parties that are different or in
addition to those available to Borrower, the Securitization Indemnified Party or
Parties shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action or suit on
behalf of such Securitization Indemnified Party or Parties. Borrower shall not
be liable for the reasonable costs and expenses of more than one (1) such
separate counsel unless a Securitization Indemnified Party shall have reasonably
concluded that there may be legal defenses available to it that are different
from or additional to those available to another Securitization Indemnified
Party. The Securitization Indemnified Party shall instruct its counsel to
maintain reasonably detailed billing records for reasonable fees and
disbursements for which such Securitization Indemnified Party is seeking or
intends to seek reimbursement hereunder and shall submit copies of such detailed
billing records to substantiate that such counsel’s reasonable fees and
disbursements are related solely to the defense of a claim for which Borrower is
required hereunder to indemnify such Securitization Indemnified Party.
(e)    Without the prior written consent of the applicable Securitization
Indemnified Party (which consent shall not be unreasonably withheld or delayed),
Borrower shall not settle or compromise or consent to the entry of any judgment
in any pending or

107

--------------------------------------------------------------------------------




threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Securitization Indemnified Party is
an actual or potential party to such claim, action, suit or proceeding) unless
Borrower shall have given the applicable Securitization Indemnified Party
reasonable prior notice thereof and shall have obtained an unconditional release
of each Securitization Indemnified Party from all Securitization Indemnification
Liabilities arising out of or relating to such claim, action, suit or
proceeding. As long as Borrower has complied with its obligations to defend and
indemnify hereunder, Borrower shall not be liable for any settlement made by any
Securitization Indemnified Party without the consent of Borrower (which consent
shall not be unreasonably withheld or delayed).
(f)    Borrower agrees that if any indemnification or reimbursement sought
pursuant to this Section 9.2 is finally judicially determined to be unavailable
for any reason or is insufficient to hold any Securitization Indemnified Party
harmless (with respect only to the Securitization Indemnification Liabilities
that are the subject of this Section 9.2), then Borrower, on the one hand, and
such Securitization Indemnified Party, on the other hand, shall contribute to
the Securitization Indemnification Liabilities for which such indemnification or
reimbursement is held unavailable or is insufficient: (i) in such proportion as
is appropriate to reflect the relative benefits to Borrower, on the one hand,
and such Securitization Indemnified Party, on the other hand, from the
transactions to which such indemnification or reimbursement relates; or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative faults of Borrower, on the
one hand, and all Securitization Indemnified Parties, on the other hand, as well
as any other equitable considerations. In determining the amount of contribution
to which the respective parties are entitled, the following factors shall be
considered: (A) the Securitization Indemnified Parties and Borrower’s relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted; (B) the opportunity to correct and prevent any statement
or omission; and (C) any other equitable considerations appropriate in the
circumstances. Lender and Borrower hereby agree that it would not be equitable
if the amount of such contribution were determined by pro rata or per capita
allocation. Notwithstanding the provisions of this Section 9.2, (I) no Person
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other Person who is not also found liable for such
fraudulent misrepresentation, and (II) Borrower agrees that in no event shall
the amount to be contributed by the Securitization Indemnified Parties
collectively pursuant to this Section 9.2(f) exceed the amount of the fees
actually received by the Securitization Indemnified Parties in connection with
the closing of the Loan.
(g)    Borrower agrees that the indemnification, contribution and reimbursement
obligations set forth in this Section 9.2 shall apply whether or not any
Securitization Indemnified Party is a formal party to any claim, action, suit or
proceeding. Borrower further agrees that the Securitization Indemnified Parties
are intended third party beneficiaries under this Section 9.2.
(h)    The liabilities and obligations of Borrower and the Securitization
Indemnified Parties under this Section 9.2 shall survive the termination of this
Agreement and the satisfaction and discharge of the Debt.
Section 9.3.    Limitation on Obligations. Notwithstanding anything to the
contrary in this Article IX or any other provision of this Agreement (other than
Sections 11.29 and 11.30

108

--------------------------------------------------------------------------------




hereof) or any other Loan Document, but subject to Sections 11.29 and 11.30
hereof, none of Borrower, Guarantor or Manager shall be obligated to agree to
any modification of the Note, this Agreement, the Security Instrument or the
other Loan Documents, or of their respective Organizational Documents, or to
take any other action, that would, in the aggregate (a) change the outstanding
principal balance of the Loan; (b) change the weighted average interest rate
(except that the weighted average interest rate may subsequently change due to
involuntary prepayments or if an Event of Default shall occur); (c) increase any
scheduled amortization of the principal amount of the Loan; (d) shorten the
Maturity Date of the Loan, or provide for other or additional circumstances or
events upon which Lender will be entitled to accelerate the maturity of the
Loan; (e) alter in any way the transfer restrictions relating to direct or
indirect interests in the Property (including any equity interests in the direct
or indirect owners of Borrower); (f) affect the limitations on recourse against
Borrower and Guarantor and any other exculpated parties under the Loan
Documents; (g) increase the amounts of reserves or escrows; (h) affect the
compensation payable to Manager; (i) affect Borrower’s right to repay or prepay
the Loan; (j) affect Borrower’s right to enter into, modify or terminate Leases
or contracts; (k) reduce the materiality thresholds (whether expressed in
dollars or otherwise) appearing in any provision of this Agreement or any other
Loan Document, including those relating to Alterations, casualty and
condemnation; (l) increase any servicing or similar fee required to be paid or
reimbursed by Borrower; (m) add additional Events of Default, or shorten any
grace or cure period applicable to an existing Event of Default; (n) require
Borrower or any other Person (i) to provide additional collateral security,
credit support, indemnities or guaranties for or in respect of the Loan or (ii)
to increase or expand the scope or extent of any existing security, credit
support, indemnity or guaranty; (o) violate or cause the violation of any
existing agreement to which Borrower or any of its Affiliates is a party or any
applicable Legal Requirements; or (p) materially increase any obligation or
materially decrease any rights of Borrower, Guarantor, Manager or any Affiliate
of the foregoing pursuant to any of the Loan Documents.
ARTICLE X
DEFAULTS
Section 10.1.    Event of Default. (a) Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):
(i)    (A) if any monthly Debt Service, any monthly deposit of Reserve Funds or
the payment due on the Maturity Date is not paid when due or (B) if any other
portion of the Debt is not paid when due; provided that, with respect to this
clause (B), such nonpayment continues for five (5) Business Days following
notice to Borrower that the same is due and payable;
(ii)    if any of the Taxes or Other Charges are not paid when due;
(iii)    if the Policies are not kept in full force and effect;
(iv)    if Borrower commits, permits or suffers a Transfer in violation of the
provisions of this Agreement or Article 6 of the Security Instrument;

109

--------------------------------------------------------------------------------




(v)    if any certification, representation or warranty made by Borrower herein
or in any other Loan Document, or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender shall
have been false or misleading in any material respect as of the date such
certification, representation or warranty was made;
(vi)    (A) if Borrower or Sole Member shall make an assignment for the benefit
of creditors or (B) upon the declaration by Lender that the same constitutes an
Event of Default (which declaration may be made by Lender in its sole and
absolute discretion), if Guarantor shall make an assignment for the benefit of
creditors;
(vii)    (A) if Borrower or Sole Member admits in a legal proceeding its
inability to pay debts generally as they become due or (B) upon the declaration
by Lender that the same constitutes an Event of Default (which declaration may
be made by Lender in its sole and absolute discretion), if any Guarantor admits
in a legal proceeding its inability to pay debts generally as they become due;
(viii)    (A) if a receiver, liquidator or trustee shall be appointed for
Borrower or Sole Member or if Borrower or Sole Member shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower
or Sole Member, or if any proceeding for the dissolution or liquidation of
Borrower or Sole Member shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or Sole Member, upon the same not being discharged,
stayed or dismissed within sixty (60) days, or (B)upon the declaration by Lender
that the same constitutes an Event of Default (which declaration may be made by
Lender in its sole and absolute discretion), if a receiver, liquidator or
trustee shall be appointed for any Guarantor or if any Guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, any Guarantor, or if any proceeding for the dissolution or liquidation of
any Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by any
Guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days or if an order for relief is entered;
(ix)    if Borrower or any Guarantor assigns its rights under this Agreement or
any of the other Loan Documents or any interest herein or therein in
contravention of the Loan Documents;
(x)    subject to any rights of Borrower to contest any such Liens in accordance
with the terms of the Loan Documents, if Borrower shall be in default beyond any
applicable cure periods under any agreement (other than the Loan Documents)
creating a Lien on the Property or any part thereof;

110

--------------------------------------------------------------------------------




(xi)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;
(xii)    if Borrower shall continue to be in Default under any of the terms,
covenants or provisions set forth in Section 9.1, Section 11.29 or Section 11.30
hereof, or fails to cooperate with Lender in connection with a Secondary Market
Transaction in accordance with the terms, covenants and provisions set forth in
Section 9.1 hereof, for three (3) Business Days after notice to Borrower from
Lender;
(xiii)    if any of the assumptions contained in any Insolvency Opinion is or
shall become untrue in any material respect;
(xiv)    if Borrower breaches any representation, warranty or covenant contained
in Section 3.1.24 hereof in any material respect;
(xv)     intentionally omitted;
(xvi)    if there is any modification or amendment to any of the Mezzanine Loan
Documents made without the prior written consent of Lender, except to the extent
any such modification or amendment is permitted pursuant to the Intercreditor
Agreement;
(xvii)    intentionally omitted;
(xviii)    if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement and such default permits
Manager thereunder to terminate or cancel the Management Agreement;
(xix)    intentionally omitted;
(xx)    intentionally omitted;
(xxi)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in clauses (i) to
(xx) above, for ten (10) Business Days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days; or
(xxii)    if there shall be Default under any of the other Loan Documents beyond
any applicable cure periods contained in such Loan Documents, whether as to
Borrower, Guarantor or the Property, or if any other such event shall occur or
condition shall exist,

111

--------------------------------------------------------------------------------




if the effect of such event or condition is to accelerate the maturity of any
portion of the Debt or to permit Lender to accelerate the maturity of all or any
portion of the Debt.
(b)    Upon the occurrence of an Event of Default (other than an Event of
Default described in Section 10.1(a)(vi), (vii) or (viii) above) and at any time
thereafter, Lender may, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, take such action, without notice or demand, that Lender deems advisable
to protect and enforce its rights against Borrower and in and to the Property,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in Section 10.1(a)(vi), (vii) or (viii)
above, the Debt shall immediately and automatically become due and payable,
without notice or demand, and Borrower hereby expressly waives any such notice
or demand, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
Section 10.2.     Remedies. (a) Upon the occurrence of an Event of Default, all
or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any portion of the Debt shall be declared due and payable,
and whether or not Lender shall have commenced any foreclosure proceeding or
initiated or taken other action for the enforcement of its rights and remedies
under any of the Loan Documents with respect to all or any part of the Property.
Any such actions taken by Lender shall be cumulative and concurrent and may be
pursued independently, singly, successively, together or otherwise, at such time
and in such order as Lender may determine in its sole and absolute discretion,
to the fullest extent permitted by law, without impairing or otherwise affecting
the other rights and remedies of Lender permitted by law, equity or contract or
as set forth herein or in the other Loan Documents. Without limiting the
generality of the foregoing, Borrower agrees that, if an Event of Default has
occurred and remains outstanding,(i) Lender is not subject to any “one action”
or “election of remedies” law or rule, and (ii) all liens and other rights,
remedies or privileges provided to Lender shall remain in full force and effect
until Lender has exhausted all of its rights and remedies against the Property
and the Security Instrument has been foreclosed, sold and/or otherwise realized
upon in satisfaction of the Obligations or the Debt has been paid in full.
(b)    With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any order, proportion or
priority, and Lender may seek satisfaction out of the Property, or any part
thereof, in its sole and absolute discretion in respect of the Debt. In
addition, Lender shall have the right from time to time to partially foreclose
the Security Instrument in any manner and for any amounts secured by the
Security Instrument then due and payable as determined by Lender in its sole and
absolute discretion including, without limitation, the following circumstances:
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose the Security Instrument to recover such delinquent payments or

112

--------------------------------------------------------------------------------




(ii) in the event Lender elects to accelerate less than the entire Outstanding
Principal Balance, Lender may foreclose the Security Instrument to recover so
much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Security Instrument as Lender may elect.
Notwithstanding one or more partial foreclosures, the Property shall remain
subject to the Security Instrument to secure payment of sums secured by the
Security Instrument and not previously recovered.
(c)    Upon the occurrence of an Event of Default (but without limiting Lender’s
rights under Section 9.1, Section 11.29 or Section 11.30 hereof), Lender shall
have the right from time to time to sever the Note and the other Loan Documents
into one or more separate notes, mortgages and other security documents
(collectively, the “Severed Loan Documents”) in such denominations and priority
as Lender shall determine in its sole and absolute discretion for purposes of
evidencing and enforcing its rights and remedies provided hereunder. Borrower
shall execute and deliver to Lender from time to time, promptly after the
request of Lender, a severance agreement and such other documents as Lender
shall request in order to effect the severance described in the preceding
sentence, all in form and substance reasonably satisfactory to Lender; provided,
however, Borrower shall not be required, in the aggregate, to materially
increase its obligations with respect to the Loan. Borrower hereby absolutely
and irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Borrower shall be obligated to pay any costs or
expenses incurred in connection with the preparation, execution, recording or
filing of the Severed Loan Documents and other matters and documentation in
connection therewith. The Severed Loan Documents shall not contain any
representations, warranties or covenants not contained in the Loan Documents and
any such representations and warranties contained in the Severed Loan Documents
will be given by Borrower only as of the Closing Date.
(d)    Any amounts recovered from the Property or any other collateral for the
Loan after the occurrence of an Event of Default may be applied by Lender toward
the payment of any principal and/or interest of the Loan and/or any other
amounts due under the Loan Documents in such order, proportion and priority as
Lender in its sole and absolute discretion shall determine.
Section 10.3.    Right to Cure Defaults. Lender may, but without any obligation
to do so and without notice to or demand on Borrower and without releasing
Borrower from any obligation hereunder or under the other Loan Documents or
being deemed to have cured any Event of Default, make, do or perform any
obligation of Borrower hereunder or under the other Loan Documents in such
manner and to such extent as Lender may deem necessary. Lender is authorized to
enter upon the Property for such purposes, or appear in, defend, or bring any
action or proceeding to protect its interest in the Property for such purposes.
All reasonable out-of-pocket costs and expenses incurred by Lender in remedying
or attempting to remedy such Event of Default or such other breach or default by
Borrower or in appearing in, defending, or bringing any action or proceeding
shall bear interest at the Default Rate from the date such costs and expenses
were incurred to the date reimbursement payment is received by Lender. All such
costs

113

--------------------------------------------------------------------------------




and expenses incurred by Lender, together with interest thereon calculated at
the Default Rate, shall be deemed to constitute a portion of the Obligations,
shall be secured by the liens and security interests provided to Lender under
the Loan Documents and shall be immediately due and payable upon demand by
Lender therefore.
Section 10.4.     Remedies Cumulative. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole and absolute discretion. No delay or omission to
exercise any right, power or remedy accruing upon an Event of Default shall
impair any such right, power or remedy or shall be construed as a waiver
thereof, but any such right, power or remedy may be exercised from time to time
and as often as may be deemed expedient. A waiver of one Default or Event of
Default shall not be construed to be a waiver of any subsequent Default or Event
of Default or to impair any right, power or remedy consequent thereon.
ARTICLE XI
MISCELLANEOUS
Section 11.1.    Successors and Assigns. This Agreement and all agreements,
covenants, representations and warranties in this Agreement, by or on behalf of
Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender. Lender or its designee, acting solely for purposes of
this Section 11.1 as an agent of Borrower, shall keep a copy of each assignment
of the Loan and maintain a register for the recordation of the names and
addresses of each assignee and principal amount of the Loan owing to such
assignee pursuant to the terms hereof from time to time. A copy of an
endorsement of the Note (via an allonge or otherwise) payable to an assignee or
to the order of an assignee shall be sufficient to evidence an assignment of the
Loan to such assignee; provided that upon the request of such assignee, the
Borrower shall execute a replacement Note payable to such assignee, whereupon
the replaced Note shall be cancelled and returned to Borrower. Failure to make
any such recordation, or any error in such recordation, shall not affect
Borrower’s obligations in respect of the Loan. The entries in such register
shall be deemed conclusive absent manifest error, and Borrower and Lender or its
designee may treat each Person whose name is recorded in such register pursuant
to the terms hereof as Lender hereunder for all purposes of this Agreement. Such
register shall be available for inspection by Borrower and Lender or its
designee at any reasonable time and from time to time upon reasonable prior
notice. Borrower shall pay Lender or its designee for all costs and expenses
incurred by Lender or its designee in connection with maintaining said register
and facilitating inspections of same by Borrower.
Section 11.2.    Lender’s Discretion. Whenever pursuant to this Agreement Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Prior to a
Securitization, whenever pursuant to this Agreement the Rating Agencies are
given

114

--------------------------------------------------------------------------------




any right to approve or disapprove, or any arrangement or term is to be
satisfactory to the Rating Agencies, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory, based upon Lender’s determination of Rating Agency criteria, shall
be substituted therefore.
Section 11.3.     Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN
SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY
APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIEN AND
SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN
DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE STATE
IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.
(B)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS MAY
AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF
NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE

115

--------------------------------------------------------------------------------




JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES
HEREBY DESIGNATE AND APPOINT:
United Corporate Services, Inc.
874 Walker Road, Suite C
Dover, Delaware 19904
AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE AGENT IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.
Section 11.4.    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement
or of any other Loan Document, nor consent to any departure by Borrower
therefrom, shall in any event be effective unless the same shall be in a writing
signed by the party against whom enforcement is sought, and then such waiver or
consent shall be effective only in the specific instance, and for the purpose,
for which given. Except as otherwise expressly provided herein, no notice to or
demand on Borrower shall entitle Borrower to any other or future notice or
demand in the same, similar or other circumstances.
Section 11.5.    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement in, or exercising any right, power, remedy or privilege
under, this Agreement or any other Loan Document shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege. In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement or the
other Loan Documents, or to declare a default for failure to effect prompt
payment of any such other amount. Lender shall have the right to waive or reduce
any time periods that Lender is entitled to under the Loan Documents in its sole
and absolute discretion.

116

--------------------------------------------------------------------------------






Section 11.6.    Notices. All notices, demands, requests, consents, approvals or
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing (a) sent by telefax (with
answer back acknowledged), (b) sent by registered or certified mail, postage
prepaid, return receipt requested, (c) delivered by hand or (d) delivered by
reputable overnight courier addressed to the party to be so notified at its
address hereinafter set forth, or to such other address as such party may
hereafter specify in accordance with the provisions of this Section 11.6. Any
Notice shall be deemed to have been received: (i) if sent by telefax, on the
date of sending the telefax if sent during business hours on a Business Day
(otherwise on the next Business Day), (ii) if sent by registered or certified
mail, on the date of delivery or the date of the first attempted delivery, in
either case on a Business Day (otherwise on the next Business Day), (iii) if
delivered by hand, on the date of delivery if delivered during business hours on
a Business Day (otherwise on the next Business Day), and (iv) if sent by an
overnight commercial courier, on the next Business Day, in each case addressed
to the parties as follows:
If to Lender:     UBS Real Estate Securities Inc.
1285 Avenue of the Americas
New York, New York 10019
Attention: Transaction Management – Henry Chung
Facsimile No.: (212) 821-2943
with a copy to:     Dechert LLP
1095 Avenue of the Americas
New York, New York
Attention: Timothy A. Stafford, Esq.
Facsimile No.: (212) 698-3599
If to Borrower:     110 William, LLC
c/o Swig Equities, LLC
110 William Street, 1st Floor
New York, New York 10038
Attention: Kent M. Swig
Facsimile No.: (212) 508-7610
with a copy to:     Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Robert Sorin, Esq.
Facsimile No.: (212) 859-4000
with a copy to:     Silverpeak Real Estate Partners
1330 6th Avenue, Suite 1200
New York, New York 10019
Attention: Anthony Juliano
Facsimile No.: (212) 716-2065

117

--------------------------------------------------------------------------------




with a copy to:     Morrison & Foerster LLP
1290 Avenue of the Americas
New York, New York 10104-0050
Attention: Jeffrey J. Temple, Esq.
Facsimile No.: (212) 903-3620
Section 11.7.    Trial by Jury. BORROWER AND LENDER EACH HEREBY AGREES NOT TO
ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR
OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED
TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO
A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE
A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS
WAIVER.
Section 11.8.    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 11.9.    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 11.10.    Preferences. Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments by Borrower to any
portion of the Obligations. To the extent Borrower makes any payment to Lender,
which payment or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other Person under any bankruptcy law, state or
federal law, common law or equitable cause, then, to the extent of such payment
or proceeds received, the Obligations or a portion thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
Section 11.11.    Waiver of Notice. Borrower shall not be entitled to any
notices of any nature whatsoever from Lender except with respect to matters for
which this Agreement or the other Loan Documents specifically and expressly
provide for the giving of notice by Lender to Borrower and except with respect
to matters for which Borrower is not, pursuant to the applicable Legal
Requirements, permitted to waive the giving of notice. Borrower hereby expressly
waives the right to receive any notice from Lender with respect to any matter
for which this Agreement or the other Loan Documents do not specifically and
expressly provide for the giving of notice by Lender to Borrower.

118

--------------------------------------------------------------------------------




Section 11.12.    Remedies of Borrower. In the event that a claim or
adjudication is made that Lender or its agents have acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Agreement or
the other Loan Documents, Lender or such agent, as the case may be, has an
obligation to act reasonably or promptly, Borrower agrees that neither Lender
nor its agents shall be liable for any monetary damages, and Borrower’s sole
remedy shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender or its agent has acted reasonably shall be determined
by an action seeking declaratory judgment.
Section 11.13.    Expenses; Indemnity. (a) Subject to Section 9.1(k) and the
last sentences of Sections 11.29 and 11.30(c), Borrower shall pay or, if
Borrower fails to pay, reimburse Lender upon receipt of notice from Lender, for
all reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with (i) Borrower’s ongoing
performance of and compliance with Borrower’s agreements and covenants contained
in this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including, without limitation, confirming
compliance with environmental and insurance requirements; (ii) Lender’s ongoing
performance of and compliance with all agreements and covenants contained in
this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date; (iii) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower; (iv) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred, in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (v) enforcing or preserving any
rights in response to third party claims or the prosecuting or defending of any
action or proceeding or other litigation or otherwise, in each case against,
under or affecting Borrower, this Agreement, any other Loan Document, the
Property, or any other security given for the Loan; (vi) enforcing any
obligations of, or collecting any payments due from, Borrower or Guarantor under
this Agreement or the other Loan Documents or with respect to the Property or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; and (vii) securing Borrower’s compliance with any
requests made by Lender pursuant to the provisions of this Agreement, including
Section 9.1, Section 11.29 or Section 11.30 hereof; provided, however, that
Borrower shall not be liable for the payment of any costs or expenses under this
Section 11.13 to the extent the same arise by reason of the gross negligence,
illegal acts, fraud or willful misconduct of Lender. At Lender’s discretion, any
such costs and expenses due and payable to Lender may be paid to Lender from any
amounts in the Clearing Account or the Cash Management Account if not paid by
Borrower within ten (10) Business Days after demand by Lender.
(b)    Borrower shall indemnify, defend and hold harmless Lender Indemnitees
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, out-of-pocket costs and expenses
and disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and expenses of counsel for any Lender
Indemnitee in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not such Lender Indemnitee shall
be

119

--------------------------------------------------------------------------------




designated a party thereto), that may be imposed on, incurred by, or asserted
against any Lender Indemnitee in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any misrepresentation by
Borrower contained in, this Agreement or the other Loan Documents, (ii) any
misstatement or omission in any report, certificate, financial statement, other
agreement, instrument or document or other materials or information provided by
or on behalf of Borrower pursuant to this Agreement or any other Loan Document
or in connection with the Loan, or (iii) the use or intended use of the proceeds
of the Loan (collectively, the “Indemnified Liabilities”); provided, however,
that Borrower shall not have any obligation to the Lender Indemnitees hereunder
to the extent that such Indemnified Liabilities arise from the gross negligence,
illegal acts, fraud or willful misconduct of the Lender Indemnitees. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by the Lender Indemnitees.
(c)    Borrower shall pay for or, if Borrower fails to pay, to reimburse Lender
for, any fees, costs and expenses of any Rating Agency in connection with any
consent, approval, waiver or confirmation obtained from such Rating Agency
pursuant to the terms and conditions of this Agreement or any other Loan
Document and Lender shall be entitled to require payment of such fees, costs and
expenses as a condition precedent to the obtaining of any such consent,
approval, waiver or confirmation.
Section 11.14.    Schedules Incorporated. The Schedules annexed hereto are
hereby incorporated herein as a part of this Agreement with the same effect as
if set forth in the body hereof.
Section 11.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement and the other Loan Documents shall take the
same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated offset, counterclaim or
defense shall be interposed or asserted by Borrower in any action or proceeding
brought by any such assignee upon such documents and any such right to interpose
or assert any such unrelated offset, counterclaim or defense in any such action
or proceeding is hereby expressly waived by Borrower.
Section 11.16. No Joint Venture or Partnership. Borrower and Lender intend that
the relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender. Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender or to grant Lender any interest in the Property
other than that of mortgagee, beneficiary or lender.
Section 11.17. Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media which refers to the Loan, the Loan
Documents or Lender or any of its Affiliates shall be subject to the prior
approval of Lender, which approval shall not be unreasonably withheld. Borrower
authorizes Lender to issue press releases, advertisements and other promotional
materials in connection with Lender’s own promotional and marketing

120

--------------------------------------------------------------------------------




activities, including in connection with a Secondary Market Transaction, and
such materials may describe the Loan in general terms or in detail and Lender’s
participation therein in the Loan.
Section 11.18.    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners,
members and others with interests in Borrower, and of the Property, and agrees
not to assert any right under any laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Debt without any prior or different resort for
collection or of the right of Lender to the payment of the Debt out of the net
proceeds of the Property in preference to every other claimant whatsoever.
Section 11.19. Waiver of Offsets/Defenses/Counterclaims. Borrower hereby waives
the right to assert a counterclaim, other than a compulsory counterclaim, in any
action or proceeding brought against it by Lender or its agents or otherwise to
offset any obligations to make the payments required by the Loan Documents. No
failure by Lender to perform any of its obligations hereunder shall be a valid
defense to, or result in any offset against, any payments which Borrower is
obligated to make under any of the Loan Documents.
Section 11.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges and agrees that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender. Lender shall not be subject to any limitation
whatsoever in the exercise of any rights or remedies available to it under any
of the Loan Documents or any other agreements or instruments which govern the
Loan by virtue of the ownership by it or any parent, subsidiary or Affiliate of
Lender of any legal, beneficial or economic interest any of them may acquire in
Borrower, and Borrower hereby irrevocably waives the right to raise any defense
or take any action on the basis of the foregoing with respect to Lender’s
exercise of any such rights or remedies. Borrower acknowledges that Lender
engages in the business of real estate financings and other real estate
transactions and investments which may be viewed as adverse to or competitive
with the business of Borrower or its Affiliates.
Section 11.21. Brokers and Financial Advisors. Borrower hereby represents that,
except for Eastdil Secured (“Broker”), it has dealt with no financial advisors,
brokers, underwriters, placement agents, agents or finders in connection with
the transactions contemplated by this Agreement. Borrower will pay Broker a
commission pursuant to a separate agreement. Borrower shall indemnify, defend
and hold Lender harmless from and against any and all liabilities, obligations,
losses, damages, claims, costs and expenses of any kind (including Lender’s
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person (including Broker) that such Person acted on behalf of Borrower in
connection with the

121

--------------------------------------------------------------------------------




transactions contemplated herein. The provisions of this Section 11.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.
Section 11.22. Exculpation. Subject to the qualifications below, Lender shall
not enforce the liability and obligation of Borrower to perform and observe the
obligations contained in this Agreement, the Note, the Security Instrument or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, an action for specific performance or any other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest under this
Agreement, the Note, the Security Instrument and the other Loan Documents, or in
the Property, the Rents, or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, in the
Rents, and in any other collateral given to Lender, and Lender, by accepting
this Agreement, the Note, the Security Instrument and the other Loan Documents,
agrees that it shall not sue for, seek or demand any deficiency judgment against
Borrower in any such action or proceeding under or by reason of or under or in
connection with this Agreement, the Note, the Security Instrument or the other
Loan Documents. The provisions of this Section 11.22 shall not, however, (a)
constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b) impair the right of Lender to name
Borrower as a party defendant in any action or suit for foreclosure and sale
under the Security Instrument; (c) affect the validity or enforceability of any
guaranty or indemnity made in connection with the Loan or any of the rights and
remedies of Lender thereunder; (d) impair the right of Lender to obtain the
appointment of a receiver; (e) impair the enforcement of the Assignment of
Leases; (f) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Security Instrument or to commence any other appropriate action or proceeding in
order for Lender to exercise its rights and remedies against the Property, the
Rents or any other collateral given to Lender pursuant to the Loan Documents; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
actual loss, damage, cost, expense, liability, claim or other obligation
incurred by Lender (including attorneys’ fees and costs reasonably incurred)
arising out of or in connection with, and Borrower shall be personally liable
for, the following (all such liability and obligation of Borrower for any or all
of the following being referred to herein as the “Borrower’s Recourse
Liabilities”):
(i)    fraud or intentional material misrepresentation by Borrower, any Sponsor,
any Guarantor or any Affiliate of Borrower, any Sponsor or any Guarantor in
connection with the Loan;
(ii)    the willful misconduct by or on behalf of Borrower, any Sponsor, any
Guarantor or any Affiliate of Borrower, any Sponsor or any Guarantor in
connection with the Loan;
(iii)    the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in the Security Instrument
concerning Environmental Laws and Hazardous Substances and any indemnification
of Lender and

122

--------------------------------------------------------------------------------




other Persons with respect thereto in the Environmental Indemnity or the
Security Instrument;
(iv)    the removal or disposal of any portion of the Property during the
continuation of any Event of Default except to the extent such removal or
disposal is expressly permitted by the Loan Documents;
(v)    the misappropriation, misapplication or conversion by Borrower of (A) any
Insurance Proceeds paid by reason of any Casualty, (B) any Awards or other
amounts received in connection with a Condemnation of all or a portion of the
Property, (C) any Rents to the extent such Rents are not deposited in accordance
with the Clearing Account Agreement, or (D) any Rents collected for more than
one (1) month in advance to the extent not applied to the payment of Taxes,
Insurance Premiums, Debt Service and other amounts due under the Loan Documents;
(vi)    any security deposits, advance deposits or any other deposits collected
with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of the applicable Leases prior to the occurrence of the Event of Default that
gave rise to such foreclosure or action in lieu thereof;
(vii)    (A) Borrower’s failure to obtain and maintain in full force and effect
fully paid for Policies as required by this Agreement except, with respect to
any such Policy (other than any blanket Policy insuring one (1) or more
properties in addition to the Property), to the extent such failure arises
solely from insufficient cash flows from the operation of the Property or (B)
Borrower’s failure to pay any Taxes or assessments affecting the Property except
to the extent such failure arises solely from insufficient cash flows from the
operation of the Property; provided, however, there shall be no liability under
this clause (vii) in the event that no Event of Default exists and there are
sufficient Insurance Funds in the Insurance Account or sufficient Tax Funds in
the Tax Account (as applicable) to pay for such Policies or such Taxes or
assessments (as applicable);
(viii)    failure to pay charges for labor or materials or other charges that
can create Liens on any portion of the Property (which are not subordinate to
the Lien of the Security Instrument) except, with respect to any such charges
incurred by Borrower in accordance with the Loan Documents, to the extent such
failure arises solely from insufficient cash flows from the operation of the
Property;
(ix)    Borrower’s indemnification of Lender set forth in Section 9.2 hereof;
(x)    any intentional physical waste of the Property caused by Borrower, any
Guarantor, or any of their principals, officers, agents or employees;
(xi)    Intentionally Omitted;
(xii)    Borrower fails, after ten (10) Business Days following written notice
from Lender, to permit on-site inspections of the Property, fails to provide
financial

123

--------------------------------------------------------------------------------




information, or fails to appoint or, if applicable, cause the appointment of, a
new property manager upon the request of Lender, in each case as required by,
and in accordance with the terms and provisions of, the Loan Documents;
(xiii)     forfeiture of the Property due to Borrower’s commission of a criminal
act;
(xiv)    (A) the breach of any representation set forth in Section 3.1.24 hereof
(except with respect to Sections 3.1.24(f) and (j), to the extent compliance
would require any direct or indirect equity owner of Borrower to make any
capital contributions to Borrower), or (B) the failure by Borrower to maintain
its status as a special purpose entity as required by, and in accordance with,
the terms and provisions of the Loan Documents (except with respect to Sections
3.1.24(f) and (j), to the extent compliance would require any direct or indirect
equity owner of Borrower to make any capital contributions to Borrower); or
(xv)    if Borrower, Guarantor or any Affiliate of Borrower or Guarantor
contests, impedes, delays or opposes the exercise by Lender of any enforcement
actions, remedies or other rights it has under or in connection with this
Agreement or the other Loan Documents, provided that the foregoing shall not
include any defense, claim or counterclaim raised in good faith.
Notwithstanding anything to the contrary in this Agreement, the Note or any of
the other Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b) or 1111(b) or any other
provisions of the U.S. Bankruptcy Code or any other Bankruptcy Law to file a
claim for the full amount of the Debt or to require that all collateral shall
continue to secure all of the Obligations in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower in the event that any of
the following occurs (each, a “Springing Recourse Event”): (1)(x) Borrower fails
to maintain its status as a single purpose entity as required by, and in
accordance with, the terms and provisions of, this Agreement and the other Loan
Documents except as a result of Borrower’s inability to comply with Sections
3.1.24(f) and (j) hereof and (y) a court of competent jurisdiction orders a
substantive consolidation of Borrower’s assets in a bankruptcy or insolvency
proceeding of a Person other than Borrower and such failure is a material
consideration in such order; (2) Borrower fails to obtain Lender’s prior consent
to any Indebtedness secured by the Property except to the extent expressly
permitted by this Agreement (for the avoidance of doubt, Permitted Trade
Payables, unsecured loans made by any Person that owns a direct or indirect
interest in Borrower to another Person that owns a direct or indirect interest
in Borrower, or other payables or liabilities incurred in connection with the
operation, management or leasing of the Property shall not constitute
Indebtedness for the purposes of this sub-clause (2), although any such
Indebtedness may nevertheless constitute a Default or an Event of Default if it
violates any provision of any of the Loan Documents); (3) Borrower fails to
obtain Lender’s prior consent to any voluntary Transfer of all or substantially
all of the Property or to any Transfer which results in a change of control of
Borrower except to the extent expressly permitted by this Agreement or the
Security Instrument; (4) Borrower files a voluntary petition under the
Bankruptcy Law; (5) any Affiliate of Borrower which controls, directly or
indirectly, Borrower files, or joins in the filing of, an involuntary petition
against Borrower under the Bankruptcy Law, or solicits or causes to be solicited
petitioning creditors for any involuntary petition against Borrower from

124

--------------------------------------------------------------------------------




any Person; (6) Borrower files an answer consenting to or otherwise acquiescing
in or joining in any involuntary petition filed against it by any other Person
under the Bankruptcy Law, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against Borrower from any Person; (7) any
Affiliate of Borrower which controls, directly or indirectly, Borrower consents
to or acquiesces in or joins in an application for the appointment of a
custodian, receiver, trustee, or examiner for Borrower or any portion of the
Property; or (8) Borrower makes an assignment for the benefit of creditors, or
admits, in writing (other than in any information provided to Lender pursuant to
this Agreement or the other Loan Documents or any financial statement of
Borrower) or in any action or proceeding, its insolvency or inability to pay its
debts as they become due.
As used in this Section 11.22, the term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise and the terms “controlled” and
“controlling” shall have correlative meanings.
Section 11.23.    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Mortgage and Mezzanine Term Sheet dated May 1, 2012 between Swig Equities,
LLC and Longwing, Inc. and Lender, are superseded by the terms of this Agreement
and the other Loan Documents.
Section 11.24. Servicer. (a) At the option of Lender, the Loan may be serviced
by a master servicer, primary servicer, special servicer and/or trustee (any
such master servicer, primary servicer, special servicer and trustee, together
with its agents, nominees or designees, are collectively referred to herein as
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement and/or other agreement providing for the servicing of one
(1) or more mortgage loans (collectively, the “Servicing Agreement”) between
Lender and Servicer. Borrower shall be responsible for (i) any reasonable set-up
fees or any other initial costs and expenses relating to or arising under the
Servicing Agreement, but not including the legal costs incurred in connection
with the negotiation of the Servicing Agreement, and (ii) any fees and expenses
of Servicer (including, without limitation, attorneys’ fees and disbursements)
in connection with any release of the Property, any prepayment, defeasance,
assumption, amendment or modification of the Loan, any documents or matters
requested by Borrower, special servicing or work-out of the Loan or enforcement
of the Loan Documents, and all property inspections and/or appraisals of the
Property (or any updates to existing inspections or appraisals) that Servicer
may be required to obtain. Without limiting the generality of the foregoing,
Servicer shall be entitled to reimbursement of costs and expenses as and to the
same extent (but without duplication) as Lender is entitled thereto under this
Agreement and the other Loan Documents.
(b)    Upon notice thereof from Lender, Servicer shall have the right to
exercise all rights of Lender and enforce all obligations of Borrower and
Guarantor pursuant to the provisions of this Agreement and the other Loan
Documents.

125

--------------------------------------------------------------------------------




(c)    Provided Borrower shall have been given notice of Servicer’s identity and
address by Lender, Borrower shall deliver, or cause to be delivered, to Servicer
duplicate originals of all notices and other documents and instruments which
Borrower or Guarantor may or shall be required to deliver to Lender pursuant to
this Agreement and the other Loan Documents (and no delivery of such notices or
other documents and instruments by Borrower or Guarantor shall be of any force
or effect unless delivered to Lender and Servicer as provided above).
Section 11.25. Joint and Several Liability. If Borrower consists of more than
one (1) Person, the representations, warranties, covenants, obligations and
liabilities of each Person shall be joint and several.
Section 11.26. Creation of Security Interest. Notwithstanding any other
provision set forth in this Agreement, the Note, the Security Instrument or any
of the other Loan Documents, Lender may at any time grant a security interest in
all or any portion of its rights under this Agreement, the Note, the Security
Instrument or any of the other Loan Documents (including, without limitation,
the payments owing to it) (a) to any Federal Reserve Bank in accordance with
Regulation A of the Board of Governors of the Federal Reserve System or to the
central reserve bank or similar authority of any other country to secure any
obligation of Lender or its Affiliates to such bank or similar authority or (b)
to secure any borrowing by Lender or its Affiliates from any company that
purchases or funds financial assets by issuing commercial paper.
Section 11.27. Intentionally Omitted.
Section 11.28. Set-Off. In addition to any other rights and remedies of Lender
provided by the Loan Documents and by law, Lender shall have the right, without
prior notice to Borrower, any such notice being expressly waived by Borrower to
the extent permitted by applicable law, upon any amount becoming due and payable
by Borrower hereunder or under the other Loan Documents (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate of Lender to or for the credit or the account of Borrower. Lender
agrees to promptly notify Borrower after any such set-off and application made
by Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
Section 11.29. Component Notes. Without in any way limiting Lender’s other
rights under this Agreement or any other Loan Document (including Lender’s
rights under Section 9.1 and Section 11.30 hereof), Lender shall have the right,
at any time and in its sole and absolute discretion, to require Borrower to
execute and deliver new component notes (including senior and junior notes) to
replace the original note or modify the original note to reflect multiple
components of the Loan, which notes may be paid in such order of priority as may
be designated by Lender, provided that (a) the aggregate principal amount of
such component notes shall, on the date created, equal the Outstanding Principal
Balance immediately prior to the creation of such component notes, (b) the
weighted average interest rate of all such component notes shall, on the date
created, equal the interest rate which was applicable to the Loan immediately
prior to

126

--------------------------------------------------------------------------------




the creation of such component notes, (c) the scheduled debt service payments on
all such component notes shall, on the date created, equal the scheduled debt
service payments under the Loan immediately prior to the creation of such
component notes, and (d) Borrower shall not be required, in the aggregate, to
materially decrease its rights or materially increase its obligations with
respect to the Loan (except that the weighted average interest rate may
subsequently change due to involuntary prepayments due to the application of
Proceeds or an Award following a Casualty or Condemnation or if an Event of
Default shall occur or otherwise pursuant to a prepayment under Section
5.3.2(i)). Borrower shall cooperate with all reasonable requests of Lender in
order to establish the component notes and shall execute and deliver, and cause
to be executed and delivered, such documents as shall reasonably be required by
Lender or any Rating Agency in connection therewith, all in form and substance
reasonably satisfactory to Lender and, if applicable, satisfactory to such
Rating Agency (including, without limitation, the severance of security
documents). Borrower hereby absolutely and irrevocably appoints Lender as its
true and lawful attorney, coupled with an interest, in its name and stead to
make and execute all documents necessary or desirable to establish the component
notes as described in this Section 11.29, Borrower ratifying all that its said
attorney shall do by virtue thereof; provided, however, Lender shall not make or
execute any such documents under such power until three (3) days after notice
has been given to Borrower by Lender of Lender’s intent to exercise its rights
under such power. Lender shall reimburse Borrower for all reasonable
out-of-pocket third party costs and expenses actually incurred by Borrower,
Guarantor, Manager and their respective Affiliates subsequent to the Closing
Date in connection with the creation of the component notes and all requirements
relating thereto, and Borrower shall not be responsible for any of Lender’s
costs incurred in connection with the creation of the component notes and all
requirements relating thereto.
Section 11.30.     Additional Mezzanine Loan. Without in any way limiting
Lender’s other rights under this Agreement or any other Loan Document (including
Lender’s rights under Section 9.1 and Section 11.29 hereof), Lender shall have
the right (the “Mezzanine Option”) at any time, in its sole and absolute
discretion, to divide the Loan into two parts: a mortgage loan (the “Mortgage
Loan”) and one or more mezzanine loans (each individually, an “Additional
Mezzanine Loan”). In effectuating the foregoing, Lender (in its capacity as the
lender under the Additional Mezzanine Loans, “Additional Mezzanine Lender”) will
make one or more mezzanine loans to single purpose, bankruptcy remote entities
that own, directly or indirectly, all of the legal, beneficial and economic
interests in Borrower (each individually, an “Additional Mezzanine Borrower”) in
the amount of the related Additional Mezzanine Loan; each Additional Mezzanine
Borrower will contribute the amount of its Additional Mezzanine Loan and the
proceeds of any junior Additional Mezzanine Loan contributed to such Additional
Mezzanine Borrower by its immediately junior Additional Mezzanine Borrower to
Borrower (Borrower, in its capacity as the borrower under the Mortgage Loan,
“Mortgage Borrower”) or to its immediately senior Additional Mezzanine Borrower,
as applicable; and Mortgage Borrower will apply the contribution to pay down the
Loan to the amount of the Mortgage Loan. In connection with the Mezzanine
Option:
(a)    Lender shall have the right to establish different interest rates and
debt service payments for the Mortgage Loan and the Additional Mezzanine Loans
and to require the payment of the Mortgage Loan and the Additional Mezzanine
Loans in such order of priority as may be designated by Lender; provided, that
(i) the aggregate principal amount of the Mortgage

127

--------------------------------------------------------------------------------




Loan and the Additional Mezzanine Loans shall equal the Outstanding Principal
Balance immediately prior to the creation of the Mortgage Loan and the
Additional Mezzanine Loans, (ii) the weighted average interest rate of the
Mortgage Loan and the Additional Mezzanine Loans shall, on the date created,
equal the interest rate which was applicable to the Loan immediately prior to
creation of the Mortgage Loan and the Additional Mezzanine Loans, (iii) the
scheduled debt service payments on the Mortgage Loan and the Additional
Mezzanine Loans shall, on the date created, equal the scheduled debt service
payments under the Loan immediately prior to creation of the Mortgage Loan and
the Additional Mezzanine Loans, and (iv) neither Borrower nor its Affiliates
shall be required, in the aggregate, to materially decrease their rights or
materially increase their obligations with respect to the Loan existing
immediately prior to creation of the Mortgage Loan and the Additional Mezzanine
Loans (except that the weighted average interest rate may subsequently change
due to involuntary prepayments due to the application of Proceeds or an Award
following a Casualty or Condemnation or if an Event of Default shall occur or
otherwise pursuant to a prepayment under Section 5.3.2(i)).
(b)    Each Additional Mezzanine Borrower shall be a single purpose, bankruptcy
remote entity under the criteria established by the Rating Agencies and shall
own directly one hundred percent (100%) of the legal, beneficial and economic
interests in Mortgage Borrower or its immediately senior Additional Mezzanine
Borrower, as applicable. The security for any Additional Mezzanine Loan shall
include a pledge by the related Additional Mezzanine Borrower of one hundred
percent (100%) of the direct ownership interests in Mortgage Borrower or its
immediately senior Additional Mezzanine Borrower, as applicable.
(c)    Borrower, Mortgage Borrower and Additional Mezzanine Borrowers shall
cooperate with all reasonable requests of Lender in order to convert the Loan
into the Mortgage Loan and the Additional Mezzanine Loans and shall execute and
deliver, and cause to be executed and delivered, such documents as shall
reasonably be required by Lender or any Rating Agency in connection therewith,
all in form and substance substantially similar to the Mezzanine Loan Documents
and otherwise reasonably satisfactory to Lender and, if applicable, satisfactory
to such Rating Agency (including, without limitation, the delivery of bankruptcy
nonconsolidation opinions and the modification of organizational documents and
loan documents). Each of Borrower, Mortgage Borrower and Additional Mezzanine
Borrowers hereby absolutely and irrevocably appoints Lender as its true and
lawful attorney, coupled with an interest, in its name and stead to make and
execute all documents necessary or desirable to convert the Loan as described in
this Section 11.30, each of Borrower, Mortgage Borrower and Additional Mezzanine
Borrowers ratifying all that its said attorney shall do by virtue thereof;
provided, however, Lender shall not make or execute any such documents under
such power until three (3) days after notice has been given to Borrower by
Lender of Lender’s intent to exercise its rights under such power. Lender shall
reimburse Borrower for all reasonable out-of-pocket third party costs and
expenses actually incurred by Borrower, Guarantor, Manager and their respective
Affiliates subsequent to the Closing Date in connection with the creation of the
Mortgage Loan and the Additional Mezzanine Loans and all requirements relating
thereto, and Borrower shall not be responsible for any of Lender’s costs
incurred in connection with the creation of the Mortgage Loan and the Additional
Mezzanine Loans and all requirements relating thereto.
Section 11.31.     Approvals; Third Parties; Conditions. (a) All approval rights
retained or exercised by Lender with respect to any Leases, contracts, plans,
studies and other matters are

128

--------------------------------------------------------------------------------




solely to facilitate Lender’s credit underwriting, and shall not be deemed or
construed as a determination that Lender has passed on the adequacy thereof for
any other purpose and may not be relied upon by Borrower or any other Person.
(b)    This Agreement and the other Loan Documents are for the sole and
exclusive use of Borrower and Lender and may not be enforced, nor relied upon,
by any other Person. Nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon any Person other than Borrower and
Lender any right to insist upon or to enforce the performance or observance of
any of the terms, covenants and conditions contained herein or therein. All
conditions to the obligations of Lender hereunder or under the other Loan
Documents are imposed solely and exclusively for the benefit of Lender and no
other Person shall have standing to require satisfaction of such conditions or
be entitled to assume that Lender will refuse to make the Loan (or, if
applicable, make any advances) or otherwise perform or satisfy such obligations
in the absence of strict compliance with any or all of such conditions and no
other Person shall under any circumstances be deemed to be a beneficiary of such
conditions, any or all of which may be freely waived in whole or in part by
Lender at any time in Lender’s sole and absolute discretion.
Section 11.32.    Limitation on Liability of Lender’s Officers, Employees, etc.
Any obligation or liability whatsoever of Lender which may arise at any time
under this Agreement or any other Loan Document shall be satisfied, if at all,
out of Lender’s interest in the Property only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, any other asset or property of Lender or the asset or property of any
of Lender’s shareholders, directors, officers, employees or agents, regardless
of whether such obligation or liability is in the nature of contract, tort or
otherwise.
Section 11.33.    Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, upon reasonable notice to
Borrower, Lender shall have:
(a)    the right to routinely consult with and advise Borrower’s management
regarding the significant business activities and business and financial
developments of Borrower; provided, however, that such consultations shall not
include discussions of environmental compliance programs or disposal of
Hazardous Substances. Consultation meetings should occur on a regular basis (no
less frequently than quarterly) with Lender having the right to call special
meetings at any reasonable times upon reasonable notice;
(b)    the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice;
(c)    the right, in accordance with the terms of this Agreement, including,
without limitation, Section 4.1.6 hereof, to receive monthly, quarterly and
year-end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness (in each case only to the extent Borrower is otherwise
required to provide such reports pursuant to the terms of this Agreement); and

129

--------------------------------------------------------------------------------




(d)    the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property).
The rights described above in this Section 11.33 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender. As used in this Section 11.33, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management, policies or activities of a Person, whether through
ownership of voting securities, by contract or otherwise and the terms
“controlled” and “controlling” shall have correlative meanings.
[NO FURTHER TEXT ON THIS PAGE]

130

--------------------------------------------------------------------------------




IN WITNESS WHEREOF. the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives. all as of the day and year
first above written.


LENDER:
UBS REAL ESTATE SECURITIES INC.,
a Delaware corporation


By: /s/ Timothy McGuire
Name:     Timothy McGuire
Title:     Director


By: /s/ Maryann Fisher
Name:     Maryann Fisher
Title:     Director




BORROWER:
110 WILLIAM, LLC,
a Delaware limited liability company
By:     110 William Mezz, LLC,
a Delaware limited liability company,
its sole equity member
By:    110 William Mezz Parent, LLC,
a Delaware limited liability company,
its sole equity member
By:    SE 110 William Management, LLC,
a New York limited liability company,
its managing member
By: /s/ Kent M. Swig
Name:     Kent M. Swig
Title:     Managing Member



[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




SCHEDULE I
(RENT ROLL)

[Signature Page to Loan Agreement]

--------------------------------------------------------------------------------




[kbssorq22014ex101pg139.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg140.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg141.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg142.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg143.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg144.jpg]



--------------------------------------------------------------------------------




SCHEDULE II
(REQUIRED REPAIRS)
Item
Immediate
Total
Time to
Complete (from Closing Date)
Facade inspection
$
60,000


6 months
Curtain wall repairs
$
120,000


6 months
Window replacement
$
550


6 months
Infrared (IR) survey
$
10,000


6 months
Provide inspection certificates (Action Item)
$
0


6 months
Fire alarm panel
$
500,000


When necessary
Complete ADA Compliance Upgrades
$
1,250


6 months
Close out open violations (Action Item)
$
0


6 months
Total Repair Cost
$
694,000


 




--------------------------------------------------------------------------------




SCHEDULE III
(ORGANIZATIONAL CHART)
SEE ATTACHED



--------------------------------------------------------------------------------




[kbssorq22014ex101pg147.jpg]



--------------------------------------------------------------------------------




SCHEDULE IV
(RESERVED)





--------------------------------------------------------------------------------




SCHEDULE V
(UPDATED INFORMATION)
1.
Any proposed program for the renovation, improvement or development of the
Property, or any part thereof, including the estimated cost thereof and the
method of financing to be used.

2.
The general competitive conditions to which the Property is or may be subject.

3.
Management of the Property.

4.
Occupancy rate expressed as a percentage for each of the last five (5) years.

5.
Principal businesses, occupations and professions carried on, in or from the
Property.

6.
Number of tenants occupying 10% or more of the total rentable square footage of
the Property, the principal business of each such tenant, and the principal
provisions of the Leases with such tenants (including, but not limited to: rent
per annum, expiration date, and renewal options).

7.
The average effective annual rent per square foot or unit for each of the last
three (3) years.

8.
Schedule of the lease expirations for each of the ten (10) years starting with
the year in which the Securities issued in connection with a Securitization are
issued, stating:

(a)     The number of tenants whose leases will expire.
(b)    The total area in square feet covered by such Leases.
(c)    The annual rent represented by such Leases.
(d)    The percentage of gross annual rent represented by such Leases.
9.
Such additional information as requested by Lender in order to comply with the
disclosure requirements of Item 1111 or Regulation AB.




--------------------------------------------------------------------------------




SCHEDULE VI
(MATERIAL AGREEMENTS)
Material Agreements
•
Perfect Building Maintenance

•
Classic Security, LLC

•
Hess Corporation




--------------------------------------------------------------------------------




SCHEDULE VII
(NYC DEPARTMENT OF BUILDING VIOLATIONS)





--------------------------------------------------------------------------------




[kbssorq22014ex101pg152.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg153.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg154.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg155.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg156.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg157.jpg]



--------------------------------------------------------------------------------




[kbssorq22014ex101pg158.jpg]



--------------------------------------------------------------------------------




SCHEDULE VIII
(LEASING EXCEPTIONS)
Tenant Subleases
Access Intelligence, LLC sublease of Suite 1810 to Committee for Hispanic
Children &
Families, Inc.
Access Intelligence, LLC sublease of Suite 1100 to Artemiss, LLC
Don Congdon Associates, Inc. sublease of 231 square feet within Suite 2202 to
Dunham
Literary, Inc.
Tenant Termination Options
City of NY - Department of Juvenile Justice
City of NY - Independent Budget Office
Stack Exchange, Inc.
Superintendent of Insurance of the State of New York
WB Engineering & Consulting, PLLC
Tenant Options to Lease Additional Space
Access Intelligence, LLC (fka Chemical Week)
NYC Housing Development Corp.
Superintendent of Insurance of the State of New York
Tobmar Int'l, Inc. (dba Gateway Newsstands)
WB Engineering & Consulting, PLLC

